 

Exhibit 10.1



 

EXECUTION COPY

 

 

AMENDED AND RESTATED LOAN AGREEMENT

 

Dated as of December 20, 2019

 

by and among

 

THE PARTIES LISTED ON EXHIBIT B ATTACHED HERETO,
as Borrowers

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender,

 

THE FINANCIAL INSTITUTIONS WHO ARE OR HEREAFTER

BECOME PARTIES TO THIS LOAN AGREEMENT,

as Lenders,

 

****************************************

with

 

CAPITAL ONE, NATIONAL ASSOCIATION

as Sole Lead Arranger, Bookrunner and Administrative Agent

 

and

 

THE FINANCIAL INSTITUTIONS WHICH MAY SERVE AS

RIGHT LEAD ARRANGERS, DOCUMENTATION AGENTS

AND SYNDICATION AGENTS HEREUNDER

FROM TIME TO TIME

 

 







 

 

 

Table of Contents 

 



 Page

 

ARTICLE 1 DEFINITIONS 1 Section 1.1 Certain Definitions 1 Section 1.2
Definitions 30 Section 1.3 Phrases 30       ARTICLE 2 LOAN TERMS 30 Section 2.1
The Loan 30 Section 2.2 Interest Rate; Late Charge 31 Section 2.3 Terms of
Payment 31 Section 2.4 Prepayment 32 Section 2.5 Security; Establishment of
Funds; Deposit Accounts 33 Section 2.6 Application of Payments 35 Section 2.7
Sources and Uses 36 Section 2.8 Increased Costs 36 Section 2.9 Illegality;
Market Disruption Event 37 Section 2.10 Interest Rate Protection 39 Section 2.11
Libor Breakage Amount 39 Section 2.12 Evidence of Debt; Loan Accounts 39 Section
2.13 [Reserved] 40 Section 2.14 Mitigation Obligations; Replacement of Lenders
41 Section 2.15 Pro Rata Treatment; Sharing of Payments 42 Section 2.16 Fees and
Expenses 42 Section 2.17 Taxes 43 Section 2.18 Partial Releases 47 Section 2.19
Defaulting Lenders 50       ARTICLE 3 INSURANCE, CONDEMNATION AND IMPOUNDS 51
Section 3.1 Insurance 51 Section 3.2 Use and Application of Insurance Proceeds
56 Section 3.3 Condemnation Awards 58 Section 3.4 Insurance Impounds 59 Section
3.5 Real Estate Tax Impounds 60       ARTICLE 4 LEASING MATTERS 61 Section 4.1
Representations and Warranties on Leases 61 Section 4.2 Standard Lease Form;
Approval Rights 61 Section 4.3 Covenants 62 Section 4.4 Tenant Estoppels 62
Section 4.5 Deemed Approval 63

 

LOAN AGREEMENT – PAGE i

HTI MOB Portfolio

 



 

 

 

Table of Contents

 





 Page

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES 63 Section 5.1 Organization, Power and
Authority; Formation Documents 63 Section 5.2 Validity of Loan Documents 64
Section 5.3 Liabilities; Litigation 64 Section 5.4 Taxes and Assessments 64
Section 5.5 Other Agreements Defaults 64 Section 5.6 Compliance with Laws 65
Section 5.7 Condemnation 65 Section 5.8 Access 65 Section 5.9 Location of
Borrowers 65 Section 5.10 ERISA Employees 65 Section 5.11 Use of Loan Proceeds
66 Section 5.12 Margin Stock 66 Section 5.13 Forfeiture 66 Section 5.14 Tax
Filings 66 Section 5.15 Solvency 66 Section 5.16 Full and Accurate Disclosure;
No Material Adverse Change 67 Section 5.17 Flood Zone 67 Section 5.18 Single
Purpose Entity/Separateness 67 Section 5.19 Compliance with International Trade
Control Laws and OFAC Regulations 70 Section 5.20 Borrowers’ Funds 71 Section
5.21 Management Agreements 72 Section 5.22 Physical Condition 72 Section 5.23 No
Change in Facts or Circumstances; Disclosure 73 Section 5.24 Ground Leases 73  
    ARTICLE 6 FINANCIAL REPORTING 74 Section 6.1 Financial Statements 74 Section
6.2 Compliance Certificate 76 Section 6.3 Accounting Principles 76 Section 6.4
Access 76 Section 6.5 Annual Budget 77 Section 6.6 Books and Records/Audits 77
Section 6.7 Borrower Representative 77       ARTICLE 7 COVENANTS 78 Section 7.1
Transfers or Encumbrance of Property 78 Section 7.2 Taxes and Utility Charges 79
Section 7.3 Management 79 Section 7.4 Operation; Maintenance; Inspection 80
Section 7.5 Taxes on Security 81 Section 7.6 Legal Existence, Name, Etc. 81
Section 7.7 Further Assurances 81 Section 7.8 Estoppel Certificates Regarding
Loan 82 Section 7.9 Notice of Certain Events 82 Section 7.10 Payment for Labor
and Materials 82 Section 7.11 Use and Proceeds, Revenues 83 Section 7.12
Compliance with Laws and Contractual Obligations 83 Section 7.13 Operating and
Financial Covenants 83 Section 7.14 [Reserved] 86 Section 7.15 Transactions with
Affiliates 86 Section 7.16 Representations and Warranties 86 Section 7.17
Alterations 86 Section 7.18 Business and Operations 86 Section 7.19 Severability
of Covenants 86 Section 7.20 Required Repairs and Post Closing Obligations 86
Section 7.21 Ground Leases 87 Section 7.22 Restrictions on Distributions,
Dividends 89

 

LOAN AGREEMENT – PAGE ii

HTI MOB Portfolio

 



 

 

 

Table of Contents

 



 Page

 

ARTICLE 8 EVENTS OF DEFAULT 89 Section 8.1 Payments 89 Section 8.2 Insurance 89
Section 8.3 Prohibited Transfer 89 Section 8.4 Covenants 89 Section 8.5
Representations and Warranties 90 Section 8.6 Other Encumbrances 90 Section 8.7
Collateral 90 Section 8.8 Involuntary Bankruptcy or Other Proceeding 90 Section
8.9 Voluntary Petitions, Etc. 90 Section 8.10 Default Under Operators’
Agreements and Triple Net Leases 90 Section 8.11 [Reserved] 90 Section 8.12
Certain Covenants 90 Section 8.13 Financial Information 91 Section 8.14 Default
Under Recourse Guaranty Agreement 91 Section 8.15 Criminal Act 91 Section 8.16
[Reserved] 91 Section 8.17 Environmental Indemnity Agreement 91 Section 8.18
Required Repairs and Post Closing Obligations 91 Section 8.19 Secured Hedge
Agreement 91 Section 8.20 Ground Leases 91 Section 8.21 [Reserved] 91 Section
8.22 Change of Control 91       ARTICLE 9 REMEDIES 91 Section 9.1 Remedies -
Insolvency Events 91 Section 9.2 Remedies - Other Events; Protective Advances 92
Section 9.3 Administrative Agent’s Right to Perform the Obligations 93 Section
9.4 Special Cure Right to Cure with Respect to Operational Defaults 93      
ARTICLE 10 ADMINISTRATIVE AGENT 94 Section 10.1 Appointment and Duties 94
Section 10.2 Binding Effect 95 Section 10.3 Use of Discretion 95 Section 10.4
Delegation of Rights and Duties 96 Section 10.5 Reliance and Liability 96
Section 10.6 Administrative Agent Individually 97 Section 10.7 Lender Credit
Decision 98 Section 10.8 Expenses 98 Section 10.9 Resignation of Administrative
Agent 98 Section 10.10 Additional Secured Parties 99 Section 10.11 Reliance by
Administrative Agent 100 Section 10.12 Rights as a Lender 100 Section 10.13
Standard of Care; Indemnification 100 Section 10.14 Failure to Act 101 Section
10.15 Titles 101

 



LOAN AGREEMENT – PAGE iii

HTI MOB Portfolio



 



 

 

 



Table of Contents

 

   

Page

      ARTICLE 11 MISCELLANEOUS 101 Section 11.1 Notices 101 Section 11.2
Amendments and Waivers 104 Section 11.3 Successors and Assigns 107 Section 11.4
Indemnity 110 Section 11.5 Debtor-Creditor Relationship 111 Section 11.6 Right
of Setoff 111 Section 11.7 Sharing of Payments, Etc. 111 Section 11.8
Marshaling; Payments Set Aside 111 Section 11.9 Limitation on Interest 112
Section 11.10 Invalid Provisions 112 Section 11.11 Reimbursement of Expenses 113
Section 11.12 Approvals; Third Parties; Conditions 114 Section 11.13
Administrative Agent and Lenders Not in Control; No Partnership 114 Section
11.14 Contest of Certain Claims 115 Section 11.15 Time of the Essence 115
Section 11.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 115 Section 11.17 Renewal, Extension or Rearrangement 116 Section
11.18 Waivers 117 Section 11.19 Joint and Several Liability of all Borrowers 117
Section 11.20 Singular and Plural 122 Section 11.21 Exhibits and Schedules 122
Section 11.22 Titles of Articles, Sections and Subsections 122 Section 11.23
Non-Public Information; Confidentiality 122 Section 11.24 Survival 124 Section
11.25 Waiver of Jury Trial 124 Section 11.26 Waiver of Punitive or Consequential
Damages 124 Section 11.27 Governing Law 125 Section 11.28 Entire Agreement 125
Section 11.29 Counterparts 125 Section 11.30 Consents and Approvals 125 Section
11.31 Effectiveness of Facsimile Documents and Signatures 125 Section 11.32
Venue 126 Section 11.33 Important Information Regarding Procedures for
Requesting Credit 126 Section 11.34 Method of Payment 126 Section 11.35
[Reserved] 126 Section 11.36 Post-Closing Obligations of Borrowers 126 Section
11.37 Release and Waiver Regarding Special Audits 127       ARTICLE 12
LIMITATIONS ON LIABILITY 128 Section 12.1 Limitation on Liability 128 Section
12.2 Limitation on Liability of Administrative Agent and Lenders’ Officers,
Employees, Etc 131

 



LOAN AGREEMENT – PAGE iv

HTI MOB Portfolio

 





 

 

 

EXHIBITS AND SCHEDULES

 

Exhibits A-1 – A-33 Description of Projects Exhibit B List of Borrowers Exhibit
C Form of Assignment Agreement Exhibit D Names of Tenants Exhibit E Lender
Addresses and Commitments Schedule 1.1(a) Ground Leases Schedule 1.1(b)
Management Agreements Schedule 1.1(c) Pre-Approved Property Managers Schedule
1.1(d) Recognition Agreements Schedule 2.1 Conditions to Advance of Loan
Proceeds Schedule 2.5 Net Leases Schedule 4.1 Exceptions to Representations and
Warranties Regarding Leases Schedule 5.1 Organization; Formation Schedule 5.4
Taxes and Assessments Schedule 5.7 Condemnation Schedule 5.9 Locations of
Borrowers Schedule 6.2 Compliance Certificate Schedule 7.2 Joint Assessments
Schedule 11.19 Allocated Loan Amounts for Projects Schedule 11.36 Post-Closing
Obligations and Required Repairs

 



LOAN AGREEMENT – PAGE v

HTI MOB Portfolio

 



 

 

 

AMENDED AND RESTATED LOAN AGREEMENT

 

This Amended and Restated Loan Agreement (including all exhibits and schedules
hereto, as the same may be amended, modified, or restated from time to time,
this “Agreement”) is entered into as of December 20, 2019, by and among THE
PARTIES LISTED ON EXHIBIT B ATTACHED HERETO and each other entity that becomes a
borrower hereunder pursuant to the terms hereof (each a “Borrower” and
collectively, “Borrowers”), CAPITAL ONE, NATIONAL ASSOCIATION (“CONA”), as
administrative agent and collateral agent for Lenders (as defined herein) (in
such capacity and together with its successors and permitted assigns,
“Administrative Agent”), and THE FINANCIAL INSTITUTIONS WHO ARE OR HEREAFTER
BECOME PARTIES TO THIS AGREEMENT as Lenders (together with their successors and
permitted assigns, each a “Lender” and collectively, “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, the borrowers party thereto (collectively, the “Original Borrowers”),
the Administrative Agent and certain lenders are parties to that certain Loan
Agreement dated as of the Original Closing Date (as amended, supplemented or
otherwise modified prior to the date hereof, the “Original Loan Agreement”),
pursuant to which Administrative Agent and the other “Lenders” identified
therein made certain loans and other financial accommodations available to the
Original Borrowers on the terms and conditions set forth therein; and

 

WHEREAS, the Original Borrowers, Administrative Agent and Lenders desire to
amend and restate in its entirety the Original Loan Agreement, without
constituting a novation, all on the terms and subject to the conditions
contained herein in order to, among other things, (a) refinance the indebtedness
existing under the Original Loan Agreement and (b) pay transaction fees incurred
in connection with this Agreement and the Loan (as defined below), subject to
the terms and conditions set forth herein.

 

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such Loan and provide such financial accommodations to Borrowers in accordance
with its Pro Rata Share, on the terms and conditions set forth herein, and
Administrative Agent is willing to act as agent for Lenders on the terms and
conditions set forth herein and the other Loan Documents.

 

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1           Certain Definitions. As used herein, the following terms
have the meanings indicated:

 

“Acceptable Accounting Method” means (i) GAAP or (ii) an accrual-based
accounting methodology reasonably acceptable to Administrative Agent.

 





AMENDED AND RESTATED LOAN AGREEMENT – PAGE 1

HTI MOB Portfolio

 



 

 

 

“ACH” has the meaning assigned in Section 2.6(c).

 

“Acknowledgment of Property Manager” means, collectively (whether one or more)
the Acknowledgement and Agreement of Property Manager (with respect to each of
the Projects) executed by Property Manager in favor of Administrative Agent (on
behalf of itself and Lenders).

 

“Additional Transfer” has the meaning assigned in Section 11.35.

 

“Adjusted Management Fee” means an amount equal to four percent (4%) of
Consolidated Revenue.

 

“Adjusted Net Operating Income” or “ANOI” means, for any Test Period, the sum
(without duplication) of (a) Consolidated Net Income plus (i) to the extent
deducted in determining Consolidated Net Income, (A) Consolidated Interest
Expense, (B) expense for income taxes paid or accrued, (C) depreciation,
(D) amortization and other non-recurring non-cash charges, and (E) extraordinary
losses (as determined in accordance with an Acceptable Accounting Method), minus
(ii) to the extent included in Consolidated Net Income, extraordinary gains (as
determined in accordance with an Acceptable Accounting Method), in each case,
calculated for Borrowers and their subsidiaries on a consolidated basis in
accordance with an Acceptable Accounting Method, as adjusted by the Consolidated
Revenue in Place Adjustment.

 

“Adjustment Lease” means Qualifying Leases that (a) have monthly rental payments
abated during the immediately subsequent twelve-month period from the Test Date,
(b) the aggregate monthly rental abatements do not exceed one (1) month per year
of the applicable new or incremental term, and (c) has an incremental or new
term of three (3) years or more.

 

“Administrative Agent” has the meaning assigned in the preamble to this
Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

“Advisor” means Healthcare Trust Advisors, LLC.

 

“Advisory Agreement” means that certain Second Amended and Restated Advisory
Agreement, dated as of February 17, 2017, as amended by that certain Amendment
No. 1 to Second Amended and Restated Advisory Agreement, dated as of July 25,
2019, by and among Advisor, Sponsor and REIT (as such agreement may be further
amended and in effect from time to time).

 

“Affiliate” means, with respect to any Person, (a) any corporation in which such
Person or any partner, shareholder, director, officer, member, or manager of
such Person directly or indirectly owns or controls more than twenty percent
(20%) of the beneficial interest, (b) any partnership, joint venture or limited
liability company in which such Person or any partner, shareholder, director,
officer, member, or manager of such Person is a partner, joint venturer or
member, (c) any trust in which such Person or any partner, shareholder,
director, officer, member or manager of such Person is a trustee or beneficiary,
(d) any Person which is directly or indirectly owned or controlled by such
Person or any partner, shareholder, director, officer, member or manager of such
Person, or (e) any Person related by birth, adoption or marriage to any partner,
shareholder, director, officer, member, manager, or employee of such Person.
Each Borrower Party shall be deemed an Affiliate of Borrowers.

 





AMENDED AND RESTATED LOAN AGREEMENT – PAGE 2

HTI MOB Portfolio

 



 

 

 

“Affiliated Manager” means any property manager in which any Borrower, or any
Affiliate of any Borrower has, directly or indirectly, any legal, beneficial or
economic interest.

 

“Agent Parties” has the meaning assigned in Section 11.1(d)(ii).

 

“Agreement” means this Loan Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Allocated Loan Amounts” means for each Project existing on the Closing Date,
the amount of the Loan allocated to such Project and set forth on Schedule 11.19
hereto.

 

“Alternate Rate” has the meaning assigned in Section 2.9(c).

 

“Alternate Rate Amendment” has the meaning assigned in Section 2.9(c).

 

“Alternate Rate Event” means any of the following: (i) any Change in Law shall
make it unlawful, or any central bank or other Governmental Authority shall
assert that it is unlawful, for any Lender to agree to make or to make or to
continue to fund or maintain any Loan bearing interest computed by reference to
the Libor Rate, (ii) the Libor Rate is discontinued or is otherwise no longer
available, (iii) Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) that (A) for any reason
adequate and reasonable means do not exist for ascertaining the Libor Rate or
that the Libor Rate does not adequately and fairly reflect the cost to Lenders
of funding or maintaining their respective Pro Rata Share of the Loan and, in
each case, such situation is unlikely to be temporary, (B) comparable loans are
currently being executed and/or amended to include or adopt a new benchmark rate
or rates (including, without limitation, credit or similar adjustments, in each
case, to such rate or rates), or (C) there has been a public statement by a
Governmental Authority identifying a specific date after which the Libor Rate
(or any component thereof) shall no longer be published for use in determining
interest rates for loans.

 

“Anti-Money Laundering Laws” means those laws, regulations and sanctions, state
and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
TWEA, IEEPA, and the sanction regulations promulgated pursuant thereto by the
OFAC, as well as laws relating to prevention and detection of money laundering
in 18 U.S.C. Sections 1956 and 1957.

 





AMENDED AND RESTATED LOAN AGREEMENT – PAGE 3

HTI MOB Portfolio

 



 

 

 

“Annual Budget” has the meaning assigned in Section 6.5.

 

“Applicable Margin” has the meaning assigned in Section 2.2.

 

“Approved Annual Budget” has the meaning assigned in Section 6.5.

 

“Approved Expenses” means actual operating expenses set forth in the Approved
Annual Budget; provided, however, any line item of operating expense set forth
in the Approved Annual Budget may be increased by up to 3% of the amount of such
line item, in the aggregate, so long as (i) the increase represents, without
duplication, actual, additional operating expenses incurred by the applicable
Borrower, and (ii) Borrower details such additional expense in the Specified
Compliance Certificate pertaining such applicable period.

 

“Approved Fund” means, with respect to Administrative Agent or any Lender, any
Person (other than a natural Person) that (a) is or will be engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business, and (b) is advised
or managed by (i) Administrative Agent or such Lender or (ii) any Affiliate of
Administrative Agent or such Lender.

 

“Approved L/C Provider” means KeyBank National Association so long as KeyBank
maintains a rating of not less than BBB-, BAA3.

 

“Assignment Agreement” means an assignment agreement entered into by a Lender,
as assignor, and any Person, as assignee, pursuant to the terms and provisions
of Section 11.3 (with the consent of any party whose consent is required by
Section 11.3), accepted by Administrative Agent, substantially in the form of
Exhibit C or any other form approved by Administrative Agent.

 

“Assignment of Hedge Agreement” means any Assignment of Interest Rate Protection
Agreement executed and delivered by the hedge provider and the counterparty
under the Hedge Agreement to Administrative Agent (on behalf of itself and
Lenders), as amended, restated, supplemented, or otherwise modified from time to
time.

 

“Assignment of Ownership Interests” means the Amended and Restated Ownership
Pledge of Membership Interests and Security Agreement, executed for the benefit
of Administrative Agent (on behalf itself and Lenders) (i) by Sponsor and
pertaining to all of the membership interests in each Borrower other than ARHC
PRARHC PRPEOAZ01, LLC and ARHC PRPEOAZ05 TRS, LLC, (ii) by ARHC Plaza Del Rio
Medical Office Campus Member 1, LLC with respect to all of the membership
interests in ARHC PRARHC PRPEOAZ01, LLC, and (iii) by ARHC Plaza Del Rio Medical
Office Campus Member 2, LLC with respect to all of the membership interests in
ARHC PRPEOAZ05 TRS, LLC, as amended, restated, supplemented, or otherwise
modified from time to time.

 

“ASTM” means the American Society for Testing and Materials.

 

“Award” has the meaning assigned in Section 3.3.

 





AMENDED AND RESTATED LOAN AGREEMENT – PAGE 4

HTI MOB Portfolio

 



 

 

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Secrecy Act” means the Bank Secrecy Act, 31 U.S.C. Section 5311, et seq.

 

“Bankruptcy Code” the Federal Bankruptcy Reform Act of 1978, 11 U.S.C.
Section 101 et seq., as the same may be amended from time to time.

 

“Bankruptcy Party” has the meaning assigned in Section 8.8.

 

“Base Rate” means, for any day, a rate per annum equal to the rate last quoted
by The Wall Street Journal as the “Prime Rate” in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by Administrative Agent).

 

“Borrower” and “Borrowers” have the meaning assigned in the preamble to this
Agreement.

 

“Borrower Formation Documents” has the meaning assigned in Section 5.1(b).

 

“Borrower Materials” has the meaning assigned in Section 11.23(e).

 

“Borrower Party” means each Borrower and each Guarantor.

 

“Borrower Representative” has the meaning assigned in Section 6.7(a).

 

“Borrowers’ Knowledge” means the actual knowledge, without additional due
diligence, of a Borrower in the regular course of its activities, including
without limitation the knowledge of a Borrower acquired through its
administration of the Leases, written information received from any Property
Manager and written notices provided to a Borrower by State regulators and/or
other governmental or quasi-governmental agencies having jurisdiction over the
Projects.

 

“Business Day” means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the State of New York are not open for
general banking business. If such day relates to the determination of the Libor
Rate, “Business Day” means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 5

HTI MOB Portfolio

 



 

 

 

“Careplex Project” means that certain Project owned by ARHC CPHAMVA01, LLC and
commonly referred to as 4001 Coliseum Drive, Hampton, Virginia.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or (d)
above shall not exceed 365 days.

 

“Cash Flow Requirements” has the meaning assigned in Section 7.13(b)(ii).

 

“Casualty” has the meaning assigned in Section 3.2(a).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by Administrative Agent or any Lender with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, however,
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means the occurrence of any of the following, except as
otherwise approved in advance in writing by Lenders in their sole and absolute
discretion acting reasonably:

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 6

HTI MOB Portfolio

 



 

 

 

(a)               before the Internalization, the Advisor or a replacement
advisor consented to in writing by the Required Lenders, shall fail to be the
advisor of the REIT or the Sponsor; or

 

(b)               any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of twenty percent (20%) or more of the equity securities of REIT
entitled to vote for members of the board of directors or equivalent governing
body of REIT on a fully-diluted basis; or

 

(c)               after the Internalization, fewer than three-fifths of the
members of the board of the directors of the REIT as of the date of the
Internalization cease to be on the board of directors of the REIT or the Chief
Executive Officer or Chief Financial Officer dies, becomes disabled or is
replaced or resigns; provided it shall not be a “Change of Control” if a
replacement executive of comparable experience and reasonably satisfactory to
the Administrative Agent shall have been retained within six (6) months of such
event.

 

(d)               REIT, together with any Affiliates Controlled by REIT, at any
time ceases to own and Control, directly or indirectly, fifty-one percent (51%)
or more of the issued and outstanding stock, partnership interests, or
membership interests of Sponsor and Borrowers; or

 

(e)               [reserved]; or

 

(f)                REIT ceases to own and Control, directly or indirectly, one
hundred percent (100%) of the general partnership interest of Sponsor; or

 

(g)               Sponsor ceases to own and Control, directly or indirectly,
(i) one hundred percent (100%) of the issued and outstanding stock, partnership
interests, or membership interests of Borrowers other than ARHC PRPEOAZ01, LLC
or ARHC PRPEOAZ05 TRS, LLC or (ii) 98% of ARHC PRPEOAZ01, LLC and ARHC PRPEOAZ05
TRS, LLC.

 

in each instance in clause (d), free and clear of all liens, rights, options,
warrants or other similar agreements or understandings, other than Liens in
favor of Administrative Agent, for the benefit of the Secured Parties; and
provided, that any Transfer of more than a twenty percent (20%) (or such lesser
percentage as may be required from time to time to satisfy applicable regulatory
requirements) direct or indirect interest in Borrowers shall be subject to
completion of customer diligence by Administrative Agent and each Lender
reasonably satisfactory to Administrative Agent and each Lender.

 

“Closing Date” means the date the Loan is funded by Lenders.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 7

HTI MOB Portfolio

 



 

 

 

“Collateral” means all real and personal property with respect to which Liens in
favor of Administrative Agent (for the benefit of Lenders) are granted pursuant
to the Loan Documents and which secure the Obligations described in the Loan
Documents and the Secured Hedge Agreement, and includes, without limitation, all
of each Borrower’s right, title and interest in, to and under all personal
property, real property, and other assets that arise from, are used in
connection with, are related to or are located at the Projects, whether now
owned by or hereafter acquired by any Borrower (including all personal property
and other assets owned or acquired under any trade names, styles or derivations
thereof), regardless of where located.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means the compliance certificate in the form of
Schedule 6.2 attached hereto.

 

“CONA” means Capital One, National Association, together with its successors and
assigns.

 

“Condemnation” has the meaning assigned in Section 3.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted Debt Service” means the sum of (a) Consolidated Interest
Expense and (b) if as of the Test Date no scheduled principal payments are then
payable on the Loan, the principal payment that would be required for the
aggregate amount funded) pursuant to the terms of this Agreement assuming a
30-year mortgage amortization at the swapped rate pursuant to any then effective
Hedge Agreement (for purposes of clarification, if a full twelve (12) months of
amortization payments have not been made, than such amortization shall be
adjusted for twelve (12) months of payments), and (c) principal due (other than
balloon payments due at maturity) during such period under the Loan, if any, and
under any other permitted Debt relating to the Projects or Borrowers and their
subsidiaries, which Debt is expressly approved by Administrative Agent but not
including payments applied to escrows or reserves required by this Agreement.

 

“Consolidated Expenses” means the expenses for the Test Period that would have
been used to calculate the net income (or loss) of Borrowers and their
subsidiaries including the Adjusted Management Fee, calculated on a consolidated
basis for such period in accordance with an Acceptable Accounting Method (and
specifically excluding an amount for capital expenditures equal to $0.15 per
rentable square foot in each Project per annum, pro-rated for such Test Period
to the extent reserved hereunder).

 

“Consolidated Interest Expense” means for the Test Period, the sum of (a) total
interest expense on all Debt of Borrowers and their subsidiaries (including
payments made under any Hedge Agreement, and expenses attributable to capital
lease obligations (if permitted hereunder) in accordance with an Acceptable
Accounting Method), plus (b) fees with respect to all outstanding Debt including
capitalized interest, but excluding commissions, discounts and other fees owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under Hedge Agreements, minus (c) payments received under Hedge
Agreements, all calculated for Borrowers and their subsidiaries on a
consolidated basis in accordance with an Acceptable Accounting Method.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 8

HTI MOB Portfolio

 



 

 

 

“Consolidated Net Income” means, as of any date of determination, the sum of
(a) Consolidated Revenue, minus (b) Consolidated Expenses, minus (c) an amount
for capital expenditures equal to $0.15 per rentable square foot in each Project
per annum, pro-rated for such Test Period.

 

“Consolidated Revenue” means the rental payments or other ordinary course
payments scheduled to be received in cash by Borrowers and their subsidiaries
under Qualifying Leases on an annualized basis on such Test Date adjusted to
reflect maximum occupancy of ninety-five percent (95%) of each Project in the
aggregate (however any Project that is entirely leased by a single tenant shall
not be subject to an occupancy adjustment). For Qualifying Leases which expire
less than twelve (12) months from the Test Date, the Consolidated Revenue will
be annualized.

 

“Consolidated Revenue in Place Adjustment” means, as of the date of
determination in the aggregate, without duplication of any rental payments for
the Projects or otherwise included in determining Consolidated Net Income, for
any Adjustment Lease the amount equal to, the monthly rental payments abated
during such immediately subsequent twelve (12) months from the Test Date;
provided, however, in no event shall any Adjustment Lease be adjusted for more
than two (2) months of abated rent in the aggregate for such Adjustment Lease
during the term of the Loan.

 

“Contract Rate” has the meaning assigned in Section 2.2.

 

“Control” or “controls” means, when used with respect to any specified Person,
the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests, by contract, by its position with such Person as general
partner or managing member, or otherwise (even if such power is subject to the
right of other equity holders to exercise veto rights over major decisions,
removal rights upon a material default in the controlling party’s obligations,
or a forced sale right upon the occurrence of specified events); and the terms
“Controlling” and “Controlled” have the meanings correlative to the foregoing.

 

“De Minimis Lease” means any Lease which does not exceed five thousand (5,000)
rentable square feet of any Individual Project and the rent from which equals
five percent (5%) or less of the total revenue of all Projects in the aggregate;
provided, however, that multiple Leases with the same Tenant or known Affiliates
of such Tenants shall constitute one (1) Lease for purposes of this definition
if with respect to a subject Lease action or lease event, such multiple Leases
are affected.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 9

HTI MOB Portfolio

 



 

 

 

“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person or any of its assets
would be liable or subject, if such amounts were advanced under the credit
facility, (c) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests, (d) all indebtedness guaranteed by such
Person, directly or indirectly, (e) all obligations under leases that constitute
capital leases for which such Person or any of its assets is liable or subject,
and (f) all obligations of such Person under interest rate swaps, caps, floors,
collars and other interest hedge agreements, in each case whether such Person or
any of its assets is liable or subject contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which obligations such Person otherwise
assures a creditor against loss.

 

“Debt Service Coverage Ratio” means for the applicable period, as of the date of
determination, the ratio obtained by dividing (a) Adjusted Net Operating Income
by (b) Consolidated Adjusted Debt Service.

 

“Debt Yield” means for the applicable period, as of the date of determination,
the percentage obtained by dividing Adjusted Net Operating Income by the
aggregate amount of the Loan then outstanding. In the event that Debt Yield for
a period of twelve (12) months (or other calculation period) is not available,
Borrowers shall annualize the Debt Yield for such period of time as is
available.

 

“Debt Yield Fund” has the meaning assigned in Section 7.13(b).

 

“Debt Yield Covenant Threshold” means the applicable Debt Yield set forth under
the heading “Minimum Debt Yield Covenant Threshold” in the table in
Section 7.13(a).

 

“Debt Yield ECF Threshold” means the applicable Debt Yield set forth under the
heading “Minimum Debt Yield ECF Threshold” in the table in Section 7.13(a).

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default Rate” means the lesser of (a) the maximum rate of interest allowed by
applicable law, and (b) five percent (5%) per annum in excess of the Contract
Rate.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 10

HTI MOB Portfolio

 



 

 

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or any Protective Advance
within two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies Administrative Agent and Borrowers in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent or any
Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, (b) has notified Borrowers and
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within two
(2) Business Days after written request by Agent or Borrowers, to confirm in
writing to Agent and Borrowers that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
Agent and Borrowers), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written
notice of such determination to Borrowers and each Lender.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

“Deposit Account Bank” means, as applicable, (a) Administrative Agent or
(b) another bank or financial institution reasonably acceptable to
Administrative Agent.

 

“Deposit Account Control Agreement” means individually or collectively, as
applicable, (a) each agreement, in form and substance reasonably satisfactory to
Administrative Agent, among Administrative Agent, Borrower and the Deposit
Account Bank, which agreements provide for the disposition of funds in such
account, and (b) such bank shall agree that it shall have no Lien on, or right
of setoff or recoupment against, such Deposit Account or the contents thereof,
other than in respect of commercially reasonable fees and other items, in each
such case expressly reasonably consented to by Administrative Agent.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any Financial Institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 11

HTI MOB Portfolio

 



 

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Transmission” means any process of communication that does not
directly involve the physical transfer of paper and that is suitable for the
retention, retrieval and reproduction of information by the recipient.

 

“Eligible Assignee” means (a) any existing Lender, (b) any Affiliate or Approved
Fund of any existing Lender, or (c) any other Person acceptable to
Administrative Agent and, to the extent required by Section 11.3, Borrower
Representative. Notwithstanding the foregoing, none of Borrowers, any of their
Subsidiaries, any of their Affiliates, any Defaulting Lender, or any natural
person (or any holding company, investment vehicle, or trust for, or owned and
operated for, the primary benefit of a natural person) shall be an Eligible
Assignee.

 

“Emergency Expenditures” means payments required to be made by any Borrower to
(i) avoid or minimize the imminent threat of either (a) loss or impairment of
life or of personal injury, (b) damage to any of the Projects, (c) impairment of
the security given for the Loan, (ii) payments for real estate taxes and
insurance premiums or (iii) without limiting the generality of the provisions of
the preceding clause (i), make any repairs or capital improvements or take other
action immediately required in order to avoid a significant penalty by reason of
failure of compliance with any laws, orders, rules, regulations and other
requirements enacted, imposed or enforced by any Governmental Authority.

 

“Environmental Indemnity Agreement” means that certain Amended and Restated
Hazardous Materials Indemnity Agreement dated of even date hereof in favor of
Administrative Agent (for itself and on behalf of Lenders) executed by Borrowers
and each Guarantor with respect to the Projects, in each case as amended,
restated, supplemented, or otherwise modified from time to time.

 

“Environmental Laws” means any federal, state or local law (whether imposed by
statute, ordinance, rule, regulation, administrative or judicial order, or
common law), now or hereafter enacted, governing Hazardous Materials, including,
without limitation, such laws (a) governing or regulating the use, generation,
storage, removal, recovery, treatment, handling, transport, disposal, control,
release, discharge of, or exposure to, Hazardous Materials or (b) requiring
notification or disclosure of releases of Hazardous Materials or other
environmental conditions whether or not in connection with a transfer of title
to or interest in property.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules and regulations promulgated thereunder.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 12

HTI MOB Portfolio

 



 

 

 

“E-System” means any electronic system approved by Agent, including Intralinks®,
Syndtrak®, and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning assigned in Article 8.

 

“Excess Cash Flow” means, for each monthly period, all revenue and other amounts
received by the Borrowers after payment of debt service on the Loan for such
month less (a) reserves required pursuant to Section 2.5 hereof for such month,
(b) Approved Expenses for such month, (b) extraordinary operating expenses and
capital expenditures included in the Approved Annual Budget, and (c) without
duplication, Non-Discretionary Expenses, to the extent such expenses (i) reduce
any corresponding reserve reasonably agreed to by Administrative Agent in the
Approved Annual Budget and are detailed in the Specified Compliance Certificate
for such period or (ii) are otherwise reasonably approved by Administrative
Agent.

 

“Excess Cash Flow Period” means any period commencing upon any Excess Cash Flow
Trigger Date and terminating upon the occurrence of an Excess Cash Flow
Termination Date.

 

“Excess Cash Flow Termination Date” means the date on which (a) Administrative
Agent has determined that the Debt Yield (when calculating the Debt Yield for
this purpose the outstanding principal balance of the Loans will not be deemed
reduced by any amounts in a Debt Yield Fund or by the balance of any Specified
Letter of Credit) has equaled or exceeded the Debt Yield ECF Threshold required
by Section 7.13(a) for two consecutive Test Dates, and (b) no Potential Default
or Event of Default exists.

 

“Excess Cash Flow Trigger Event” as of any date, the Debt Yield is less than the
Debt Yield ECF Threshold.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Excluded Hedge Agreement Obligation” means, with respect to any Loan Party, any
guarantee of any Swap Obligations under a Secured Hedge Agreement if, and only
to the extent that and for so long as, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation under a Secured Hedge Agreement (or any guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Hedge Agreement; provided, however, that if any Loan
Party that was not an “eligible contract participant” at the time any such
guarantee of a Swap Obligation under a Secured Hedge Agreement was entered into
thereafter becomes an “eligible contract participant,” such Loan Party shall, by
virtue of the guaranty or security agreement or joinder thereto and without any
further action by any Person, be deemed to have guaranteed the Swap Obligations
under Secured Hedge Agreements and granted a security interest to secure such
Swap Obligations under Secured Hedge Agreements, and such Swap Obligations under
Secured Hedge Agreements shall no longer constitute Excluded Hedge Agreement
Obligations with respect to such Loan Party. If a Swap Obligation under a
Secured Hedge Agreement arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
under a Secured Hedge Agreement that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 13

HTI MOB Portfolio

 



 

 

 

“Excluded Taxes” any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, doing business in, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender pursuant to a law in effect on the date on which (i) such Lender
became a party hereto (other than pursuant to an assignment request by Borrowers
under Section 2.14) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17 and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Bankruptcy Code” means Chapter 11 of Title II of the United States Code
(11 U.S.C. § 101, et seq.), as amended.

 

“Federal Flood Insurance” means, for any Improvements personal property
Collateral located on any Project located in a Special Flood Hazard Area,
Federal Flood Insurance or private insurance satisfactory to Administrative
Agent, in either case, that (a) meets the requirements of FEMA and other
applicable federal agencies, (b) includes a deductible not to exceed $50,000
unless otherwise approved by Administrative Agent or permitted by applicable
laws and (c) has a coverage amount equal to the maximum amount of coverage
available under the National Flood Insurance Program.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Administrative Agent
in a commercially reasonable manner.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 14

HTI MOB Portfolio

 



 

 

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Federal Flood
Insurance Program.

 

“Financial Institution” means a United States Financial Institution as defined
in 31 U.S.C. 5312, as amended from time to time.

 

“FIRREA” has the meaning assigned in Schedule 2.1.

 

“Foreign Lender” (a) if any Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

 

“Funds” means the Required Repair Fund and the Replacement Escrow Fund.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 1.3, all references to “GAAP” shall be to GAAP applied consistently with
the principles used in the preparation of the financial statements described in
Section 5.1.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank and the State Regulator).

 

“Ground Lease” means those certain ground leases identified on Schedule 1.1(a)
attached hereto.

 

“Ground Lease Estoppel Certificates” means any estoppel certificate delivered by
a Ground Lessor to Administrative Agent in connection with the Loan.

 

“Ground Lessor” means, as applicable, the ground lessor under the Ground Lease.

 

“Guarantor” means, individually and collectively, Sponsor, and each Person who
from time to time is party to a Recourse Guaranty Agreement or any Payment
Guaranty, or otherwise guarantees the Obligations or any portion thereof.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 15

HTI MOB Portfolio

 



 

 

 

“Hazardous Materials” means (a) petroleum or chemical products, whether in
liquid, solid, or gaseous form, or any fraction or by-product thereof,
(b) asbestos or asbestos-containing materials, (c) polychlorinated biphenyls
(pcbs), (d) radon gas, (e) underground storage tanks, (f) any explosive or
radioactive substances, (g) lead or lead-based paint, (h) any other substance,
material, waste or mixture which is or shall be listed, defined, or otherwise
determined by any Governmental Authority to be hazardous, toxic, or otherwise
regulated, controlled or giving rise to liability, under any Environmental Laws,
(i) any excessive moisture, mildews, mold or other fungi in quantities and/or
concentrations that could reasonably be expected to pose a risk to human health
or the environment, or (j) any elements, material, compounds, mixtures,
chemicals, wastes, pollutants, contaminants or substances known to cause cancer
or reproductive toxicity, that, because of its quantity, concentration or
physical or chemical characteristics, exposure is limited or regulated by any
Governmental Authority having jurisdiction over human health and safety, natural
resources or the environment, or which poses a significant present or potential
hazard to human health and safety, or to the environment, if released into the
workplace or the environment.

 

“Healthcare Investigations” means any inquiries, investigations, probes, audits
or proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of the Projects, any Borrower, any Guarantor, any
Triple Net Tenant or any Operator (including, without limitation, inquiries,
investigations, probes, audit or procedures concerning potential or actual
violations of Healthcare Laws).

 

“Healthcare Laws” means all provisions, rules and regulations pursuant to or
promulgated under the False Claims Act (31 U.S.C. Section 3729 et seq.), the
Anti-Kickback Act of 1986 (41 U.S.C. Section 51 et seq.), the Federal Health
Care Programs Anti-Kickback statute (42 U.S.C. Section 1320-7a(b)), the Ethics
in Patient Referrals Act of 1989, as amended (Stark Law) (42 U.S.C. 1395nn), the
Civil Monetary Penalties Law (42 U.S.C. Section 1320a-7a), or the Truth in
Negotiations (10 U.S.C. Section 2304 et seq.), Health Care Fraud (18 U.S.C.
1347), Wire Fraud (18 U.S.C. 1343), Theft or Embezzlement (18 U.S.C. 669), False
Statements (18 U.S.C. 1001), False Statements (18 U.S.C. 1035), Patent
Inducements Statute, and equivalent state statutes and regulations, and any and
all rules and regulations promulgated by Governmental Authorities, including the
Centers of Medicare and Medicaid Services (CMS), with respect to any of the
foregoing.

 

“Hedge Agreement” means, collectively, any and all swap agreements (as such term
is defined in Section 101 of the Federal Bankruptcy Code), interest rate cap
agreements, interest rate collar agreements or other similar agreements designed
to provide protection against fluctuations in interest or currency exchange
rates, now or hereafter entered into by or on behalf of the applicable Borrower
Party pursuant to Section 2.10 of this Agreement, as the same may be renewed,
extended, amended or replaced from time to time.

 

“IEEPA” has the meaning assigned in Section 5.20(f).

 

“Improvements” shall mean, individually and/or collectively (as the context
requires), the “Improvements” as defined in each applicable Mortgage.

 

“Indebtedness” means all payment obligations of Borrowers or any other Borrower
Party to Administrative Agent or to any Lender under the Loan or any of the Loan
Documents, including, without limitation, any and all interest, whether or not
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or similar proceeding, and whether or not a claim
for post-filing or post-petition interest is allowed in any such proceeding.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 16

HTI MOB Portfolio

 



 

 

 

“Individual Project” shall mean each parcel of Land, medical office buildings
and other improvements now or in the future located on such particular parcel of
Land and all related facilities, amenities, fixtures, and personal property
owned by an applicable Borrower and used in connection therewith.

 

“Indemnified Matters” has the meaning assigned in Section 11.4(a).

 

“Indemnified Taxes” (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning assigned in Section 11.4(a).

 

“Independent Manager” means a natural person who shall not have been at the time
of such individual’s appointment as a manager, may not have been at any time
during the preceding five (5) years and shall not be at any time while serving
as a manager of the applicable Borrower (a) a shareholder, officer, director,
member, partner, attorney, counsel or employee of such Borrower, the member of
such Borrower, or any of their respective Affiliates (other than as an
“independent” director, member, manager and/or partner); (b) a lessor of,
customer of, or supplier to, such Borrower, the member of such Borrower, or any
of their respective Affiliates; (c) a Person Controlling, controlled by or under
common control with, any such shareholder, officer, director, member, partner,
attorney, counsel, employee, customer or supplier; or (d) a member of the
immediate family of any such shareholder, officer, director, member, partner,
employee, lessor, customer or supplier.

 

“Insurance Impound” has the meaning assigned in Section 3.4.

 

“Insurance Premiums” has the meaning assigned in Section 3.1(d).

 

“Internalization” means a transaction or series of related transactions
(including, without limitation, mergers, consolidations, stock or other
ownership interest purchases or modifications of agreements) whereby (a) the
Advisor ceases or reduces the level of its services accompanied by an
elimination or a commensurate reduction of the amount of the fees payable to the
Advisor under the Advisory Agreement, (b) REIT or any of its wholly owned
Subsidiaries employs persons previously employed by the Advisor and (c) REIT or
any of its wholly owned Subsidiaries subsequently is to perform all or some of
the duties previously performed by Advisor.

 

“Land” means, individually and collectively, as applicable, the real property
described in Exhibits A-1 through A-33 attached hereto.

 

“Leases” means (whether one or more) those certain lease agreements between
Borrowers and Tenants, and covering the Projects, together with all subleases
and occupancy agreements affecting the Projects or any part thereof now existing
or hereafter executed (including without limitation, all service agreements
which include an occupancy agreement) and all amendments, modifications or
supplements thereto. For the avoidance of doubt, the term “Leases” excludes the
Ground Leases.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 17

HTI MOB Portfolio

 



 

 

 

“Lease Subordination Agreement” means (whether one or more) those certain Lease
Subordination, Non-Disturbance and Attornment Agreements dated of even date
herewith, executed by Tenants, Borrowers and Administrative Agent (on behalf of
itself and Lenders).

 

“Leasing Commissions” means actual leasing commissions due and owing from any
Borrower to a third Person with respect to any Leases at the Projects.

 

“Lender(s)” has the meaning assigned in the preamble to this Agreement. In
addition to the foregoing, solely for the purpose of identifying the Persons
entitled to share in payments and collections from the Collateral and the
benefit of any guarantees of the Obligations as more fully set forth in this
Agreement and the other Loan Documents, the term “Lender” shall include Secured
Hedge Providers. For the avoidance of doubt, any Person to whom any Obligations
in respect of a Secured Hedge Agreement are owed and which does not hold any
portion of the Loans or commitments hereunder shall not be entitled to any other
rights as a “Lender” under this Agreement or the other Loan Documents and the
Environmental Indemnity.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereof
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
actual, punitive, treble or otherwise, but in no event any of the foregoing that
are consequential except to the extent arising from a third party claim.

 

“Libor Breakage Amount” means the actual out of pocket amount of any losses,
expenses and liabilities that such Lender or any of its Affiliates may sustain
as a result of any payment of the Loan (or any portion thereof) on any day that
is not the last day of the Libor Interest Period applicable thereto (regardless
of the source of such prepayment and whether voluntary, by acceleration or
otherwise).

 

“Libor Interest Period” means (a) the period commencing on the Closing Date
through December 31, 2019 (payable in arrears January 1, 2020) and
(b) thereafter each period commencing on the first day of a calendar month and
ending on the last day of such calendar month; provided, any Libor Interest
Period that would otherwise extend beyond the Maturity Date of the Loan shall
end on the Maturity Date.

 

“Libor Rate” means the greater of (a) zero percent (0%) per annum, or (b) for
each Libor Interest Period, the offered rate for deposits in Dollars for the
applicable Libor Interest Period appearing on the Reuters Screen LIBOR01 page as
of 11:00 a.m. (London time) two (2) Business Days prior to the next preceding
first day of each Libor Interest Period. In the event that such rate does not
appear on the Reuters Screen LIBOR01 page at such time, the “Libor Rate” shall
be determined by reference to such other comparable publicly available service
for displaying the offered rate for deposit in Dollars in the London interbank
market as may be selected by Administrative Agent and, in the absence of
availability, such other method to determine such offered rate as may be
selected by Administrative Agent in its sole discretion.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 18

HTI MOB Portfolio

 



 

 

 

“Lien” means any interest, or claim thereof, in the Projects securing an
obligation owed to, or a claim by, any Person other than the owner of the
Projects, whether such interest is based on common law, statute or contract,
including the lien or security interest arising from a deed of trust, mortgage,
assignment, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes. The term
“Lien” shall include reservations, exceptions, encroachments, easements, rights
of way, covenants, conditions, restrictions, recorded, capital or financing
leases and other title exceptions and encumbrances affecting the Projects.

 

“Loan” or “Loans” has the meaning set forth in Section 2.1 of this Agreement.

 

“Loan Commitment” means with respect to each Lender, the commitment of such
Lender to make its Pro Rata Share of the Loan to Borrowers. The aggregate amount
of the Loan Commitment is $378,500,000.00. The commitments of each Lender as of
the Closing Date are as set forth on Exhibit E.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Mortgages,
UCC financing statements, any Recourse Guaranty Agreement, any Payment Guaranty,
Assignment of Ownership Interests, the Assignment of Hedge Agreement, any letter
of credit provided to Administrative Agent (for itself and on behalf of Lenders)
in connection with the Loan, the Acknowledgment of Property Manager, the Secured
Hedge Agreement, if any, all other documents evidencing or securing the Loan,
and all amendments, modifications, renewals, substitutions and replacements of
any of the foregoing; provided however, in no event shall the term “Loan
Documents” include the Environmental Indemnity Agreement.

 

“Loan Party” means each of Sponsor, ARHC Plaza Del Rio Medical Office Campus
Member 1, LLC, ARHC Plaza Del Rio Medical Office Campus Member 2, LLC, and each
Borrower.

 

“Loan Year” means (a) for the first Loan Year, the period commencing on the
Closing Date and ending on the last day of the month in which the first
anniversary of the Closing Date occurs (unless the Closing Date is on the first
day of a month, in which case the first Loan Year shall commence on such Closing
Date and end on the date twelve (12) months after from the last day of the month
immediately preceding the Closing Date) and (b) each consecutive twelve calendar
month period, thereafter, until the Maturity Date.

 

“Management Agreement” means individually and collectively those management
Agreements set forth on Schedule 1.1(b).

 

“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have any Borrower or any other Borrower
Party be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against any Borrower Party, to file a
petition seeking, or consent to, reorganization or relief with respect to any
Borrower Party under any applicable federal or state law relating to bankruptcy
or insolvency, to seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian, or any similar official of or for
any Borrower Party or a substantial part of its respective property, to make any
assignment for the benefit of creditors of any Borrower Party, the admission in
writing by any Borrower Party of such Person’s inability to pay its debts
generally as they become due, or to take action in furtherance of any of the
foregoing.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 19

HTI MOB Portfolio

 



 

 

 

“Material Adverse Change” or “material adverse change” means, in Administrative
Agent’s reasonable discretion, that the business, operations or financial
condition of a Person or property has changed in a manner which could reasonably
be expected to materially impair the value of the Collateral taken as a whole,
prevent timely repayment of the Loan or otherwise prevent the applicable Person
from timely performing any of its material obligations under the Loan Documents
or Environmental Indemnity Agreement.

 

“Material Adverse Effect” or “material adverse effect” means, in Administrative
Agent’s reasonable discretion, a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of Borrowers taken as a whole, or any other Borrower Party, (ii) the ability of
Borrowers taken as a whole, or any other Borrower Party, to perform any material
obligation required of them under the Loan Documents, (iii) the rights and
remedies of Administrative Agent and Lenders under the Loan Documents, or
(iv) the operations of all or a material portion of the Projects.

 

“Maturity Date” means, as applicable, the earlier of (a) December 20, 2026 and
(b) the date on which the entire Loan is required to be paid in full, by
acceleration or otherwise, under and pursuant to this Agreement or any of the
other Loan Documents.

 

“MNPI” has the meaning assigned in Section 11.23(a).

 

“Mortgage” means, collectively (whether one or more), as applicable, the
Mortgage(s), Assignment of Leases and Rents, Security Agreement and Fixture
Filing, the Deed(s) of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, or the Deed(s) to Secure Debt, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, each executed by the applicable
Borrower in favor of Administrative Agent (for itself and on behalf of Lenders),
covering the applicable Borrower’s Individual Project, as amended, restated,
supplemented, or otherwise modified from time to time.

 

“National Federal Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Federal Flood Insurance Act of 1968 and the
Flood Disaster Protection Act of 1973, as revised by the National Federal Flood
Insurance Reform Act of 1994, and as the same may be further amended, modified
or supplemented, and including the regulations issued thereunder, that, among
other things, mandates the purchase of Federal Flood Insurance to cover real
property improvements and contents located in Special Flood Hazard Areas in
participating communities and may provide protection to property owners through
a federal insurance program.

 

“Non-Consenting Lender” has the meaning assigned in Section 11.2(g).

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 20

HTI MOB Portfolio

 



 

 

 

“Non-Discretionary Expenses” means, collectively, without duplication, (i) all
payments required to be made under this Agreement or any other Loan Document,
including, without limitation, in respect of interest, principal, servicing
fees, real estate tax and insurance escrows, (ii) Emergency Expenditures,
(iii) expenditures required by laws and (iv) expenditures required to pay real
estate taxes and other governmental impositions, utilities, or insurance
premiums.

 

“Note” and “Notes” means, collectively, each promissory note (together with all
renewals, modifications and extensions thereof and any replacement or additional
notes) executed by Borrowers in favor of a Lender pursuant to the terms hereof.

 

“Obligations” means the Indebtedness and any and all existing and future debts,
liabilities and obligations of every kind or nature at any time owing by any
Borrower and any other Borrower Party to Administrative Agent and Lenders, under
this Agreement or any other Loan Document, whether joint or several, related or
unrelated, primary or secondary, matured or contingent, due or to become due
(including debts, liabilities and obligations obtained by assignment), and
whether principal, interest, fees, indemnification obligations hereunder or
expenses (specifically including interest accruing after the commencement of any
bankruptcy, insolvency or similar proceeding with respect to any Borrower or any
other Borrower Party, whether or not a claim for such post-commencement interest
is allowed), including, without limitation, any obligations under any Secured
Hedge Agreements, any extensions, modifications, substitutions, increases and
renewals of the Loan (provided that the Obligations of any Loan Party shall not
include Excluded Hedge Agreement Obligations of such Loan Party); the payment of
all amounts advanced by Administrative Agent, any Lender or any Affiliate of a
Lender to preserve, protect and enforce rights hereunder and in the Collateral;
and all expenses incurred by Administrative Agent, any Lender or any Affiliate
of a Lender. Without limiting the generality of the foregoing, Obligations shall
include any other debts, liabilities or obligations owing to a Secured Hedge
Provider in connection with any Secured Hedge Agreements; provided, however,
that any obligations with respect to Secured Hedge Agreements that are owing to
a Lender or an Affiliate of a Lender other than Administrative Agent or its
Affiliates shall only constitute “Obligations” hereunder if the applicable
Secured Hedge Agreement was entered into on or after the Closing Date and the
applicable Lender or Affiliate of a Lender gave written notice to Administrative
Agent of the same within ten (10) days thereafter.

 

“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.

 

“Operator”, individually, and “Operators”, collectively, means the applicable
Property Manager, in each case under any Operators’ Agreement, reasonably
approved by Administrative Agent and any successor to such Operator reasonably
approved by Administrative Agent.

 

“Operators’ Agreements” means, collectively, any Management Agreement.

 

“Original Borrowers” has the meaning set forth in the recitals.

 

“Original Closing Date” means June 30, 2017.

 

“Original Loan Agreement” has the meaning set forth in the recitals.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 21

HTI MOB Portfolio

 



 

 

 

“Original Term Loan” has the meaning set forth in Section 2.1 of this Agreement.

 

“Original Term Loan Amount” means $250,000,000.

 

“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment of any interest in any
Loan or Loan Document.

 

“Overpaying Borrower” has the meaning assigned in Section 11.19(i).

 

“Overpayment Amount” has the meaning assigned in Section 11.19(i).

 

“Partial Release” has the meaning assigned in Section 2.18(a).

 

“Partial Release Price” has the meaning assigned in Section 2.18(a)(ix).

 

“Partial Release Project” has the meaning assigned in Section 2.18(a).

 

“Participant” has the meaning assigned in Section 11.3(e).

 

“Participant Register” has the meaning assigned in Section 11.3(e).

 

“Patriot Act” means the USA Patriot Act of 2001, Pub. L. No. 107-56.

 

“Payment Date” has the meaning assigned in Section 2.3(a) and is the date that a
regularly scheduled payment of interest or principal and interest (following a
Debt Yield Failure) is due.

 

“Payment Guaranty” means a Limited Guaranty of Payment and Performance executed
by Guarantor in favor of Administrative Agent and the Lenders in form and
substance reasonably acceptable to Administrative Agent guarantying the payments
required to be made to the Replacement Escrow Fund and related enforcements
costs and including minimum liquidity covenants with respect to Guarantor
reasonably acceptable to Administrative Agent.

 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate (including certificates of occupancy),
concession, grant, franchise, variance or permission from, and any other
contractual obligations with, any Governmental Authority, in each case whether
or not having the force of law and applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 22

HTI MOB Portfolio

 



 

 

 

“Permitted Encumbrances” has the meaning assigned in Section 7.1(a).

 

“Permitted Exceptions” means, with respect to each Project, collectively (a) the
Liens and security interests created by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Policy, (c) Liens, if any,
for Taxes imposed by any Governmental Authority not yet delinquent or which are
being contested in good faith, and for which adequate reserves are being
maintained in accordance with an Acceptable Accounting Method, (d) statutory
Liens for labor or materials that (i) secure sums not yet delinquent,
(ii) secure sums not in excess of $250,000.00 in the aggregate, (iii) are bonded
over or discharged to Administrative Agent’s reasonable satisfaction within
thirty (30) days, and (iv) are being contested in good faith in accordance with
the terms and conditions of this Agreement, (e) the rights of customers,
licensees, invitees, guests and other occupants at each Project to occupy the
Project in the ordinary course, (f) rights of (i) tenants, as tenants only,
under the terms of Leases either reasonably approved or deemed approved by
Administrative Agent (if such approval is required under the Loan Documents) or
for which Administrative Agent’s approval is not required hereunder, and
(ii) the Property Manager under the Management Agreements, solely to the extent
provided therein or in any amendment thereto reasonably approved or deemed
approved by Administrative Agent (to the extent such approval is required by the
terms hereof), (g) other encumbrances and restrictions not materially affecting
the use or enjoyment of the Projects and not to exceed $250,000, and (h) any
other encumbrances, liens or other matters approved by Administrative Agent or
Required Lenders in their reasonable discretion.

 

“Permitted Transfer” means any of the following Transfers, and such other
Transfers as otherwise approved in advance in writing by Lenders in their sole
and absolute discretion acting reasonably:

 

(a)               the Transfer, in one or a series of transactions including by
way of merger, through which REIT is merged with or into any Person so long as
the survivor of any such Transfer is REIT and there is no Change of Control;

 

(b)               the listing, offer, sale, transfer or issuance of shares of
stock in (x) REIT or (y) in any other Restricted Party that, in each instance,
is a publicly traded entity on a national exchange;

 

(c)               the Transfer, in one or a series of transactions, of the
stock, partnership interests or membership interests (as the case may be) by
REIT or any direct or indirect legal or beneficial owner of REIT for estate
planning purposes to the transferor’s spouse, child, parent, grandparent,
grandchild, niece, nephew, aunt, uncle or other immediate family members of such
transferor, or to a trust for the benefit of such spouse, child, parent,
grandparent, grandchild, niece, nephew, aunt, uncle or other immediate family
members; and

 

(d)               an Internalization that does not result in a Change of
Control.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 23

HTI MOB Portfolio

 



 

 

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof: or any other form of entity.

 

“Pledging Lender” has the meaning assigned in Section 11.35.

 

“Post-Closing Obligations” means the post-closing requirements described on
Schedule 11.36.

 

“Potential Default” means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.

 

“Potential Non-Monetary Default” means any Potential Default, excluding those
that can be cured or performed with the payment of money.

 

“Pre-Approved Manager” means those certain property managers identified on
Schedule 1.1(c) attached hereto.

 

“Prepayment Premium” means with respect to any prepayment occurring, (i) during
the first Loan Year, an amount equal to three percent (3%) of the principal
amount of the Loan being prepaid, (ii) during the second Loan Year, an amount
equal to two percent (2%) of the principal amount of the Loan being prepaid
(iii) during the third Loan Year, an amount equal to one percent (1%) of the
principal amount of the Loan being prepaid and (iv) following the end of the
third Loan Year and thereafter, zero (0).

 

“Prohibited Transfer” has the meaning assigned in Section 7.1(a).

 

“Projects” means, collectively, the Land and medical office buildings located on
the Land, and all related facilities, amenities, fixtures, and personal property
owned by Borrowers and any other improvements now or hereafter located on the
Land.

 

“Property Condition Report” has the meaning assigned in Schedule 2.1.

 

“Property Manager” means the Pre-Approved Managers and any other property
manager reasonably approved or Deemed Approved by Administrative Agent (to the
extent such approval is required pursuant to the terms of this Agreement).

 

“Pro Rata Outstandings” means, with respect to any Lender at any time, the
outstanding principal amount of the Loan owing to such Lender at such time.

 

“Pro Rata Share” means, with respect to any Lender at any time the percentage
obtained by dividing (i) the Loan Commitment of such Lender then in effect by
(ii) the sum of the Loan Commitments and (b) after the making of the Loan, the
percentage obtained by dividing (i) the Pro Rata Outstandings of such Lender by
(ii) the total outstanding principal amount of the Loan; provided, however,
that, if there are no Loan Commitments and no Pro Rata Outstandings, such
Lender’s Pro Rata Share shall be determined based on the Pro Rata Share most
recently in effect, after giving effect to any subsequent assignment and any
subsequent non-pro rata payments of any Lender pursuant to the terms of this
Agreement.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 24

HTI MOB Portfolio

 



 

 

 

 

“Prorated Interest” has the meaning assigned in Section 2.4(b).

 

“Protective Advances” has the meaning assigned in Section 9.2(b).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Hedge Agreement, each guarantor that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Hedge Agreement or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Leases” means fully executed and delivered Leases which are not in
default and are entered into with entities unaffiliated with any Borrower Party
for which either (a) the Tenant under any such Lease has commenced rental
payments and such Lease has a remaining term of three months or more from the
applicable Test Date, or (b) the Tenant under any such Lease is obligated to
commence rental payments within one year (or such Leases with more than twelve
(12) months of free rent so long as Borrowers reserve such amounts in excess of
twelve (12) months in a manner reasonably acceptable to Administrative Agent)
from the applicable Test Date and such Lease has an initial term of three years
or more.

 

“Recipient” has the meaning assigned in Section 11.37.

 

“Recognition Agreement” means individually and collectively those certain
Estoppel and Agreements identified on Schedule 1.1(d) attached hereto.

 

“Recourse Guaranty Agreement” means that certain Guaranty of Recourse
Obligations executed by Sponsor, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Register” has the meaning assigned in Section 2.12(b).

 

“REIT” means Healthcare Trust, Inc., a Maryland corporation.

 

“Related Persons” means, with respect to any Person, each of such Person’s
Affiliates, officers, directors, employees, agents, trustees, representatives,
attorneys, accountants, and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates, together with, if such Person is Administrative Agent, each
other Person or individual designated, nominated or otherwise mandated by or
helping Administrative Agent pursuant to and in accordance with Section 10.4 or
any comparable provision of any Loan Document or the Environmental Indemnity
Agreement.

 

“Release Notice” has the meaning assigned in Section 2.18(a)(v).

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 25

HTI MOB Portfolio

 



 

 

 

“Replacement Escrow Fund” has the meaning assigned in Section 2.5(b)(ii).

 

“Replacement Project” has the meaning assigned in Section 2.18(c).

 

“Reports” has the meaning assigned in Section 11.37.

 

“Required Lenders” means, at any time, both Agent and Lenders whose combined Pro
Rata Shares at such time are in excess of fifty percent (50%) in the aggregate;
provided, however, that: (i) the Loan Commitment of, and the portion of the
Obligations held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; and (ii) Required
Lenders must at all times include three (3) Lenders that are not Affiliates,
unless at any time there is only one (1) Lender or all Lenders are Affiliates.

 

“Required Repairs” has the meaning assigned in Section 2.5(b)(i).

 

“Required Repair Fund” has the meaning assigned in Section 2.5(b)(i).

 

“Requirements of Law” means, with respect to any Person or Project,
collectively, the common law and all federal, state, local, foreign,
multinational or international laws, statutes, codes, treaties, standards, rules
and regulations, guidelines, ordinances, orders, judgments, writs, injunctions,
decrees (including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or Project or any of its other property or to which
such Person or any of its property is subject, as the same may be amended from
time to time.

 

“Resize Amount” means an amount, as calculated by Administrative Agent upon the
occurrence of any Resize Event, that, if applied to the outstanding principal
balance of the Loan as of the most recent Test Date, would have resulted in a
Debt Yield equal to the Debt Yield Covenant Threshold required by
Section 7.13(a) for such Test Date.

 

“Resize Event” means that for two consecutive Test Dates, the Debt Yield for
such Test Date is less than the Debt Yield Covenant Threshold required by
Section 7.13(a) for such Test Date.

 

“Resize Event Termination Date” means the date on which Administrative Agent has
determined that the Debt Yield (when calculating the Debt Yield for this purpose
the outstanding principal balance of the Loans will not be deemed reduced by any
amounts in a Debt Yield Fund or by the balance of any Specified Letter of
Credit) has exceeded the Debt Yield Covenant Threshold required by
Section 7.13(a) for two consecutive Test Dates, provided that no Potential
Default or Event of Default exists.

 

“Resize Funded Amount” has the meaning set forth in Section 7.13(b)(i).

 

“Resize LC” has the meaning set forth in Section 7.13(b)(i).

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 26

HTI MOB Portfolio

 

 

 

 

“Resize Period” means the period commencing upon the occurrence of a Resize
Event and terminating upon (a) the occurrence of a Resize Event Termination Date
or (b) Borrower prepayment of the Loan in the amount equal to the applicable
Resize Amount.

 

“Restoration Threshold” means, as of any date, an amount equal to one percent
(1%) of the aggregate amount of the Loan outstanding on the Closing Date.

 

“Restricted Party” means each (i) Borrower, (ii) any Affiliated Manager,
(iii) each Guarantor and (iv) each of ARHC Plaza Del Rio Medical Office Campus
Member 1, LLC, ARHC Plaza Del Rio Medical Office Campus Member 2, LLC.

 

“Secured Hedge Agreement” means (whether one or more) any Hedge Agreement
(excluding interest rate cap agreements) between any one or more of the Borrower
Representative or a Borrower Party (or an Affiliate of any such Borrower) and a
Secured Hedge Provider.

 

“Secured Hedge Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time any of execution and
delivery of a Hedge Agreement) who has entered into a Hedge Agreement with any
Borrower Party with respect to the Loan.

 

“Secured Parties” means Lenders and Administrative Agent and each such Person’s
Related Persons.

 

“Security” means all of the real and personal property securing the Obligations
described in the Loan Documents and the Secured Hedge Agreement.

 

“Security Deposits” means any and all security deposits and entrance fees from
any tenant or occupant of the Projects collected or held by Borrowers or
Property Manager.

 

“Single Purpose Entity” means a Person (other than an individual, a government
or any agency or political subdivision thereof), which exists solely for the
purpose of owning and leasing the Projects, observes corporate, company or
partnership formalities, as applicable, independent of any other entity, and
which otherwise complies with the covenants set forth in Section 5.18 hereof.

 

“Site Assessment” means an environmental engineering report for each Project
(including without limitation, any phase II engineering report) prepared at
Borrowers’ expense by an engineer engaged by Borrowers, or by Administrative
Agent on behalf of Borrowers, and reasonably approved by Administrative Agent,
based upon an investigation relating to and making appropriate inquiries
concerning the existence of Hazardous Materials on or about each Project, and
the past or present discharge, disposal, release or escape of any such
substances, all consistent with ASTM Standard E1527-05 (or any successor thereto
published by ASTM) and good customary and commercial practice.

 

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood hazards, the current standard for which is at least a
one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year as per the applicable flood maps.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 27

HTI MOB Portfolio

 



 

 

 

“Specified Compliance Certificate” means a compliance certificate in form and
substance satisfactory to Administrative Agent.

 

“Specified Letter of Credit” means a letter of credit in form and substance
satisfactory to Administrative Agent, issued to Administrative Agent, as
beneficiary, for the account of a Borrower, as customer, issued by a depository
institution acceptable to Administrative Agent in its reasonable discretion or
the Approved L/C Provider, that includes an “evergreen” provision providing for
automatic renewal to the extent available, and that permits one or more drawings
at any time by Administrative Agent.

 

“Specially Designated National and Blocked Persons” mean those Persons that have
been designated by executive order or by the sanction regulations of OFAC as
Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC.

 

“Sponsor” means Healthcare Trust Operating Partnership, L.P., a Delaware limited
partnership.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Administrative Agent.

 

“State Regulator” has the meaning assigned in Section 7.12.

 

“Subaccount” means a subaccount, which may be ledger or book entry account and
not an actual account.

 

“Survey” has the meaning assigned in Schedule 2.1.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tax Impound” has the meaning assigned in Section 3.5.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant Estoppel Certificates” means any estoppel certificate from a Tenant
delivered to Administrative Agent in connection with the Loan.

 

“Tenants” means the parties listed on Exhibit D attached hereto and any
successor or other tenant of any Project approved by Administrative Agent in
accordance with the terms of this Agreement to the extent such approval is
require hereunder or as otherwise permitted under this Agreement.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 28

HTI MOB Portfolio

 



 

 

 

“Term Sheet” means that certain Term Sheet dated October 2019 between Sponsor
and CONA.

 

“Test Date” means the last day of each calendar quarter commencing with the
calendar quarter ending March 31, 2020.

 

“Test Period” means, as of any date, a period of twelve (12) consecutive
calendar months then ended (taken as one accounting period), or such other
period as specified in this Agreement.

 

“Title Policy” has the meaning assigned in Schedule 2.1.

 

“Transfer” means any direct or indirect sale, transfer, conveyance, mortgage,
grant of lien or other interest, bargain, installment sale, master lease,
encumbrance, pledge, assignment, grant of any options with respect to, or any
other transfer or disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) of all or any portion of the direct or indirect
legal or beneficial ownership of, or any interest in, (a) the Projects or any
part thereof or (b) any Restricted Party including any agreement to transfer or
cede to another Person any voting management or approved rights, or any other
rights, appurtenant to such legal or beneficial ownership or other interest.

 

“Transferee” has the meaning assigned in Section 7.1(c).

 

“Triple Net Project” has the meaning assigned in Section 2.5(b).

 

“Triple Net Lease” any Lease with respect to a Triple Net Project.

 

“Triple Net Tenant” means a Tenant under any Triple Net Lease.

 

“TWEA” has the meaning assigned in Section 5.20(f).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Administrative Agent’s or any other
Lender’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

 

“U.S. Person” means any United States citizen, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 29

HTI MOB Portfolio

 



 

 

 

“U.S. Tax Compliance Certificate” has the meaning assigned in
Section 2.17(g)(ii)(B)(3).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Zoning Report” has the meaning assigned in Schedule 2.1.

 

Section 1.2           DefinitionsSection 1.3. All terms defined in Section 1.1
above or otherwise in this Agreement shall, unless otherwise defined therein,
have the same meanings when used in any other Loan Document or Environmental
Indemnity Agreement, or any certificate or other document made or delivered
pursuant hereto. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole. The words “include” and “include(s)” when used in this Agreement and the
other Loan Documents or Environmental Indemnity Agreement means “include(s),
without limitation,” and the word “including” means “including, but not limited
to.”

 

Section 1.3           PhrasesSection 1.4. When used in this Agreement and the
other Loan Documents or Environmental Indemnity Agreement, the phrase
“including” shall mean “including, but not limited to,” the phrases
“satisfactory to Administrative Agent,” “satisfactory to Lenders” and
“satisfactory to Required Lenders” shall mean “in form and substance
satisfactory to the applicable Person in all respects”, the phrases “with
Administrative Agent’s consent”, “with Lenders’ consent” and “with the Required
Lenders’ consent” or “with Administrative Agent’s approval”, “with Lenders’
approval” and “with the Required Lenders’ approval” shall mean such consent or
approval at such Person’s sole discretion, and the phrases “acceptable to
Administrative Agent,” “acceptable to Lenders” and “acceptable to the Required
Lenders” shall mean “acceptable to such Person at such Person’s sole discretion”
unless otherwise specified in this Agreement.

 

ARTICLE 2

LOAN TERMS

 

Section 2.1           The Loan. Pursuant to the Original Loan Agreement, each
lender party thereto extended on the Original Closing Date its pro rata share of
the original term loan (the “Original Term Loan”) to Original Borrowers in the
original aggregate principal amount equal to the Original Term Loan Amount.
Borrowers acknowledge and agree that as of the date hereof $241,986,909.20 of
the principal amount of the Original Term Loan remains outstanding and shall be
refinanced hereunder, without constituting a novation. Upon satisfaction of all
the terms and conditions set forth in the Term Sheet and Schedule 2.1 attached
hereto, each Lender, severally, but not jointly, agrees to make on the Closing
Date its Pro Rata Share of the term loan (the “Loan”) to Borrowers in the
original aggregate principal amount equal to the Loan Amount, which Loan shall
mature on the Maturity Date. Lenders have advanced the entire Loan to Borrowers
on the date hereof. Borrowers acknowledge receipt of the Loan, the proceeds of
which are being and shall be used to (i) refinance the Original Term Loan, and
(ii) pay transaction costs. Any excess proceeds, if any, may be used for any
lawful purpose. Each Borrower hereby (x) represents, warrants, agrees, covenants
and reaffirms that it has no defense (other than the defense of payment and/or
performance), set off, claim or counterclaim against the Administrative Agent,
the lenders party to the Original Loan Agreement or the Lenders party hereto
with regard to their Obligations in respect of the Original Term Loan arising
prior to the Original Closing Date and (y) reaffirms its obligation to repay the
Loan in accordance with the terms and provisions of this Agreement and the other
Loan Documents. Borrowers hereby agree to accept the Loan on the Closing Date,
subject to and upon the terms and conditions set forth herein. The aggregate
amount of all advances of the Loan on a cumulative basis shall not exceed the
total Loan Commitments. The Loan is not a revolving credit loan, and Borrowers
are not entitled to any readvances of any portion of the Loan which they may (or
are otherwise required to) prepay pursuant to the provisions of this Agreement.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 30

HTI MOB Portfolio

 



 

 

 

Section 2.2           Interest Rate; Late Charge. The outstanding principal
balance of the Loan shall bear interest at a floating rate of interest equal to
the Libor Rate plus two percent (2%) per annum (the “Applicable Margin”), as the
same may be modified as expressly provided in Section 2.9(c) (the “Contract
Rate”). If Borrowers fail to pay any installment of interest or principal within
five (5) days after the date on which the same is due excluding the final
installment due on the Maturity Date, Borrowers shall pay to Administrative
Agent, for the account of Lenders (other than any Defaulting Lender but subject
to Section 2.19(c)), a late charge on such past due amount, as liquidated
damages and not as a penalty, equal to five percent (5%) of such amount, but not
in excess of the maximum amount of interest allowed by applicable law.
Administrative Agent shall pay to each Lender (other than any Defaulting Lender
but subject to Section 2.19(c)) its portion of the late charge based on each
Lender’s Pro Rata Share of the Loan in accordance with Section 2.6. The
foregoing late charge is intended to compensate each Lender for the expenses
incident to handling any such delinquent payment and for the losses incurred by
each Lender as a result of such delinquent payment. Borrowers agree that,
considering all of the circumstances existing on the date this Agreement is
executed, the late charge represents a reasonable estimate of the costs and
losses each Lender will incur by reason of late payment. Borrowers and each
Lender further agree that proof of actual losses would be costly, inconvenient,
impracticable and extremely difficult to fix. Acceptance of the late charge
shall not constitute a waiver of the Event of Default arising from the overdue
installment and shall not prevent any Lender from exercising any other rights or
remedies available to such Lender with respect to such Event of Default. While
any Event of Default exists, the Loan shall bear interest at the Default Rate.

 

Section 2.3           Terms of Payment.

 

(a)               Interest and Principal. Commencing on January 1, 2020, and
continuing on the first day of each calendar month thereafter until the earlier
of the Maturity Date or the full repayment of the Indebtedness (each a “Payment
Date”), Borrowers shall pay to Administrative Agent for the account of Lenders
(other than Defaulting Lenders but subject to Section 2.19(c)), interest only in
arrears computed at the Contract Rate on the outstanding principal balance of
the Loan.

 

(b)               Maturity Date. On the Maturity Date, Borrowers shall pay to
Administrative Agent for the account of Lenders (other than any Defaulting
Lender but subject to Section 2.19(c)), all outstanding principal, accrued and
unpaid interest, default interest, late charges, Prepayment Premium, if
applicable, and any and all other amounts due under the Loan Documents.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 31

HTI MOB Portfolio

 



 

 

 

Section 2.4           Prepayment.

 

(a)               Right to Prepay. The Loan may be prepaid in whole or in part
at any time, provided Borrowers pay with such prepayment all accrued interest
and all other outstanding amounts then due and unpaid under the Loan Documents,
including, without limitation, Prorated Interest, the Prepayment Premium, and
any Libor Breakage Amount.

 

(b)               Prepayment Not Made on a Payment Date. If for any reason the
Loan or any portion thereof is prepaid on a day other than a scheduled monthly
Payment Date, interest shall be prorated (the “Prorated Interest”) through the
date of prepayment. On the prepayment date, Borrowers shall pay to
Administrative Agent, for the account of Lenders, as applicable, the applicable
principal of the Loan, Prorated Interest, Prepayment Premium, if applicable,
Libor Breakage Amount, and any other amounts, if any, required under this
Agreement.

 

(c)               Involuntary Prepayment. If the Loan is accelerated for any
reason other than casualty or condemnation, Borrowers shall pay to
Administrative Agent, for the account of Lenders, in addition to all other
amounts outstanding under the Loan Documents, including without limitation,
Prorated Interest (if applicable) the Libor Breakage Amount (if applicable), and
a prepayment premium equal to the Prepayment Premium, if applicable.

 

(d)               Prepayment Due to Casualty or Condemnation. In the event of a
prepayment resulting from the application of insurance or condemnation proceeds
pursuant to Article 3 hereof, no Prepayment Premium shall be imposed, and
Lenders agree to use commercially reasonable efforts to mitigate and minimize
the LIBOR Breakage Amount arising out of such prepayment.

 

(e)               Prepayment Following a Casualty. Following the occurrence of a
Casualty at a Project, if Borrowers elect to prepay the Allocated Loan Amount in
respect of such Project in accordance with the terms of Section 3.2(d),
Borrowers shall (i) provide not less than ten (10) days’ notice to
Administrative Agent of such prepayment and (ii) pay with such prepayment of the
Allocated Loan Amount all accrued interest, including Prorated Interest on the
amount being prepaid, but without payment of any Prepayment Premium.
Concurrently with the completion of the prepayment, and provided that Borrowers
otherwise satisfy the requirements of Section 2.18 with respect to Partial
Releases (other than payment of the Partial Release Price and other than
Sections 2.18(a)(iv)), Administrative Agent and Lenders shall (i) release and
discharge the Project from the Mortgage and the other documents securing the
Loan (or assign the same at the request of Borrower) and the Assignment of
Ownership Interests Agreement, (ii) release and discharge Borrower from its
obligations under the Loan Documents, except for those obligations that
expressly survive the repayment of the Obligations under this Agreement, the
other Loan Documents and the Environmental Indemnity, and (iii) execute and
deliver all instruments reasonably required to effect such release and discharge
(or assignment). Borrowers shall also pay all reasonable out of pocket expenses
incurred by Administrative Agent and Lenders in connection with the prepayment
and the release and discharge of the Project from the Mortgage (or the
assignment of the applicable Mortgages).

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 32

HTI MOB Portfolio

 



 

 

 

(f)                Character of Prepayment Premium. The Prepayment Premium does
not constitute a penalty, but rather represents the reasonable estimate, agreed
to between Borrowers and each Lender, of fair compensation for the loss that may
be sustained by such Lender due to the payment of the principal Indebtedness of
Borrowers prior to the Maturity Date and/or the increased cost and expense to
such Lender resulting from an acceleration of the Loan. Any Prepayment Premium
shall be paid without prejudice to the right of any Lender to collect on its
behalf any of the amounts owing under the Note, this Agreement or the other Loan
Documents or otherwise, to enforce any of its rights or remedies arising out of
an Event of Default.

 

Section 2.5           Security; Establishment of Funds; Deposit Accounts.

 

(a)               Security. The Loan shall be secured by the Mortgage, creating
a first lien on Borrowers’ respective fee and/or leasehold interests in the
Projects, and the other Loan Documents.

 

(b)               Establishment of Funds. Borrowers agree to establish the
following reserves or escrows with Administrative Agent, to be held by
Administrative Agent as further security for the Loan subject to the terms
hereto:

 

(i)                 on the Closing Date, Borrowers shall deposit with
Administrative Agent the amount of $207,038 (the “Required Repair Fund”) which
shall be held by Administrative Agent for the completion of the required repairs
set forth on Schedule 11.36 annexed hereto (the “Required Repairs”) on or before
the date(s) specified in Schedule 11.36. Borrowers shall provide Administrative
Agent with evidence reasonably satisfactory to Administrative Agent of the
completion of the Required Repairs, all of which shall be performed in a manner
reasonably satisfactory to Administrative Agent and in accordance with all
applicable Requirements of Law; and

 

(ii)              Borrowers shall (A) deposit with Administrative Agent on each
Payment Date one-twelfth (1/12th) of the product of $0.15 multiplied by the
number of rentable square feet in each Individual Project other than each
Individual Project that is the subject of a triple net lease with the Tenant
solely responsible for all replacement and repairs (“Triple Net Project”), each
such Triple Net Project as of the date hereof being identified on Schedule 2.5
hereof, which shall be held by Administrative Agent for replacements and repairs
required to be made to the Projects during the term of the Loan (the
“Replacement Escrow Fund”) pursuant to the terms hereof or (B) provide a Payment
Guaranty to Administrative Agent for the benefit of the Administrative Agent and
Lenders.

 

Administrative Agent shall hold the Funds, and any and all other impounds or
reserves otherwise provided for in this Agreement, for the benefit of all
Lenders subject to the terms hereof.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 33

HTI MOB Portfolio

 



 

 

 

(c)               Pledge and Disbursement of Funds. Borrowers hereby pledge to
Administrative Agent and Lenders, and grant a security interest in, any and all
monies now or hereafter deposited in the Funds as additional security for the
payment of the Loan. Administrative Agent may reasonably reassess its estimate
of the amount necessary for the Funds from time to time and may reasonably
adjust the monthly amounts required to be deposited into the Funds upon thirty
(30) days’ notice to Borrowers. Administrative Agent shall make disbursements
from the Funds as requested by Borrowers, and approved by Administrative Agent
in its reasonable discretion, on a monthly basis in increments of no less than
$5,000.00 not later than ten (10) days following delivery by Borrowers of
Administrative Agent’s standard form of draw request, accompanied by copies of
invoices for the amounts requested and, if reasonably required by Administrative
Agent, conditional lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment (which
waivers and releases may be subject to receipt of the dollars being requested).
If Borrower makes a request for disbursement of Funds in excess of $25,000,
Administrative Agent may require an inspection of the Projects at Borrowers’
expense prior to making a disbursement in order to verify completion of
replacements and repairs for which reimbursement is sought. Lenders and
Borrowers acknowledge and agree that the Funds shall be held without interest in
Administrative Agent’s name or in the name of CONA as an Affiliate of
Administrative Agent and may be commingled with the general funds of
Administrative Agent. Upon the occurrence and continuation of an Event of
Default, Administrative Agent may (and at the direction of the Required Lenders
shall) apply any sums then present in the Funds to the payment of the Loan in
any order in the reasonable discretion of Administrative Agent. Until expended
or applied as above provided, the Funds shall constitute additional security for
the Loan. Administrative Agent shall have no obligation to release any of the
Funds while any Event of Default exists or any Material Adverse Change has
occurred in any Borrower or any other Borrower Party or any Project. All costs
and expenses, if any, incurred by Administrative Agent in the disbursement of
any of the Funds shall be paid by Borrowers promptly upon demand or, at
Administrative Agent’s sole discretion, deducted from the Funds. Any amounts
remaining in the Funds at the time of payment and performance in full of the
Obligations or, if earlier, completion of all Required Repairs solely with
respect to the Required Repair Fund so long as no Potential Default or Event of
Default exists, shall be promptly disbursed to Borrowers; provided, however the
requirement for no Potential Default to exist may be waived by Administrative
Agent in its sole discretion for Potential Non-Monetary Defaults.

 

(d)               [Reserved].

 

(e)               [Reserved].

 

(f)                Deposit Accounts. Subject to the provisions of Section 7.20
of this Agreement, Borrowers shall (i) maintain all Deposit Accounts with
Administrative Agent (or other Deposit Account Bank) which accounts shall be
subject to Deposit Account Control Agreements and (ii) cause all rents payable
under the Leases to be deposited into a Deposit Account subject to a Deposit
Account Control Agreement within five (5) Business Days of receipt of same by
Borrowers.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 34

HTI MOB Portfolio

 



 

 

 

Section 2.6           Application of Payments.

 

(a)               Payments Following an Event of Default. Upon the occurrence
and during the continuance of an Event of Default, all payments shall be applied
in such order as Administrative Agent shall determine in its sole discretion or
as directed by the Required Lenders. Notwithstanding anything herein to the
contrary, if at any time during the existence of an Event of Default,
Administrative Agent applies any payments received or the proceeds of any
Collateral to principal payments on the Loan, Administrative Agent shall apply
such payments or proceeds pro rata between such principal on the Loan and the
Obligations under the Secured Hedge Agreements based on the outstanding
principal balance of the Loan and the Obligations under the Secured Hedge
Agreements.

 

(b)               Application of Payments Generally. All repayments of the Loan
shall be applied to reduce the remaining installments of the outstanding
principal amount of the Loan in the inverse order of maturity (together with
accrued interest thereon as applicable).

 

(c)               Payments and Computations. Borrowers shall make each payment
under any Loan Document not later than 2:00 p.m. (Eastern Standard or Daylight
Savings time) on the day when due to Administrative Agent by wire transfer or
Automated Clearing House (“ACH”) transfer to be initiated by Administrative
Agent (which shall be the exclusive means of payment hereunder) to the following
account (or at such other account or by such other means to such other address
as Administrative Agent shall have notified Borrowers in writing within a
reasonable time prior to such payment) in immediately available Dollars and
without setoff or counterclaim:

 

Bank: Capital One, N.A. ABA/Routing Number:   065000090 Account Name: Agency
Clearing Account Number: 38395-10002131 Reference:   HTI MOB Portfolio

 

Administrative Agent shall cause to be distributed immediately available funds
relating to the payment of principal, interest or fees to Lenders, in accordance
with the application of payments set forth in Section 2.6(a), promptly after
receipt or deemed receipt, but not later than one Business Day following receipt
(or deemed receipt) by Administrative Agent. Administrative Agent shall have no
obligation to make any payments to a Lender except out of amounts received or
applied by Administrative Agent with respect to the Loan, and only if and to the
extent payable in accordance with said Section 2.6(a). Payments received by
Administrative Agent after 2:00 p.m. (Eastern Standard or Daylight Savings time)
shall be deemed to be received on the next Business Day.

 

(d)               Computations of Interests and Fees. All computations of
interest and of fees shall be made by Administrative Agent on the basis of a
fraction, the denominator of which is three hundred sixty (360) and the
numerator of which is the actual number of days elapsed from the date of the
initial disbursement under the Loan or the date of the preceding Payment Date,
as the case may be, to the date of the next Payment Date or the Maturity Date,
as the case may be. Each determination of an interest rate or the amount of a
fee hereunder shall be made by Administrative Agent in its reasonable discretion
and shall be conclusive, binding and final for all purposes, absent manifest
error.

 

(e)               Payment Dates. Whenever any payment hereunder shall be stated
to be due on a day other than a Business Day, the due date for such payment
shall be extended to the next succeeding Business Day without any increase in
such payment as a result of additional interest or fees.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 35

HTI MOB Portfolio

 



 

 

 

(f)                Advancing Payments. Unless Administrative Agent shall have
received notice from Borrowers prior to the date on which any payment is due
hereunder that Borrowers will not make such payment in full, Administrative
Agent may assume that Borrowers has made such payment in full to Administrative
Agent on such date and Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that Borrowers
shall not have made such payment in full to Administrative Agent, each Lender
shall repay to Administrative Agent on demand such amount distributed to such
Lender together with interest thereon (at the Federal Funds Rate) for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to Administrative Agent.

 

Section 2.7           Sources and Uses. The sources and uses of funds for the
contemplated transaction are as provided in writing to the Administrative Agent
on the Closing Date. Borrowers shall deliver such information and documentation
as Administrative Agent reasonably shall request to verify that such sources and
uses. The proceeds of the Loan are intended and will be used for agricultural,
business and/or commercial purposes and are not intended and will not be used
for personal, family or household purposes.

 

Section 2.8           Increased Costs.

 

(a)                  Increased Costs Generally. If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender;

 

(ii)              subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loan
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, or to reduce the amount of any sum received
or receivable by such Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or other
Recipient, Borrowers will pay to such Lender or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 36

HTI MOB Portfolio

 



 

 

 

(b)              Capital Requirements. If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Loan Commitment of such Lender or the Loan made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)               Certificates for Reimbursement. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in Sections 2.8(a) or (b) and
delivered to Borrowers, shall be conclusive absent manifest error. Borrowers
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

 

(d)               Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies Borrowers of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 2.9           Illegality; Market Disruption Event.

 

(a)                  Illegality. If any Lender determines in good faith that any
Change in Law has made it unlawful, or any Governmental Authority has asserted
that it is unlawful, for any Lender to maintain Loans or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
Eurodollar market, then (a) such Lender shall promptly notify the Borrower
Representative thereof (with a copy to Administrative Agent) and (b) if such
Change in Law or such restrictions shall so mandate, such Lender’s Loan shall be
prepaid by Borrowers, together with accrued and unpaid interest thereon and all
other amounts payable with respect thereto by Borrowers under this Agreement
(but without any Prepayment Premium), on or before such date as shall be
mandated by such Change in Law or such restrictions, to Administrative Agent for
the account of such Lender, on the last day of the then current Interest Period
for such Loan (or on such earlier date as shall be notified to by Lender as
being the last permissible date for such prepayment under the relevant
applicable Law) but in all events no sooner than sixty (60) days after
Administrative Agent’s request for such prepayment; provided, that, (i) in the
event that such Lender has notified the Borrower Representative that it is not
unlawful for such Lender to maintain any Loan accruing interest at a rate
determined by reference to the Base Rate, the portion of the Loan held by such
Lender bearing interest at the Contract Rate will automatically at the end of
the Libor Interest Period during which such notice is delivered to Borrower
Representative, convert to bearing interest at the Base Rate, and (ii) the
obligation of such Lender to make or maintain Loans bearing interest at the
Contract Rate shall be suspended, in each case until Administrative Agent shall
notify the Borrower Representative that such Lender has determined that the
circumstances causing such suspension no longer exist (of which cessation each
such Lender agrees to promptly notify Administrative Agent).

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 37

HTI MOB Portfolio

 



 

 

 

(b)                  Market Disruption Event. If, on or prior to the first day
of any Interest Period (an “Affected Interest Period”):

 

(i)               Administrative Agent determines (which determination shall be
made in good faith and be conclusive and binding on Borrowers absent manifest
error) that, by reason of circumstances affecting the London interbank
Eurodollar market, the “LIBOR Rate” cannot be determined pursuant to the
definition thereof, or

 

(ii)              Administrative Agent and the Required Lenders determine in
good faith that for any reason in connection with any request for a Loan bearing
interest at the Contract Rate or a continuation thereof that (A) Dollar deposits
are not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan bearing interest at the
Contract Rate, or (B) the LIBOR Rate for any requested Interest Period with
respect to a proposed Loan bearing interest at the Contract Rate does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
then Administrative Agent will promptly so notify the Borrower Representative
and each Lender. Thereafter, the obligation of Lenders to maintain its Loan
bearing interest at the Contract Rate shall be suspended at the end of the Libor
Interest Period in which Administrative Agent so notifies the Borrower
Representative until Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. During any period for which Administrative Agent
has notified Borrower Representative that use of the Contract Rate has been
suspended, the Loan will accrue interest at the Base Rate. Upon receipt
Administrative Agent’s notice that use of the Contract Rate is to be suspended,
the Borrower Representative may revoke any pending request for a continuation of
interest accruing at the Contract Rate and will be deemed to have converted such
request into a request for the Loan to bear interest at the Base Rate.

 

(c)                  Notwithstanding anything to the contrary contained herein,
if after the Closing Date an Alternate Rate Event occurs, Administrative Agent
will give prompt notice thereof to Borrowers and Lenders, and Administrative
Agent and Borrowers shall negotiate in good faith to establish an alternate rate
of interest to the Libor Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
commercial mortgage loans in the United States at such time similar to the Loan,
taking into consideration hedge products between Borrower and Administrative
Agent and ARRC and ISDA replacement rate market conventions, as the same may be
affected by applicable Governmental Authorities; provided, that, if such
alternate rate of interest shall be less than one percent (1%), such rate shall
be deemed to be one percent (1%) for the purposes of this Agreement (such
alternate rate, the “Alternate Rate”). Once the Alternate Rate has been
established, Administrative Agent and Borrowers shall negotiate in good faith to
enter into an amendment to this Agreement reflecting the Alternate Rate and such
other related changes (including the addition or subtraction of such margin as
may be required to approximate the Contract Rate in effect prior to the
Alternate Rate Event) as may be reasonably required by Administrative Agent and
Borrowers (an “Alternate Rate Amendment”). Administrative Agent shall promptly
deliver any proposed Alternate Rate Amendment to Lenders in writing, and such
proposed Alternate Rate Amendment shall be effective without any further action
or consent of any other Lenders so long as Administrative Agent shall not have
received written notice from Required Lenders objecting to such Alternate Rate
Amendment within five (5) Business Days. From the occurrence of an Alternate
Rate Event until an Alternate Rate Amendment is effective, the Contract Rate
shall be the Base Rate, plus the Applicable Margin. If the Alternate Rate or
Base Rate is applied in accordance with the terms of this Section 2.9(c), then
any such Alternate Rate or Base Rate (as applicable) will, with an applicable
spread (which may be positive or negative), approximate the Contract Rate
calculated based on normalized Libor Rate immediately prior to the application
of the Alternate Rate or Base Rate (as applicable) prior to the Alternate Rate
Event, as reasonably adjusted by Administrative Agent.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 38

HTI MOB Portfolio

 



 

 

 

Section 2.10       Interest Rate Protection. Within 5 days of the Closing Date,
Borrowers shall or shall cause Guarantor, at their sole cost and expense, obtain
and maintain or cause to be obtained and maintained an interest rate swap for
the benefit of Borrowers pursuant to a Hedge Agreement reasonably satisfactory
to Administrative Agent (a) having a term coterminous with the scheduled
Maturity Date, and (b) sufficient to hedge the interest rate on the outstanding
principal amount of the Loan. Upon repayment of the Loan in full, Administrative
Agent shall assign the Hedge Agreements back to a Borrower Party or an Affiliate
of Borrowers (at Borrowers’ direction). Except in connection with a Secured
Hedge Agreement, the Projects shall not be pledged or encumbered in any manner
to secure any obligation under the Hedge Agreement. Borrowers shall not enter
into any interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement or other similar agreement pertaining to fluctuations in
interest rates, or any swaps, caps or collar agreements or similar arrangements
providing for protection against fluctuations in currency exchange rates, either
generally or under specific contingencies, other than the Hedge Agreement
contemplated by this Section 2.10, and not for speculative purposes.
Notwithstanding anything set forth herein or in any other Loan Document to the
contrary, pursuant to the rights of set-off set forth in a Secured Hedge
Agreement, Guarantor shall have the right to set off against any payments due
and payable by any Borrower Party under any Loan Document, including payments of
interest and principal on the Loan, any amount payable to Guarantor by any
Secured Hedge Provider under any such Secured Hedge Agreement as provided
therein.

 

Section 2.11       Libor Breakage Amount. Upon any payment of the Loan (or any
portion thereof) on any day that is not the last day of the Libor Interest
Period applicable thereto (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise), Borrowers shall pay to
Administrative Agent, for the account of Lenders (other than a Defaulting
Lender) the Libor Breakage Amount. For purposes of calculating the Libor
Breakage Amount payable to a Lender under this Section 2.11, each Lender shall
be deemed to have actually funded the Loan through the purchase of a deposit
bearing interest at the Libor Rate in an amount equal to the amount of the Loan
and having a maturity and repricing characteristics comparable to the relevant
Libor Interest Period; provided, however, that each Lender may fund its Pro Rata
Share of the Loan in any manner it sees fit, and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this Section 2.11.

 

Section 2.12       Evidence of Debt; Loan Accounts.

 

(a)                  Administrative Agent, on behalf of Lenders, shall record on
its books and records the amount of each Loan made, the interest rate
applicable, all payments of principal and interest thereon and the principal
balance thereof from time to time outstanding. Administrative Agent shall
deliver to the Borrower Representative on a monthly basis a loan statement
setting forth such record for the immediately preceding calendar month. Such
record shall, absent manifest error, be conclusive evidence of the amount of the
Loans made by Lenders to Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so, or any failure to deliver such
loan statement shall not, however, limit or otherwise affect the obligation of
Borrowers hereunder (and under any Note) to pay any amount owing with respect to
the Loans or provide the basis for any claim against Administrative Agent.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 39

HTI MOB Portfolio

 



 

 

 

(b)               Administrative Agent, acting as a non-fiduciary agent of
Borrowers solely for tax purposes and solely with respect to the actions
described in this Section 2.12(b), shall establish and maintain at its address
referred to in Section 11.1 (or at such other address as Administrative Agent
may notify the Borrower Representative) (A) a record of ownership (the
“Register”) in which Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of Administrative Agent and
each Lender, each of their obligations under this Agreement to participate in
each Loan, and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of Lenders (and each change thereto
pursuant to Sections 11.1 and 11.3), (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in
clause (A) above, (4) the amount of any principal or interest due and payable or
paid and (5) any other payment received by Administrative Agent from a Borrower
and its application to the Obligations.

 

(c)               Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans) are registered
obligations. The right, title and interest of Lenders and their assignees in and
to such Loans shall be transferable only upon notation of such transfer in the
Register and no assignment thereof shall be effective until recorded therein.
This Section 2.12 and Section 11.1 shall be construed so that the Loans are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code.

 

(d)               The Borrower Parties, Administrative Agent and Lenders shall
treat each Person whose name is recorded in the Register as a Lender for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender shall be available for access by Borrowers, the Borrower
Representative, Administrative Agent or such Lender during normal business hours
and from time to time upon at least one Business Day’s prior notice. No Lender
shall, in such capacity, have access to or be otherwise permitted to review any
information in the Register other than information with respect to such Lender
or unless otherwise agreed by Administrative Agent.

 

Section 2.13       [Reserved].

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 40

HTI MOB Portfolio

 



 

 

 

Section 2.14       Mitigation Obligations; Replacement of Lenders.

 

(a)                  Mitigation Obligations. If any Lender requests compensation
under Section 2.8 or Section 2.9, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall (at the request of
the Borrower Representative) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.17, 2.8 or
2.9, as the case may be, in the future, and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                  Replacement of Lenders. If any Lender requests compensation
under Sections 2.8 or 2.9, or requires any Borrower to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with
Section 2.14(a), or if any Lender is a Defaulting Lender, then Borrowers may, at
their sole expense, upon notice to such Lender and Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.3), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 2.8 or 2.9) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee under Section 11.3 that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)               Borrowers shall have paid to Agent the assignment fee (if any)
specified in Section 11.3;

 

(ii)              such assigning Lender shall have received payment of an amount
equal to the outstanding principal of its portion of the Loan and accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents in connection therewith (including, without
limitation, any LIBOR Breakage Amount except where such assignment is of a
Defaulting Lender’s interest or the assigning Lender declined to designate a
different lending office despite having the ability to do so) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
Borrowers (in the case of any applicable Libor Breakage Amount or Prepayment
Premium);

 

(iii)             in the case of any such assignment resulting from a claim for
compensation under Section 2.13, or payments required to be made pursuant to
Section 2.17, such assignment will result in a concomitant reduction in such
compensation or payments thereafter; and

 

(iv)             such assignment does not conflict with Requirements of Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 41

HTI MOB Portfolio

 



 

 

 

Section 2.15       Pro Rata Treatment; Sharing of Payments.

 

(a)               Pro Rata Treatment. (i) The advance of the Loan from Lenders
under Section 2.1 and each advance under Section 9.2((b), shall be made by
Lenders based on their Pro Rata Share; (ii) each payment or prepayment of
principal of the Loan by Borrowers shall be made for account of Lenders based on
their Pro Rata Share; and (iii) each payment of interest on the Loan by
Borrowers shall be made for account of Lenders pro rata in accordance with the
amounts of interest on such Loans then due and payable to the respective
Lenders.

 

(b)               Sharing of Payments, Etc.

 

(i)               If any Lender shall obtain from any Borrower payment of any
principal of or interest on the Loan owing or payment of any other amount under
this Agreement or any other Loan Document through the exercise of any right of
set off, banker’s lien or counterclaim or similar right or otherwise (other than
from Administrative Agent as provided herein), and, as a result of such payment,
such Lender shall have received a greater percentage of the principal of or
interest on the Loan or such other amounts then due hereunder or thereunder by
Borrowers to such Lender (other than pursuant to any Secured Hedge Agreements)
than the percentage received by any other Lender, it shall promptly purchase
from such other Lenders participations in (or, if and to the extent specified by
such Lender, direct interests in) the Loan or such other amounts, respectively,
owing to such other Lenders (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment) pro rata in accordance with the unpaid principal
of or interest on the Loan or such other amounts, respectively, owing to each of
Lenders. To such end, all Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored.

 

(ii)             Borrowers agree that any Lender so purchasing such a
participation (or direct interest) may exercise all rights of set off, banker’s
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of the Loan or other amounts (as the case
may be) owing to such Lender in the amount of such participation.

 

(iii)            Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise, and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of Borrowers. If, under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a set off to which this Section 2.15(b) applies, such Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of Lenders entitled under this Section 2.15(b)
to share in the benefits of any recovery on such secured claim.

 

Section 2.16       Fees and Expenses. Borrowers agree to pay to Administrative
Agent (for the benefit of Lenders, as applicable) an annual collateral
monitoring fee paid annually to cover property inspections by Administrative
Agent in an amount equal to $150 per month per Project, as same shall be reduced
by $1,800 per annum (or to the extent prepaid, Borrowers shall receive a
pro-rata credit of such amount) upon a release (without substitution) of any
property from the lien of the security instruments securing the Loan. The first
such fee is due on the Closing Date.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 42

HTI MOB Portfolio

 



 

 

 

Section 2.17       Taxes.

 

(a)                  Defined Terms. For purposes of this Section 2.17, the term
“Requirements of Law” includes FATCA.

 

(b)                  Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Borrower Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
Requirements of Law. If any Requirements of Law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by Administrative Agent or a
Borrower Party, then Administrative Agent or such Borrower Party shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Requirements of Law and, if such Tax is an Indemnified Tax, then the sum
payable by the applicable Borrower Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                  Payment of Other Taxes by the Borrower Parties. The
Borrower Parties shall timely pay to the relevant Governmental Authority in
accordance with Requirements of Law, or at the option of Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                  Indemnification by Borrower. The Borrower Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower Parties by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, setting forth
in reasonable detail the manner in which such amount was determined, shall be
conclusive absent manifest error.

 

(e)                  Indemnification by Lenders. Each Lender shall severally
indemnify Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Borrower Party has not already indemnified Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.3 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by Administrative
Agent to Lender from any other source against any amount due to Administrative
Agent under this Section 2.17.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 43

HTI MOB Portfolio

 



 

 

 

(f)                   Evidence of Payments. As soon as practicable after any
payment of Taxes by any Borrower Party to a Governmental Authority pursuant to
this Section 2.17, such Borrower Party shall deliver to Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Administrative Agent.

 

(g)                  Status of Lenders.

 

(i)                 Any Lender and Administrative Agent (if not also a Lender)
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to Borrowers and
Administrative Agent, at the time or times reasonably requested by Borrowers or
Administrative Agent, such properly completed and executed documentation
reasonably requested by Borrowers or Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender and Administrative Agent (if not also a Lender), if
reasonably requested by Borrowers or Administrative Agent, shall deliver such
other documentation prescribed by Requirements of Law or reasonably requested by
Borrowers or Administrative Agent as will enable Borrowers or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)              Without limiting the generality of the foregoing, if any
Borrower is a U.S. Person,

 

(A)             any Lender that is a U.S. Person and Administrative Agent (if
not also a Lender) shall deliver to Borrowers and Administrative Agent on or
prior to the date on which such person becomes a Lender or Administrative Agent
(if not also a Lender) hereunder (and from time to time thereafter upon the
reasonable request of Borrowers or Administrative Agent), executed copies of IRS
Form W-9 certifying that such person is exempt from U.S. federal backup
withholding tax;

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 44

HTI MOB Portfolio

 



 

 

 

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to Borrowers and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender hereunder (and from time to time thereafter
upon the reasonable request of Borrowers or Administrative Agent), whichever of
the following is applicable:

 

(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty

 

(2)               executed copies of IRS Form W-8ECI;

 

(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in form reasonably acceptable to Administrative Agent
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

 

(4)               to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form reasonably acceptable to Administrative Agent, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form reasonably acceptable to Administrative
Agent on behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to Borrowers and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrowers or Administrative Agent),
executed copies of any other form prescribed by Requirements of Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Requirements of Law to permit Borrowers or Administrative Agent to determine
the withholding or deduction required to be made; and

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 45

HTI MOB Portfolio

 



 

 

 

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrowers and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrowers or
Administrative Agent such documentation prescribed by Requirements of Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrowers or Administrative
Agent as may be necessary for Borrowers and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrowers and Administrative Agent in
writing of its legal inability to do so.

 

(h)                  Treatment of Certain Refunds. If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.17(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) if such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.17(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.17(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.17(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)                 Survival. Each party’s obligations under this Section 2.17
shall survive the resignation or replacement of Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Loan Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 46

HTI MOB Portfolio

 



 

 

 

Section 2.18       Partial Releases.

 

(a)               General Provisions. Notwithstanding anything contained in this
Agreement, the Note, the Mortgage or any of the other Loan Documents to the
contrary, upon the request of Borrowers, Administrative Agent agrees to release
its Lien with respect to one or more of the Individual Projects (each, a
“Partial Release Project”) from the lien of the related Mortgage and the other
Loan Documents (or, at the applicable Borrower’s request, assign its interest in
the Mortgage and the other Loan Documents applicable to the Individual Project
as further provided in clause xi below), release the applicable portion of the
Assignment of Ownership Interest and release the applicable Borrower from its
obligations under the Loan Documents and, provided that all of the following
terms and conditions are satisfied (such release herein called a “Partial
Release”):

 

(i)                 After giving effect to a Partial Release, payment of the
Partial Release Price, and the substitution of a Replacement Project, if any
there shall be at least (x) twenty-five (25) Individual Projects remaining as
security for the Loan or (y) seventy-five percent (75%) of the original
principal balance of the Loan as of the Closing Date.

 

(ii)               There shall exist no Potential Default or Event of Default at
the time the Partial Release request is made by Borrowers, and Borrowers shall
certify in writing to Administrative Agent that no Event of Default shall exist
immediately after giving effect to the applicable Partial Release and the
execution and delivery of all documents connected therewith; provided, however
the requirement for no Potential Default to exist may be waived by
Administrative Agent in its sole discretion for Potential Non-Monetary Defaults.

 

(iii)              In each case after giving effect to the release or assignment
of the Partial Release Project, the remaining Projects and the Replacement
Project shall have achieved: (a) a pro forma (i.e., taking into account the
release of the Partial Release Project and excluding the ANOI of such Partial
Release Project) Debt Yield equal to the greater of (A) nine percent (9%) and
(B) the in place Debt Yield evidenced by the most recently delivered Compliance
Certificate; and (b) a Debt Service Coverage Ratio of at least 1.25:1.00.

 

(iv)              Borrowers shall deliver, together with such request for the
Partial Release, a pro forma Compliance Certificate showing that, on a pro forma
basis, after giving effect to such release, the financial tests in
subsection (iii) herein above (or, with respect to a release pursuant to
Section 2.2(e) hereof, the financial tests in Section 7.13(c) hereof) shall be
satisfied.

 

(v)               Borrowers shall provide written notice to Administrative Agent
of their desire to have the applicable Partial Release Project released as
security for the Loan (the “Release Notice”), and provide Administrative Agent
with all information (including any proposed partial release forms) and
documents relating to such release (or the applicable Mortgage assigned), at
least thirty (30) days prior to the anticipated date for such partial release
(or assignment) and deliver to Administrative Agent the documents to be executed
by Administrative Agent or Lenders in connection therewith at least five (5)
Business Days before the anticipated date for such partial release (or
assignment) which forms of such documents must be reasonably satisfactory to
Administrative Agent in form and substance.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 47

HTI MOB Portfolio

 



 

 

 

(vi)             Such release or assignment will not affect the priority of lien
or liens on the remainder of the Security, or Administrative Agent’s or Lenders’
rights in and to the remainder of the Security.

 

(vii)            Borrowers shall pay all reasonable out of pocket expenses of
Administrative Agent, including reasonable attorneys’ fees and expenses, title
insurance premiums (if applicable), recording costs and similar costs in
connection with the Partial Release.

 

(viii)          Administrative Agent shall receive reasonable assurances if
reasonably requested by Administrative Agent that the Environmental Indemnity
Agreement shall remain in full force and effect with respect to the remaining
Security and the Partial Release Project, subject in each case to the terms and
conditions of the Environmental Indemnity Agreement.

 

(ix)             Provided there is no simultaneous substitution of a Replacement
Project in satisfaction of Section 2.18(c) hereof, Borrowers shall pay to
Administrative Agent, for the account of Lenders, an amount equal to 110% of the
Allocated Loan Amount for the Partial Release Project (such amount is the
“Partial Release Price”), plus the pro rata portion of any applicable Prepayment
Premium required and calculated on the Partial Release Price; provided, however
for the period from the date hereof through December 19, 2020, if the Partial
Release Project is the Careplex Project, the Partial Release Price shall be an
amount equal to 105% of the Allocated Loan Amount for such Project.

 

(x)             Administrative Agent shall receive such title insurance
endorsements as it may require, including partial release endorsements (if
available).

 

(xi)             If Borrower advises Administrative Agent that it desires
Administrative Agent to assign the applicable Mortgage and other documents
securing the Loan encumbering the Partial Release Project to a new lender
providing the funds for such prepayment, then Administrative Agent and Lenders
shall (i) reasonably cooperate with Borrower to split and sever the Note and
applicable Mortgage (if applicable) and/or assign the applicable Note and
Mortgage and all of the other applicable Loan Documents to any Person designated
by Borrower, which assignment documents shall be in recordable form and
otherwise in form and substance reasonably acceptable to Administrative Agent,
(ii) deliver to or as directed by Borrower the originally executed applicable
Note and all originally executed other notes which may have been consolidated,
amended and/or restated in connection with the execution of the applicable Note
and which originals were delivered to Administrative Agent, (iii) execute and
deliver an allonge with respect to the applicable Note, (iv) deliver the
original executed Mortgage or a certified copy of record, and (v) execute and
deliver such other instruments of conveyance, assignment, termination, severance
and release (including appropriate UCC-3 termination statements and terminations
of rent direction notices to Tenants and other third parties) in recordable form
as may reasonably be requested by Borrower to evidence such assignment; provided
however, that Borrowers will pay all costs and expenses of Administrative Agent
in connection with the foregoing and such assignment shall be made without
representation, warranty or covenant by Administrative Agent and such
documentation is otherwise acceptable to Administrative Agent in its sole
discretion.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 48

HTI MOB Portfolio

 



 

 

 

(b)               Upon receipt of the amounts required under
Sections 2.18(a)(vii) (or the substitution of a Replacement Project in
accordance with Section 2.18(c) hereof) and 2.18(a)(ix) above and satisfaction
of all of the other requirements contained in this Section 2.18, in addition to
releasing the applicable Project from the lien of the applicable Mortgage and
other Loan Documents specific to the Partial Release Project, or assigning the
applicable Note, Mortgage and other applicable documents, Administrative Agent
shall also release all obligations of Borrower that is the owner of the Partial
Release Project under all of the Loan Documents, and the other Borrowers under
all other Loan Documents as, but only to the extent as to such other Borrowers,
as they relate to the Partial Release Project. Any such application of funds to
the Loan shall be deemed a prepayment and shall be subject to the Libor Breakage
Amount and Prepayment Premium, in each case as applicable.

 

(c)       In connection with the release of a Partial Release Project, Borrowers
may request to substitute a project for the Partial Release Project (the
“Replacement Project”) not more than ten (10) times during the term of the Loan
by providing written notice to Administrative Agent simultaneously with the
Release Notice along with operating statements for the Replacement Project for
which Debt Yield may be calculated, in form and substance acceptable to
Administrative Agent. Subject to satisfaction of the conditions and covenants
set forth in this Section 2.18 and the conditions set forth on Schedule 2.18,
and Administrative Agent and Lender’s prior approval, the Replacement Project
shall be added as a Project hereunder provided that all of the following terms
and conditions are satisfied:

 

(i)                No Potential Default shall exist, and no Event of Default
shall have occurred and be continuing under any of the Loan Documents after
giving effect to the substitution of the Replacement Project;

 

(ii)              Borrowers shall, at Borrowers' expense, deliver to
Administrative Agent a Title Policy with respect to the Replacement Project,
with title insurance in accordance with the amount of funds disbursed by Lender.
The Title Policy will ensure that the applicable Mortgage is a valid lien on the
Replacement Project and is prior and superior to all other liens and
encumbrances except those set forth on the Title Policy, any other approved by
Administrative Agent in writing, and any liens that Borrowers are contesting
pursuant to the terms of the Loan Documents;

 

(iii)            Borrowers shall deliver, together with the Release Request, a
Compliance Certificate evidencing that the pro forma economic metrics after
giving effect to such release and replacement (e.g., loan to appraised “as-is”
value, Debt Yield, ANOI, and debt service coverage) are equal to or greater than
those in place prior to such release and replacement, as reasonably determined
by Administrative Agent, or as otherwise agreed to by Required Lenders; and

 

(d)       Borrowers agree to enter into any amendments to this Agreement, a
Mortgage, and, as appropriate, the other Loan Documents, executed by Borrower,
each Lender, and Administrative Agent with respect the Replacement Project as
are reasonably required by Administrative Agent.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 49

HTI MOB Portfolio

 



 

 

 

(e)       Borrower agrees to pay Administrative Agent’s reasonable out-of-pocket
expenses actually incurred in connection with analyzing the Replacement Project
whether or not the Replacement Project is added as a Project, including, but not
limited to, all reasonable and documented fees and disbursements for
Administrative Agent’s legal counsel, title insurance, appraisal fees,
documentary stamp taxes, environmental site assessment expenses, any
inspection(s) of the physical condition of the Replacement Project, mortgage
taxes, and recording fees.

 

Section 2.19       Defaulting Lenders.

 

(a)               Defaulting Lender Adjustments. Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(i)                 Any amount payable to a Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Defaulting Lender, be retained by Administrative Agent in a
segregated account and, subject to any Requirements of Law, be applied at such
time or times as may be determined by Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to Administrative Agent
hereunder, (ii) second, if so determined by Administrative Agent and Borrowers,
held in such account as cash collateral for future funding obligations (if any)
of the Defaulting Lender hereunder, (iii) third, pro rata, to the payment of any
amounts owing to Borrowers, Administrative Agent or Lenders as a result of any
judgment of a court of competent jurisdiction obtained by Borrowers,
Administrative Agent or any Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations hereunder, and (iv) fourth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided, that if such payment is a prepayment of the principal
amount of the Loans, such payment shall be applied solely to prepay the Loans of
all Lenders that are not Defaulting Lenders pro rata prior to being applied to
the prepayment of any Loans of any Defaulting Lender.

 

(ii)              Notwithstanding anything set forth herein to the contrary, a
Defaulting Lender shall not have any voting or consent rights under or with
respect to this Agreement or any other Loan Document or constitute a “Lender”
(or be included in the calculation of “Required Lenders” hereunder) for any
voting or consent rights under or with respect to this Agreement or any other
Loan Document except with respect to items described in Section 11.2(a) which
require the vote or consent of all Lenders or all affected Lenders, and no
Defaulting Lender shall have any other right to approve or disapprove any
amendment, waiver, consent or any other action Lenders or the Required Lenders
have taken or may take hereunder (including any consent to any amendment or
waiver pursuant to Section 11.2), provided that any waiver, amendment or
modification described in Section 11.2(a) requiring the consent of all Lenders
or each directly affected Lender which affects such Defaulting Lender
differently than other affected Lenders shall require the consent of such
Defaulting Lender.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 50

HTI MOB Portfolio

 



 

 

 

(iii)            The failure of any Defaulting Lender to make any Loan, advance
or any payment required by it hereunder shall not relieve any other Lender of
its obligations to make such Loan, advance or payment, but neither any Lender
nor Administrative Agent shall be responsible for the failure of any Defaulting
Lender to make a Loan, advance or make any other payment required hereunder.

 

(iv)             At the written request of Borrower Representative,
Administrative Agent or a Person reasonably acceptable to Administrative Agent
shall have the right with Administrative Agent’s written consent and in
Administrative Agent’s sole discretion (but without any obligation whatsoever on
Administrative Agent) to purchase from any Defaulting Lender, and each
Defaulting Lender agrees that it shall, at Administrative Agent’s written
request, promptly sell and assign to Administrative Agent or such Person, all of
the interests of that Defaulting Lender for an amount equal to the principal
balance of all Loans held by such Defaulting Lender and all accrued interest and
fees with respect thereto through the date of sale, such purchase and sale to be
consummated (if at all upon Administrative Agent’s election) pursuant to an
executed Assignment Agreement.

 

(b)               Defaulting Lender Cure. If Borrowers and Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by Lenders in
accordance with their pro rata shares, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrowers while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)               Payments Credited to Defaulting Lender. Notwithstanding
anything in this Agreement, including this Section 2.19 to the contrary,
Administrative Agent and all Lenders agree that Borrower’s delivery to
Administrative Agent of all amounts due and payable to Lenders and/or
Administrative Agent at any time shall be deemed delivery of payment to all
Lenders and/or Administrative Agent, as applicable, of such amounts as of the
date of delivery of such funds to Administrative Agent by or on behalf of
Borrower regardless of whether Administrative Agent delivers the same to the
applicable Lenders including, without limitation, regardless of whether any
amounts are withheld by Administrative Agent from a Defaulting Lender pursuant
to the terms of this Agreement.

 

ARTICLE 3
INSURANCE, CONDEMNATION AND IMPOUNDS

 

Section 3.1           Insurance. Borrowers shall maintain (or cause to be
maintained) insurance as follows:

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 51

HTI MOB Portfolio

 



 

 

 

(a)              Property; Business Interruption. Borrowers shall (i) keep the
Projects insured against damage by fire, acts of domestic and foreign terrorism,
any type of wind (including named storms) and such other hazards covered by a
special form or all-risk insurance policy (A) for the full insurable value
thereof on a replacement cost basis without any coinsurance, (B) with a
deductible not to exceed $75,000, except for wind/named storms and earthquake,
which shall provide for a deductible of no more than five percent (5%) of the
total insurable value of the Projects, (C) containing Law & Ordinance coverage
with respect to any Individual Project if any of the Improvements on or the use
of any such Individual Project shall at any time constitute legal non-conforming
structures or uses, including coverage for loss to the undamaged portion of the
building (with a limit equal to replacement cost), the cost of demolition and
the increased costs of construction (each in amounts as reasonably required by
Administrative Agent, but not to exceed one hundred percent (100%) of the
replacement cost value for Coverage A and twenty percent (20%) of the
replacement cost value for each of Coverages B and C), and (D) shall maintain
boiler and machinery insurance and such other property insurance as reasonably
required by Administrative Agent. Notwithstanding the foregoing, a Tenant may
provide all or portion of the property damage coverages required herein or such
coverages acceptable to Administrative Agent, as agreed to by Administrative
Agent in its sole and absolute discretion. Administrative Agent reserves the
right to reasonably require such other insurance from time to time, including
but not limited to earthquake, flood (in addition to Federal Flood Insurance)
and sinkhole, if exposures are reasonably deemed to be at an elevated risk to
such loss (i.e., Earthquake Zones 3 and 4 with Probably Maximum Loss of twenty
percent (20%) or greater, FEMA Designated Special Flood Hazard Area (SFHA)),
each in amounts acceptable to Administrative Agent. The full insurable value
shall be re-determined from time to time (but not more frequently than once in
any twelve (12) calendar months) at the request of Administrative Agent by an
appraiser or contractor designated and paid by Borrowers and reasonably approved
by Administrative Agent, or by an engineer or appraiser in the regular employ of
the insurer. No omission on the part of Administrative Agent to request any such
ascertainment shall relieve Borrowers of any of their obligations under this
Subsection. Further, if any portion of the Project or personal property at any
Project is located currently or at any time in the future in Special Flood
Hazard Area, Borrowers shall deliver to Administrative Agent the following:
(1) evidence as to whether the community in which such Project is located is
participating in the National Flood Insurance Program, (2) the applicable
Borrowers’ written acknowledgment of receipt of written notification from
Administrative Agent as to the fact that such Project is located in a Special
Flood Hazard Area and as to whether the community in which such real estate is
located is participating in the National Flood Insurance Program, and (3) copies
of the application for a Federal Flood Insurance policy, plus proof of premium
payment, a declaration page confirming that Federal Flood Insurance has been
issued, or such other evidence of Federal Flood Insurance satisfactory to
Administrative Agent, in all cases naming Administrative Agent as Mortgagee on
behalf of Lenders; and (ii) maintain business interruption insurance, including
rental income loss and extra expense, (A) with loss payable to Administrative
Agent, (B) covering all perils required herein to be insured against,
(C) covering a period of restoration of twelve (12) months and containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of six (6) months from the date that the applicable
Individual Project is repaired or replaced and operations are resumed, whichever
first occurs, and notwithstanding that the policy may expire prior to the end of
such period and (D) in an amount equal to one hundred percent (100%) of the
projected gross revenue (less non-continuing expenses) from the Projects as
determined by Administrative Agent for a period of twelve (12) months, or such
lesser amount written on a blanket basis, as determined by Administrative Agent.
The amount of such business interruption insurance shall be determined prior to
the date hereof and at least once each year thereafter based on Borrowers’
reasonable estimate of the gross revenue (less non-continuing expenses) from the
Projects for the succeeding twelve (12) month period. During the existence of an
Event of Default, all business interruption proceeds from the Projects shall be
held by Administrative Agent and shall be applied to the Obligations secured by
the Loan Documents from time to time due and payable hereunder and under the
Note; provided, however, that nothing herein contained shall be deemed to
relieve Borrowers of their Obligations to pay all amounts due hereunder on the
Payment Dates set forth herein, except to the extent such amounts are actually
paid out of the proceeds of such business interruption insurance.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 52

HTI MOB Portfolio

 



 

 

 

(b)               Liability. Borrowers shall maintain (i) commercial general
liability insurance (with no exclusion for acts of domestic and foreign
terrorism) for both personal injury, bodily injury to or death of a person and
for property damage providing for limits of liability in the amount reasonably
approved by Administrative Agent but in no event less than $1,000,000 per
occurrence and $2,000,000 in the aggregate, in each case, for the Projects,
(ii) umbrella liability coverage in the amount and to the extent reasonably
required by Administrative Agent, not to exceed $50,000,000 and on terms
consistent with the general liability insurance required hereinabove, and
(iii) other liability insurance as reasonably required by Administrative Agent,
including but limited to auto liability or worker’s compensation and employer’s
liability covering employees of Borrowers. In no event shall Borrowers consent
to any decrease in the amount or scope of coverage or increase the deductibles
from those previously approved by Administrative Agent.

 

(c)               Construction, Repairs, Alterations. At all times during which
structural construction, repairs or alterations are being made with respect to
any Improvements, and only if the property or liability coverage forms do not
otherwise apply, (A) commercial general liability and umbrella liability
insurance covering claims related to the construction, repairs or alterations
being made which are not covered by or under the terms or provisions of the
commercial general liability and umbrella liability insurance policy required in
Section 3.1(b); and (B) the insurance provided for in Section 3.1(a) written in
a so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to Section 3.1(a), and
(3) including permission to occupy the Projects.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 53

HTI MOB Portfolio

 



 

 

 

(d)               Form and Quality. All insurance policies shall be obtained
under valid and enforceable policies and shall be subject to the reasonable
approval of Administrative Agent as to form and substance, including insurance
companies, amounts, deductibles, loss payees and insureds. Such policies shall
be endorsed in form and substance reasonably acceptable to Administrative Agent
to name Administrative Agent (on behalf of Lenders) thereunder as an additional
insured, as its interest may appear, on liability insurance policies and as
mortgagee/lender’s loss payable, as its interest may appear, on all property
insurance policies, including but not limited to special form/all-risk, business
interruption, boiler and machinery, terrorism, windstorm, and, when required,
flood and earthquake insurance, with all loss payable to Administrative Agent,
without contribution, under a standard non-contributory mortgagee clause. No
policy shall contain a Protective Safeguard Endorsement. Administrative Agent
shall act on behalf of Lenders in respect of insurance matters. The proceeds of
insurance paid on account of any damage or destruction to any Project shall be
paid to Administrative Agent, on behalf of Lenders, to be applied as provided in
Section 3.2. In the event any Borrower or Property Manager receives any
insurance proceeds as contemplated by this Article 3 (without the same having
been disbursed to Administrative Agent), Borrowers will (with respect to
proceeds received by Borrower and only if such proceeds are otherwise required
to be delivered to Administrative Agent hereunder), or if required by the
applicable Lease or Ground Lease, will cause Property Manager (with respect to
proceeds received by a Property Manager and only if such proceeds are otherwise
required to be delivered to Administrative Agent hereunder) to immediately
return such proceeds to Administrative Agent for application in accordance with
the provisions of Section 3.2. All such insurance policies and endorsements
shall be fully paid for and contain such provisions and expiration dates and be
in such form reasonably acceptable to Administrative Agent and issued by such
insurance companies approved to do business in the state in which the applicable
Project is located, with a rating of “A-X” (or better as established by Best’s
Rating Guide or “A-” or better by Standard & Poor’s Ratings Group. Each property
insurance policy shall provide that such policy may not be canceled except upon
thirty (30) days’ prior written notice (except ten (10) days’ prior notice for
non-renewal or cancellation due to non-payment of premium) to Administrative
Agent and that no act or negligence of Borrowers, or any other insured under the
policy, or failure to comply with the provisions of any Policy which might
otherwise result in a forfeiture of the insurance or any part thereof, or
commencement of foreclosure or similar action, shall in any way affect the
validity or enforceability of the insurance insofar as Administrative Agent is
concerned. If available using commercially reasonable efforts, each liability
insurance policy shall provide that such policy may not be canceled except upon
thirty (30) days’ prior written notice (except ten (10) days’ prior notice for
non-renewal or cancellation due to non-payment of premium) to Administrative
Agent (provided that, if the insurer will not or cannot provide the required
notice, Borrowers shall be obligated to provide such notice). Blanket policies
shall be permitted only if (i) any such policy shall in all other respects
comply with the requirements of this Section and (ii) such policy is approved in
advance in writing by Administrative Agent in its reasonable discretion and such
policy includes changes to the coverages and requirements set forth herein as
may be required by Administrative Agent (including, without limitation,
increases to the amount of coverages required herein); provided, however, that
Borrowers shall not be required to obtain approval from Administrative Agent for
any renewal of a previously approved blanket policy unless the terms of such
policy have been materially changed. Notwithstanding Administrative Agent’s
approval of any blanket policy hereunder, Administrative Agent reserves the
right, in its sole discretion, to require Borrowers to obtain a separate policy
in compliance with this Section 3.1. Borrowers authorize Administrative Agent to
pay the premiums for such policies (the “Insurance Premiums”) from the Insurance
Impound, if applicable, as the same become due and payable annually in advance.
If Borrowers fail to deposit funds into the Insurance Impound in accordance with
and when required by Section 3.4 sufficient to permit Administrative Agent to
pay the Insurance Premiums when due, Administrative Agent may obtain such
insurance and pay the premium therefor and Borrowers shall, on demand, reimburse
Administrative Agent for all expenses incurred in connection therewith.
Borrowers shall not maintain any separate or additional insurance which is
contributing in the event of loss unless it is properly endorsed and otherwise
reasonably satisfactory to Administrative Agent in all respects.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 54

HTI MOB Portfolio

 



 

 

 

(e)               Assignment; Delivery of Certificates and Policies. Borrowers
shall assign (or cause to be assigned) the policies relating to the Projects and
all proceeds payable thereunder or proofs of insurance to Administrative Agent
(for the benefit of Lenders), in such manner and form that Administrative Agent
shall require and Administrative Agent and its successors and assigns shall at
all times have and hold the same as security for the payment of the Loan. In the
event of a foreclosure of any Security or other transfer of title to any Project
in extinguishment in whole or in part of the Indebtedness, all right, title and
interest of Borrowers in and to the Policies then in force concerning the
applicable Project and all proceeds payable thereunder shall thereupon vest
exclusively in Administrative Agent or, subject to the insurer’s prior written
approval, the purchaser at such foreclosure or other transferee in the event of
such other transfer of title. Unless otherwise approved by Administrative Agent,
with respect to the property insurance required under this Section 3.1,
Borrowers shall provide (i) on or before the Closing Date, an ACORD 27 or 28
along with a policy binder which is valid for at least 60 days following the
Effective Date or a complete copy of the policy, (ii) endorsements required by
Administrative Agent within thirty (30) days following the Closing Date if not
provided on or before the Closing Date and (iii) a copy of the full policy
within sixty (60) days following the Closing Date or prior to expiration of the
binder. Unless otherwise approved by Administrative Agent, with respect to the
liability and property insurance required under this Section 3.1, Borrowers
shall provide (i) on or before the Closing Date, an ACORD 25 along with evidence
of 30-day notice of cancellation of coverage, (ii) endorsements required by
Administrative Agent within thirty (30) days following the Closing Date if not
provided on or before the Closing Date and (c) a copy of the full policy within
sixty (60) days following the Closing Date. If Borrowers elect to obtain any
insurance which is not required under this Agreement, all related insurance
policies shall be endorsed in compliance with Section 3.1(d), and such
additional insurance shall not be canceled without prior notice to
Administrative Agent. From time to time upon Administrative Agent’s request,
Borrowers shall identify to Administrative Agent all insurance maintained by
Borrowers with respect to the Projects. The proceeds of insurance policies
coming into the possession of Administrative Agent shall not be deemed trust
funds, and Administrative Agent shall be entitled to apply such proceeds as
herein provided.

 

(f)                Adjustments. Borrowers shall give prompt written notice of
any loss in excess of $100,000 to the insurance carrier and to Administrative
Agent. Borrowers hereby irrevocably authorize and empower Administrative Agent,
as attorney in fact for Borrowers coupled with an interest, to (i) notify any of
Borrowers’ insurance carriers to add Administrative Agent (for itself and the
benefit of Lenders) as a loss payee, mortgagee insured or additional insured, as
the case may be, to any policy maintained by Borrowers (regardless of whether
such policy is required under this Agreement), (ii) if such loss exceeds the
Restoration Threshold, make proof of loss, to adjust and compromise any claim
under insurance policies, appear in and prosecute any action arising from such
insurance policies, and (iii) collect and receive insurance proceeds, and to
deduct therefrom Administrative Agent’s reasonable expenses incurred in the
collection of such proceeds. Nothing contained in this Section 3.1(f), however,
shall require Administrative Agent to incur any expense or take any action
hereunder.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 55

HTI MOB Portfolio

 



 

 

 

(g)               Warning Regarding Right of Administrative Agent to Purchase
Insurance: IF BORROWERS FAIL TO PROVIDE ADMINISTRATIVE AGENT WITH EVIDENCE OF
THE INSURANCE COVERAGES REQUIRED BY THIS AGREEMENT, ADMINISTRATIVE AGENT SHALL
HAVE THE RIGHT TO TAKE SUCH ACTION DEEMED NECESSARY TO PROTECT THE INTEREST OF
ADMINISTRATIVE AGENT AND LENDERS, INCLUDING, WITHOUT LIMITATION, THE PURCHASING
OF INSURANCE AT BORROWERS’ EXPENSE AS ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION DEEMS APPROPRIATE. THIS INSURANCE MAY, BUT NEED NOT, ALSO PROTECT
BORROWERS’ INTEREST. IF THE COLLATERAL BECOMES DAMAGED, THE COVERAGE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM BORROWERS MAKE OR ANY CLAIM
MADE AGAINST BORROWERS. BORROWERS ARE RESPONSIBLE FOR ALL EXPENSES INCURRED BY
ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH ACTION AND THE COST OF ANY
INSURANCE PURCHASED PURSUANT TO THIS PROVISION AND SUCH COST IS PAYABLE ON
DEMAND; IF BORROWERS FAIL TO PAY SUCH COST, IT MAY BE ADDED TO THE INDEBTEDNESS
AND BEAR INTEREST AT THE DEFAULT RATE. THE EFFECTIVE DATE OF COVERAGE MAY BE THE
DATE BORROWERS’ PRIOR COVERAGE LAPSED OR THE DATE BORROWERS FAILED TO PROVIDE
PROOF OF COVERAGE. THE COVERAGE ADMINISTRATIVE AGENT PURCHASES MAY BE
CONSIDERABLY MORE EXPENSIVE THAN INSURANCE BORROWERS CAN OBTAIN AND MAY NOT
SATISFY ANY NEED FOR PROPERTY DAMAGE COVERAGE OR ANY MANDATORY LIABILITY
INSURANCE IMPOSED BY REQUIREMENTS OF LAW. AFTER RECEIVING WRITTEN CONSENT FROM
ADMINISTRATIVE AGENT, BORROWERS MAY LATER CANCEL THIS COVERAGE BY PROVIDING
EVIDENCE THAT THE REQUIRED PROPERTY COVERAGE WAS PURCHASED ELSEWHERE.

 

(h)               Non-Conforming Policy. As an alternative to the policies
required to be maintained pursuant to the preceding provisions of this
Section 3.1, Borrowers will not be in default under this Section 3.1 if
Borrowers maintain (or causes to be maintained) policies which (i) have
coverages, deductibles or other related provisions other than those specified
above or (ii) are provided by insurance companies not meeting the credit ratings
requirements set forth above (any such policy, a “Non-Conforming Policy”),
provided, that, prior to obtaining such Non-Conforming Policies (or permitting
such Non-Conforming Policies to be obtained), Borrowers shall have received
Administrative Agent’s prior written consent thereto. Notwithstanding the
foregoing, Administrative Agent hereby reserves the right to deny its consent to
any Non-Conforming Policy regardless of whether or not Administrative Agent has
consented to the same on any prior occasion.

 

Section 3.2           Use and Application of Insurance Proceeds.

 

(a)               Notice; Repair Obligation. If any Project shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrowers shall give prompt notice thereof to Administrative Agent. Following
the occurrence of a Casualty, provided Administrative Agent makes insurance
proceeds available to Borrowers, Borrowers shall promptly proceed to restore,
repair, replace or rebuild the same to be of at least equal value and of
substantially the same character as prior to such damage or destruction, all to
be effected in accordance with applicable Requirements of Law. If Administrative
Agent is entitled to receive such proceeds and, pursuant to the terms hereof,
does not make insurance proceeds available to Borrowers, Borrowers, at
Borrowers’ expense, shall promptly proceed to remove any debris and secure the
damaged Project.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 56

HTI MOB Portfolio

 



 

 

 

(b)               Application of Insurance Proceeds. Subject to any applicable
provisions of the Ground Lease and Recognition Agreement, Administrative Agent
shall make insurance proceeds available to Borrowers for application to the
costs of restoring the damaged Project or to the payment of the Loan as follows:

 

(i)                 if the insurance proceeds plus the amount of any deductible
is less than or equal to the Restoration Threshold, Administrative Agent shall
make the insurance proceeds available to Borrowers, which proceeds shall be used
by Borrowers to pay for the restoration of the damaged Project provided (A) no
Event of Default exists, and (B) the applicable Borrower promptly commence and
are diligently pursuing restoration of the damaged Project;

 

(ii)              if the insurance proceeds plus the amount of any deductible
exceeds the Restoration Threshold but is not more than twenty-five percent (25%)
of the aggregate amount of the Loans on such date, Administrative Agent shall
disburse the insurance proceeds to the applicable Borrower, which proceeds shall
be used by the applicable Borrower for the restoration of the damaged Project;
provided that (A) at all times during such restoration no Event of Default
exists; (B) Administrative Agent determines that there are sufficient funds
available to restore and repair the damaged Project to a condition existing
immediately prior to such Casualty or, if Administrative Agent reasonably
determines there is any such insufficiency, Borrowers provide additional
security to address such insufficiency to Administrative Agent’s reasonable
satisfaction; (C) Administrative Agent reasonably determines that the Adjusted
Net Operating Income of the Projects (including the damaged Project) during
restoration, taking into account rent loss or business interruption insurance,
will be sufficient to pay all amounts due hereunder as the same are due and
payable; (D) Administrative Agent reasonably determines that restoration and
repair of the damaged Project to a condition reasonably approved by
Administrative Agent will be substantially completed within nine (9) months
after the date of loss or casualty and in any event ninety (90) days prior to
the Maturity Date; (E) the applicable Borrower promptly commences and are
diligently pursues restoration of the damaged Project; (F) the Project after the
restoration will be in compliance with and permitted under all Requirements of
Law; and (G) Borrowers demonstrate compliance with the financial covenant set
forth in Section 7.13(c); and

 

(iii)            if the conditions set forth in (i) and (ii) above are not
satisfied or the loss exceeds the maximum amount specified in Section 3.2(b)(ii)
above, (A) if no Event of Default exists hereunder, Administrative Agent may
elect to apply any insurance proceeds Administrative Agent receives as a
prepayment of the Loan, or allow all or a portion of such proceeds to be used
for the restoration of the damaged Project and (B) if an Event of Default exists
hereunder, Administrative Agent shall apply any insurance proceeds
Administrative Agent receives as a prepayment of the Loan. Any prepayment of the
Loan made pursuant to this Section 3.2 shall be made without Prepayment Premium
or penalty.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 57

HTI MOB Portfolio

 



 

 

 

(c)               Disbursement of Insurance Proceeds. Insurance proceeds
received by Administrative Agent and to be applied to restoration pursuant to
the terms of this Section 3.2, will be disbursed by Administrative Agent to the
applicable Borrowers on a monthly basis, commencing within ten (10) Business
Days following receipt by Administrative Agent of plans and specifications,
contracts and subcontracts, schedules, budgets, conditional lien waivers and
architects’ certificates all in form reasonably satisfactory to Administrative
Agent, and otherwise in accordance with prudent commercial construction lending
practices for construction loan advances (including appropriate retainages to
ensure that all work is completed in a workmanlike manner). Any insurance
proceeds remaining after payment of all restoration costs under
Section 3.2(b)(ii) shall be remitted to Borrowers provided no Event of Default
shall be continuing.

 

(d)               Special Right to Repay Loan. Notwithstanding anything in this
Sections 3.2 or 3.3 to the contrary, if pursuant to Section 3.2(b)(iii) above or
Section 3.3 below, Administrative Agent elects to require that the insurance or
condemnation proceeds be applied as a prepayment of the Loan, Borrowers shall
have the option to prepay the Allocated Loan Amount for the damaged Project and
effect a Partial Release of the applicable Project in accordance with
Section 2.4(e), less any insurance or condemnation proceeds actually received by
Administrative Agent at the time of such prepayment, if any. If the insurance or
condemnation proceeds have not been received by Administrative Agent at the time
of prepayment, Borrowers will be entitled to receive all such insurance or
condemnation proceeds after such prepayment of the Loan.

 

Section 3.3           Condemnation Awards. Borrowers shall promptly give
Administrative Agent written notice of the actual or threatened commencement of
any condemnation or eminent domain proceeding affecting any Project (a
“Condemnation”) and shall deliver to Administrative Agent copies of any and all
papers served in connection with such Condemnation. Following the occurrence of
a Condemnation, Borrowers, regardless of whether any award or compensation (an
“Award”) is available, shall promptly proceed to restore, repair, replace or
rebuild the same to the extent practicable to be of at least equal value and of
substantially the same character, as prior to such Condemnation, all to be
effected in accordance with all Requirements of Law. Administrative Agent may
participate in any such proceeding (for itself and on behalf of Lenders) and
Borrowers will deliver to Administrative Agent all instruments necessary or
required by Administrative Agent to permit such participation. Without
Administrative Agent’s prior consent, Borrowers (a) shall not agree to any
Award, and (b) shall not take any action or fail to take any action which would
cause the Award to be determined. All Awards for the taking or purchase in lieu
of condemnation of any Individual Project or any part thereof are hereby
assigned to and shall be paid to Administrative Agent. Administrative Agent is
hereby irrevocably appointed as Borrowers’ attorney-in-fact, coupled with an
interest, with exclusive power to collect, receive and retain any Award and to
make any compromise or settlement in connection with any such Condemnation and
to give proper receipts and acquittances therefor, and in Administrative Agent’s
sole discretion (in consultation with the Required Lenders) to apply the same
toward the payment of the Loan), notwithstanding that the Loan may not then be
due and payable, or to the restoration of the applicable Project; provided,
however, if all Awards in the aggregate are less than or equal to the
Restoration Threshold and Borrowers request that such proceeds be used for
nonstructural site improvements (such as landscape, driveway, walkway and
parking area repairs) required to be made as a result of such Condemnation,
Administrative Agent will apply such Award(s) to such restoration in accordance
with disbursement procedures applicable to insurance proceeds provided there
exists no Event of Default. Borrowers, upon request by Administrative Agent,
shall execute all instruments requested to confirm the assignment of the Awards
to Administrative Agent, free and clear of all liens, charges or encumbrances.
Anything herein to the contrary notwithstanding, if an Event of Default exists,
Administrative Agent is authorized to adjust such Award without the consent of
Borrowers and to collect such Award in the name of Administrative Agent (on
behalf of itself and Lenders) and Borrowers.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 58

HTI MOB Portfolio

 



 

 

 

Section 3.4           Insurance Impounds. Borrowers shall not be required to
deposit Insurance Impounds in escrow with Administrative Agent except as
specifically set forth in this Section 3.4. Upon the occurrence and during the
continuance of an Event of Default, at the option of Administrative Agent,
Borrowers shall (i) deposit with Administrative Agent monthly on each Payment
Date, a sum of money for the Projects other than Triple Net Projects for which
Borrower has provided timely evidence of payment of applicable Insurance
Premiums (the “Insurance Impound”) equal to one-twelfth (l/12th) of the annual
charges for the Insurance Premiums and (ii) a sum of money which together with
the monthly installments to be made prior to the date that is thirty (30) days
before any delinquency or penalty is due with respect to the Insurance Premiums
become due and payable will be sufficient to make each of such payments prior to
such date. If Administrative Agent so elects in its reasonable discretion, at
any time following Borrowers obligation to make deposits in the Insurance
Impound, Borrowers shall not be obligated to deposit any sums with
Administrative Agent pursuant to this Section 3.4 to the extent Borrowers
provide evidence reasonably acceptable to Administrative Agent that Borrowers
have paid all such Insurance Premiums. Deposits shall be made on the basis of
Administrative Agent’s estimate from time to time of the Insurance Premiums for
the current year. All funds so deposited shall be held without interest in
Administrative Agent’s name or in the name of CONA as an Affiliate of
Administrative Agent (in each case, on behalf of all Lenders), and shall not be
deemed to be held in trust for the benefit of Borrowers. All funds so deposited
may be commingled with the general funds of Administrative Agent including
without limitation as follows: (i) with Administrative Agent’s own funds at
financial institutions selected by Administrative Agent in its reasonable
discretion; or (ii) with Administrative Agent’s funds at CONA to be held in a
Subaccount designated for Administrative Agent for such purpose. Borrowers
hereby grant to Administrative Agent (for its benefit and the benefit of
Lenders) a security interest in all funds so deposited with Administrative Agent
for the purpose of securing the Loan. While an Event of Default exists, the
funds deposited may be applied in payment of the Insurance Premiums for which
such funds have been deposited, or to the payment of the Loan or any other
charges affecting the security of Administrative Agent, as Administrative Agent
may elect, but no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Administrative Agent.
Borrowers shall furnish Administrative Agent with bills for the Insurance
Premiums for which such deposits are required at least ten (10) days prior to
the date on which the Insurance Premiums first become payable. If at any time
the amount on deposit with Administrative Agent, together with amounts to be
deposited by Borrowers before such Insurance Premiums are payable, is
insufficient to pay such Insurance Premiums, Borrowers shall deposit any
deficiency with Administrative Agent immediately upon demand. Administrative
Agent shall pay such Insurance Premiums on or before the due date; provided the
amount on deposit with Administrative Agent is sufficient to pay such Insurance
Premiums and Administrative Agent has received a bill for such Insurance
Premiums. On the earlier of the date on which all outstanding Events of Default
have been cured as determined by Administrative Agent in its sole discretion and
the Maturity Date, the monies then remaining on deposit with Administrative
Agent under this Section 3.4 shall, at Administrative Agent’s option, be applied
against the Indebtedness or if no Event of Default exists hereunder, returned to
Borrowers. Borrowers shall provide Administrative Agent with proof of payment
with respect to all of Borrowers’ insurance, in each case, not later than five
(5) Business Days prior to the stated due date therefor. If Borrowers fail to
timely provide such proof of payment during the Loan term, Administrative Agent,
at its option, may require that Borrowers commence depositing Insurance Impounds
pursuant to this Section 3.4.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 59

HTI MOB Portfolio

 



 

 

 

Section 3.5           Real Estate Tax Impounds. Borrowers shall not be required
to deposit Tax Impounds in escrow with Administrative Agent except as
specifically set forth in this Section 3.5. Upon the occurrence and during the
continuation of an Event of Default, at the option of Administrative Agent,
Borrowers shall deposit with Administrative Agent monthly on each Payment Date,
a sum of money (the “Tax Impound”) equal to one-twelfth (1/12th) of the annual
Taxes for the Projects other than Triple Net Projects for which Borrower has
provided timely evidence of payment of applicable Taxes. If so required under
this Section 3.5, Borrowers shall deposit with Administrative Agent a sum of
money which together with the monthly installments will be sufficient to make
each of such payments thirty (30) days prior to the date any delinquency or
penalty becomes due with respect to such payments. Deposits shall be made on the
basis of Administrative Agent’s reasonable estimate from time to time of the
Taxes for the current year (after giving effect to any reassessment or, at
Administrative Agent’s election, on the basis of the Taxes for the prior year,
with adjustments when the Taxes are fixed for the then current year). All funds
so deposited shall be held without interest in Administrative Agent’s name or in
the name of CONA as an Affiliate of Administrative Agent (in each case, on
behalf of all Lenders), and shall not be deemed to be held in trust for the
benefit of Borrowers. All funds so deposited may be commingled with the general
funds of Administrative Agent including without limitation as follows: (i) with
Administrative Agent’s own funds at financial institutions selected by
Administrative Agent in its reasonable discretion; or (ii) with Administrative
Agent’s funds at CONA to be held in a Subaccount designated for Administrative
Agent for such purpose. Borrowers hereby grant to Administrative Agent (for its
benefit and the benefit of Lenders) a security interest in all funds so
deposited with Administrative Agent for the purpose of securing the Loan. While
an Event of Default exists, the funds deposited may be applied in payment of the
charges for which such funds have been deposited, or to the payment of the Loan
or any other charges affecting the security of Administrative Agent, as
Administrative Agent may elect, but no such application shall be deemed to have
been made by operation of law or otherwise until actually made by Administrative
Agent. Upon the reasonable request of Administrative Agent if the applicable tax
monitoring services being utilized by Administrative Agent fails to do so,
Borrowers shall furnish Administrative Agent with bills for the Taxes for which
such deposits are required at least thirty (30) days prior to the date on which
the Taxes first become payable. If at any time the amount on deposit with
Administrative Agent, together with amounts to be deposited by Borrowers before
such Taxes are payable, is insufficient to pay such Taxes, Borrowers shall
deposit any deficiency with Administrative Agent immediately upon demand.
Administrative Agent shall pay such Taxes on or before the same are delinquent;
provided the amount on deposit with Administrative Agent is sufficient to pay
such Taxes and Administrative Agent has received a bill for such Taxes. The
obligation of Borrowers to pay the Taxes, as set forth in the Loan Documents, is
not affected or modified by the provision of this paragraph; provided, however,
that Borrowers shall not be in default under the Loan for failure to pay Taxes
if and to the extent there are sufficient funds on deposit in the Tax Impound to
timely pay such Taxes. On the earlier of the date on which any outstanding
Events of Default have been cured as determined by Administrative Agent in its
sole discretion and the Maturity Date, the monies then remaining on deposit with
Administrative Agent under this Section 3.5 shall, at Administrative Agent’s
option, be applied against the Indebtedness or if no Event of Default exists
hereunder, returned to Borrowers. Upon the reasonable request of Administrative
Agent if the applicable tax monitoring services being utilized by Administrative
Agent fails to do so, Borrowers shall provide Administrative Agent with proof of
payment with respect to all of Borrowers’ Taxes, in each case, not later than
fifteen (15) Business Days prior to the date such Taxes become delinquent. If
Borrowers fail to provide such proof of payment within such time periods,
Administrative Agent, at its option, may require that Borrowers commence
depositing Tax Impounds pursuant to this Section 3.5. Administrative Agent shall
use commercially reasonable efforts to engage a tax monitoring service to
monitor tax bills for the Projects and provide Administrative Agent with all
information required by Administrative Agent regarding such tax bills and
related tax payments. Any and all tax monitoring services utilized by
Administrative Agent to ensure Borrowers’ compliance with the foregoing shall be
reimbursed by Borrowers promptly upon demand.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 60

HTI MOB Portfolio

 



 

 

 

ARTICLE 4
LEASING MATTERS

 

Section 4.1           Representations and Warranties on Leases. Borrowers
represent and warrant to Administrative Agent and Lenders with respect to the
Leases that except as set forth on Schedule 4.1, (i) the rent roll delivered to
Administrative Agent with respect to such Leases is true and correct; (ii) such
Leases are in full force and effect; (iii) the Leases (including amendments) are
in writing, and there are no oral agreements with respect thereto; (iv) the
copies of the Leases delivered to Administrative Agent are true and complete;
(v) neither the landlord nor, to Borrower’s Knowledge, any tenant is in default
under any of the Leases; (vi) except as disclosed in estoppel certificates
delivered by or on behalf of any Tenant, Borrowers have no knowledge of any
notice of termination or default with respect to any Lease; (vii) Borrowers have
not assigned or pledged any of the Leases, the rents or any interests therein
except to Administrative Agent and Lenders; (viii) except as set forth on
Schedule 4.1, no Tenant or other party has an option to purchase all or any
portion of any Project; (ix) except as set forth in the Leases, no Tenant has
the right to terminate its Lease prior to expiration of the stated term of such
Lease; and (x) except as set forth in any estoppel certificates delivered by or
on behalf of any Tenant, no Tenant has prepaid more than one month’s rent in
advance (except for bona fide security deposits).

 

Section 4.2           Standard Lease Form; Approval Rights. Except as otherwise
provided herein, any Leases and other rental arrangements entered into from the
date hereof until the Obligations have been paid shall in all respects be
reasonably approved by Administrative Agent and shall be on a standard lease
form reasonably approved by Administrative Agent. Such lease form shall provide
that (a) the lease is subordinate to the Mortgage, (b) the tenant shall attorn
to Administrative Agent, and (c) that any cancellation, surrender, or amendment
of such lease without the prior written consent of Administrative Agent shall be
voidable by Administrative Agent. Borrowers shall hold all tenant security
deposits in a segregated account if required by applicable Requirements of Law.
Within ten (10) days after Administrative Agent’s request, Borrowers shall
furnish to Administrative Agent a statement of all tenant security deposits, and
copies of all Leases not previously delivered to Administrative Agent, certified
by Borrowers as being true and correct. Notwithstanding anything contained in
the Loan Documents to the contrary, Borrowers shall have the right to enter into
Leases with third parties without Administrative Agent’s consent provided
(i) the economic terms of the Lease are generally, in Borrowers’ reasonable
discretion, market terms in the market in which the Individual Project is
located, (ii) the initial term is no longer than ten (10) years (excluding
renewals, to the extent such renewal is an extension on substantially the same
terms as the existing Lease), and (iii) (A) for any Project containing 35,000 or
fewer rentable square feet, the leased premises is less than 7,000 rentable
square feet and (B) for any Project containing greater than 35,000 rentable
square feet, the rent payable by the Tenant pursuant to such Lease during the
first month in which rent is not abated is no greater than twenty-five percent
(25%) of the total revenue for such Individual Project during such month,
(iv) the Lease is in the form previously reasonably approved by Administrative
Agent; (v) intentionally omitted; (vi) the Lease and the tenant thereunder
comply with the requirements of any applicable Ground Lease; and (vii) if
required under the terms of the Ground Lease, Lender shall have received
evidence of written approval of the Lease by Ground Lessor.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 61

HTI MOB Portfolio

 



 

 

 

Section 4.3           Covenants. Borrowers shall use commercially reasonable
efforts to (or cause Operators to) (i) perform the obligations which lessor is
required to perform under the Leases; (ii) enforce the obligations to be
performed by the Tenants under the Leases; (iii) except with respect to De
Minimis Leases, promptly furnish to Administrative Agent any notice of default
or termination received by any Borrower from any Tenant under a Lease, and any
notice of default or termination given by any Borrower to any Tenant; (iv) not
collect any rents for more than one month in advance of the time when the same
shall become due, except for bona fide Security Deposits disclosed to
Administrative Agent in writing; (v) not enter into any ground lease or master
lease of any part of the Projects (other than the Ground Leases); (vi) not
further assign or encumber any Lease; (vii) not, except with Administrative
Agent’s prior written consent (such consent not to be unreasonably withheld or
delayed), terminate or accept surrender or termination of any Lease (except with
respect to De Minimis Leases); (viii) not, except with Administrative Agent’s
prior written consent (such consent not to be unreasonably withheld or delayed),
modify or amend any Lease (except with respect to (x) modification to the Lease
that otherwise satisfied Sections 4.2(i) through (vi) and continues to do so
after giving effect to the modification, (y) De Minimis Leases, or
(z) immaterial modifications and amendments entered into in the ordinary course
of business, consistent with prudent property management practices, not
affecting the economic terms of the Lease); and (ix) assign to Administrative
Agent any letter of credit evidencing a security deposit on such terms as may be
required by Administrative Agent and shall deliver the original of such
letter(s) of credit to Administrative Agent (provided that, absent the
occurrence and continuation of an Event of Default, Administrative Agent shall
make available to the applicable Borrower such letter of credit to be used
and/or returned to the applicable tenant pursuant to the terms of the applicable
Lease). Any action in violation of clauses (v), (vi), (vii), and (viii) of this
Section 4.3 shall be void at the election of Administrative Agent. Borrowers and
Operators, as applicable, will not suffer or permit any breach or default to
occur in any of its obligations under any of the Leases, nor suffer or permit a
Tenant to terminate a Lease or a Lease to terminate by reason of any failure by
it to meet any requirement of any Lease.

 

Section 4.4           Tenant Estoppels. At Administrative Agent’s request,
Borrowers shall, to the extent contemplated by the Lease or Ground Lease, as
applicable, use commercially reasonable efforts to obtain and furnish (or cause
Operators to obtain and furnish) to Administrative Agent, written estoppels, in
each case, in form and substance reasonably satisfactory to Administrative
Agent, executed by Tenants under Leases in excess of 5,000 square feet of any
Project and confirming the term, rent, and other provisions and matters relating
to such Leases that is reasonable and customary to address in such estoppels.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 62

HTI MOB Portfolio

 



 

 

 

Section 4.5           Deemed Approval. In the event that (a) any Borrower
delivers to Administrative Agent a written request pursuant to Section 11.1 for
Administrative Agent’s approval of (i) a Lease or other leasing matter requiring
Administrative Agent consent under this Article 4 with respect to a matter,
amendment or new Lease with comparable or superior economic terms and conditions
from the immediately preceding provision or Lease in the reasonable judgment of
the Borrower Representative or (ii) the termination of a Lease pursuant to the
terms of such Lease due to the Tenant’s default thereunder provided such
termination is in the best interest of the applicable Borrower in the reasonable
business judgment of the Borrower Representative, (b) Administrative Agent has
failed to respond to such request within ten (10) Business Days after
Administrative Agent’s receipt of such request, and (c) Borrower has delivered
to Administrative Agent by such method a second copy of such request with such
supporting documents and information required above, then, if Administrative
Agent has failed to respond to such second written request pursuant to
Section 11.1 within five (5) Business Days after Administrative Agent’s receipt
of such second written request and such supporting documents and information,
such request shall be deemed approved; provided that each such request included
a legend prominently displayed at the top of the first page thereof in solid
capital letters in bold face type of a font size not less than fourteen (14) as
follows: “WARNING: IF YOU FAIL TO RESPOND TO OR EXPRESSLY DENY THIS REQUEST FOR
APPROVAL IN WRITING WITHIN [TEN (10)/FIVE (5)] BUSINESS DAYS AFTER YOUR RECEIPT,
YOU WILL BE DEEMED TO HAVE APPROVED THIS REQUEST.”

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents, warrants and covenants to Administrative Agent and
Lenders that:

 

Section 5.1           Organization, Power and Authority; Formation Documents.

 

(a)               Organization, Etc. Each Borrower and each other Borrower Party
is duly organized, validly existing and in good standing under the laws of the
state of its formation or existence and each Borrower is in compliance with all
legal requirements applicable to doing business in the state in which the
Projects are located. No Borrower is a “foreign person” within the meaning of
§1445(f)(3) of the Code. Each Borrower and each other Borrower Party has only
one state of incorporation or organization which is set forth on Schedule 5.1.
All other information regarding each Borrower and each other Borrower Party
contained in Schedule 5.1, including the ownership structure of Borrowers and
their constituent entities, is true and correct as of the Closing Date.

 

(b)               Formation Documents. True and complete copies of the formation
documents creating each Borrower and Guarantor together with all current limited
liability company agreements, and any and all amendments thereto (collectively,
the “Borrower Formation Documents”) have been furnished to Administrative Agent.
The Borrower Formation Documents constitute the entire agreement regarding each
Borrower and Guarantor and are binding upon and enforceable against each of the
members of such Person in accordance with its terms. No breach exists under the
Borrower Formation Documents and no condition exists which, with the giving of
notice or the passage of time, would constitute a breach under the Borrower
Formation Documents.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 63

HTI MOB Portfolio

 



 

 

 

Section 5.2           Validity of Loan Documents. The execution, delivery and
performance by each Borrower and each other Borrower Party of the Loan Documents
and the Environmental Indemnity Agreement: (a) are duly authorized and do not
require the consent or approval of any other party or Governmental Authority
which has not been obtained; and (b) will not violate any law or result in the
imposition of any lien, charge or encumbrance upon the assets of any such party,
except as contemplated by the Loan Documents and/or the Environmental Indemnity
Agreement. The Loan Documents and/or the Environmental Indemnity Agreement
constitute the legal, valid and binding obligations of each Borrower and each
other Borrower Party who is a party to such Loan Documents and/or the
Environmental Indemnity Agreement, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, or similar laws
generally affecting the enforcement of creditors’ rights.

 

Section 5.3           Liabilities; Litigation.

 

(a)               Financial Statements. The financial statements delivered to
Administrative Agent by Borrowers and each other Borrower Party hereunder are
true and correct in all material respects as of the date of such financial
statements. Except as disclosed in such financial statements, there are no
liabilities (fixed or contingent) affecting any Project, any Borrower or any
other Borrower Party. Except as disclosed in such financial statements, there is
no litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to Borrowers’ Knowledge, threatened, against any Individual
Project, any Borrower or any other Borrower Party which if adversely determined
could have a Material Adverse Effect on such party, any Project or the Loan.

 

(b)               Contemplated Actions. No Borrower Party intends to file a
petition by it under state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property, and no Borrower
Party has knowledge of any Person contemplating the filing of any such petition
against it.

 

Section 5.4           Taxes and Assessments. There are no unpaid or outstanding
Taxes or assessments on or against the Projects or any part thereof, except
general real estate taxes not yet due or payable. Except as disclosed on
Schedule 5.4, each Project is comprised of one or more tax parcels, and each
such tax parcel constitutes a separate tax lot and none of which constitutes a
portion of any other tax lot. There are no pending or, to Borrowers’ Knowledge,
proposed, special or other assessments for public improvements or otherwise
affecting any Project, nor are there any contemplated improvements to any
Project that may result in such special or other assessments.

 

Section 5.5           Other Agreements Defaults. No Borrower, nor any other
Borrower Party, is a party to any agreement or instrument or subject to any
court order, injunction, permit, or restriction which might adversely affect any
Project or the business, operations, or condition (financial or otherwise) of
any Borrower Party. No Borrower Party is in violation of any agreement which
violation could reasonably be expected to have a Material Adverse Effect.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 64

HTI MOB Portfolio

 



 

 

 

 

Section 5.6           Compliance with Laws. Each Borrower Party and, to each
Borrower’s Knowledge, if applicable, the applicable Property Manager has all
requisite Permits necessary to own, lease and operate its Individual Project and
carry on its business, and, except as disclosed in the zoning reports or
Property Condition Reports delivered to Administrative Agent prior to the
Closing Date, each Project is in compliance with all applicable Requirements of
Law. To Borrower’s Knowledge, none of the Triple Net Projects, nor any Borrower
Party, nor any Triple Net Tenant, is in violation in any material respect of any
Healthcare Laws or the subject of any material Healthcare Investigation.

 

Section 5.7           Condemnation. Except as set forth on Schedule 5.7, no
condemnation has been commenced or, to Borrowers’ Knowledge, is contemplated
with respect to all or any portion of any Project or for the relocation of
roadways providing access to any Project.

 

Section 5.8           Access. Each Project has adequate rights of access to
public ways and is served by adequate water, sewer, sanitary sewer and storm
drain facilities. All public utilities necessary or convenient to the full use
and enjoyment of each Project are located in the public right-of-way abutting
the applicable Project, and all such utilities are connected so as to serve such
Project without passing over other property, except to the extent such other
property is subject to a perpetual easement for such utility benefiting each
Project. All roads necessary for the full utilization of each Project for its
current purpose have been completed and dedicated to public use and accepted by
all Governmental Authorities.

 

Section 5.9           Location of Borrowers. Each Borrower’s principal place of
business and chief executive offices is located at the address stated in
Schedule 5.9 and, except as otherwise set forth in Schedule 5.9, each Borrower
at all times has maintained its principal place of business and chief executive
office at such location or at other locations within the same state.

 

Section 5.10          ERISA Employees.

 

(a)            As of the Original Closing Date and throughout the term of the
Loan, (i) no Borrower is nor will it be an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, and (ii) the assets
of Borrowers do not and will not constitute “plan assets” of one or more such
plans within the meaning of Section 3(42) of ERISA.

 

(b)           As of the Original Closing Date and throughout the term of the
Loan (i) no Borrower is nor will it be a “governmental plan” within the meaning
of Section 3(3) of ERISA and (ii) assuming that the Loan will not be funded or
held with “plan assets” of any governmental plan and assuming that the
counterparty to any such transaction is not a governmental plan or an entity
whose assets are deemed to be “plan assets” of any governmental plan,
transactions by or with any Borrower are not and will not be subject to state
statutes applicable to any Borrower regulating investments of and fiduciary
obligations with respect to governmental plans.

 

(c)           No Borrower has any employees.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 65

HTI MOB Portfolio

 



 

 

 

Section 5.11         Use of Loan Proceeds. The proceeds of the Loan are intended
and will be used for agricultural, business or commercial purposes and are not
intended and will not be used for personal, family or household purposes.

 

Section 5.12         Margin Stock. No part of proceeds of the Loan will be used
for purchasing or acquiring any “margin stock” within the meaning of Regulations
T, U or X of the Board of Governors of the Federal Reserve System.

 

Section 5.13        Forfeiture. There has not been committed by any Borrower nor
to Borrower’s Knowledge has any Tenant, any other person in occupancy of or
involved with the operation or use of the Projects any act or omission affording
the federal government or any state or local government the right of forfeiture
as against the Projects or any part thereof or any monies paid in performance of
Borrowers’ obligations under any of the Loan Documents or the Environmental
Indemnity Agreement. Borrowers hereby covenant and agree not to commit or permit
to exist, to the extent within Borrowers’ control, any act or omission affording
such right of forfeiture.

 

Section 5.14         Tax Filings. Each Borrower and each other Borrower Party
has filed (or has obtained effective extensions for filing) all federal, state
and local tax returns required to be filed and has paid or made adequate
provision for the payment of all federal, state and local taxes, charges and
assessments payable by each such Borrower and each other Borrower Party,
respectively. Each Borrower Party believes that its respective tax returns
properly reflect the income and taxes of each such Borrower Party, for the
periods covered thereby, subject only to reasonable adjustments required by the
Internal Revenue Service or other applicable tax authority upon audit.

 

Section 5.15        Solvency. After giving effect to the Loan, the fair saleable
value of each Borrower’s assets (when considered collectively) will, immediately
following the making of the Loan, exceed such Borrower’s total liabilities
(provided, however, for purposes hereof, each Borrower’s joint liability
hereunder as to portions of the Loan in excess of the Allocated Loan Amount
applicable to the Project owned by such Borrower is not considered), including
subordinated, unliquidated, disputed and contingent liabilities. No Borrower’s
assets do and, immediately following the making of the Loan, will constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. No Borrower intends to incur Debts and Liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
Debts as they mature (taking into account the timing and amounts of cash to be
received by such Borrower and the amounts to be payable on or in respect of
obligations of such Borrower). Except as expressly disclosed to Administrative
Agent in writing, no petition in bankruptcy has been filed against any Borrower
Party, in the last seven (7) years, and no Borrower Party in the last seven (7)
years has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. No Borrower Party is
contemplating either the filing of a petition by it under state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and no Borrower Party has knowledge of any Person
contemplating the filing of any such petition against it.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 66

HTI MOB Portfolio

 



 

 

 

Section 5.16        Full and Accurate Disclosure; No Material Adverse Change. No
statement of fact made by or on behalf of any Borrower or any other Borrower
Party in this Agreement, in any of the other Loan Documents or the Environmental
Indemnity Agreement contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained herein or therein
not misleading, nor has there been any material adverse change in any condition,
fact, circumstance or event that would make the financial statements, rent
rolls, reports, certificates or other documents submitted in connection with the
Loan inaccurate, incomplete or otherwise misleading in any material respect as
of the date of such statements, rent rolls, reports, certificates or other
documents. There is no fact presently known to any Borrower Party which has not
been disclosed to Administrative Agent which could reasonably be expected to
have a Material Adverse Effect. All information supplied by Borrowers or any
Borrower Party regarding any Collateral is accurate and complete in all material
respects as of the date of such information. All evidence of each Borrower’s and
each other Borrower Party’s identity provided to Administrative Agent and
Lenders is genuine, and all related information is accurate.

 

Section 5.17         Flood Zone. Except as disclosed on the applicable survey
delivered to Administrative Agent in connection with the closing of the Loan, no
portion of the improvements comprising any Project is located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Federal
Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the
National Federal Flood Insurance Act of 1994, as amended, or any successor law,
or, if located within any such area, Borrowers have obtained and will maintain
the insurance prescribed in Section 3.1 hereof.

 

Section 5.18       Single Purpose Entity/Separateness. Each Original Borrower,
from and after the Original Closing Date, and each Borrower, from and after the
Closing Date, represents, warrants and covenants for so long as any obligation
under the Loan Documents remains outstanding, as follows:

 

(a)            Limited Purpose. The sole purpose conducted or promoted by each
Borrower is to engage in the following activities:

 

(i)              to acquire, own, hold, lease, operate, manage, maintain,
develop and improve the applicable Project (or an undivided interest therein)
and to contract for the operation, maintenance, management and development of
the applicable Project;

 

(ii)              to enter into and perform its obligations under the Loan
Documents and Environmental Indemnity Agreement;

 

(iii)            to sell, transfer, service, convey, dispose of, pledge, assign,
borrow money against, finance, refinance or otherwise deal with the applicable
Project to the extent contemplated by or permitted under the Loan Documents; and

 

(iv)            to engage in any lawful act or activity and to exercise any
powers permitted to limited liability companies organized under the laws of its
jurisdiction of formation that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above-mentioned purposes.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 67

HTI MOB Portfolio

 



 

 

 

(b)           Limitations on Debt, Actions. Notwithstanding anything to the
contrary in the Loan Documents or in any other document governing the formation,
management or operation of each Borrower, each Borrower shall not:

 

(i)             other than with respect to the pledge of its assets to secure
the debt of the other Borrowers and the obligations of Guarantor under a Secured
Hedge Agreement, guarantee any obligation of any Person, including any Affiliate
of Borrower, or become obligated for the debts of any other Person or hold out
its credit as being available to pay the obligations of any other Person;

 

(ii)             engage, directly or indirectly, in any business other than as
required or permitted to be performed under this Section 5.18;

 

(iii)            incur, create or assume any Debt other than (A) the Loan;
(B) unsecured trade payables incurred in the ordinary course of its business
that are related to the ownership and operation of the applicable Project;

 

(iv)            make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that Borrowers may
invest in those investments permitted under the Loan Documents;

 

(v)             to the fullest extent permitted by law, engage in any
dissolution, liquidation, consolidation, merger, sale or other transfer of any
of its assets outside the ordinary course of each Borrower’s business or other
than in accordance with the Loan Documents;

 

(vi)             buy or hold evidence of indebtedness issued by any other Person
(other than cash or investment-grade securities);

 

(vii)           form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or other) or own any equity interest in
any other entity;

 

(viii)          Except for ARHC FOMBGPA01, LLC which owns three Projects in
Pennsylvania, own any asset or property other than the applicable Project (or an
undivided interest therein) and incidental personal property necessary for the
ownership or operation of the applicable Project; or

 

(ix)             take any Material Action without the approval required under
the applicable Borrower’s Formation Documents.

 

(c)           Separateness Covenants. In order to maintain its status as a
separate entity and to avoid any confusion or potential consolidation with any
Affiliate of any Borrower, each Borrower represents, warrants and covenants that
in the conduct of its operations since its organization it has observed, and
covenants that it will continue to observe, the following covenants:

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 68

HTI MOB Portfolio

 



 

 

 

(i)              maintain books and records and bank accounts separate from
those of any other Person;

 

(ii)              maintain its assets in such a manner that it is not costly or
difficult to segregate, identify or ascertain such assets and shall not
commingle its assets or funds with those of any other Person;

 

(iii)            do all things reasonably necessary to observe organizational
formalities necessary to maintain its separate existence;

 

(iv)            hold itself out to creditors and the public as a legal entity
separate and distinct from any other entity;

 

(v)             maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; except that each
Borrower’s assets may be included in a consolidated financial statement of its
Affiliate;

 

(vi)            other than with respect to the consolidated tax return of its
Affiliates, and other than with respect to a “disregarded entity” (whose income
is reported on the tax return of its owner), prepare and file its own tax
returns separate from those of any Person to the extent required by Requirements
of Law, and pay any taxes required to be paid by Requirements of Law;

 

(vii)          allocate and charge fairly and reasonably any common employee or
overhead shared with Affiliates, constituents, or owners, or any guarantors of
any of their respective obligations, or any Affiliate of any of the foregoing,
including, but not limited to, paying for shared office space and for services
performed by any employee of an Affiliate;

 

(viii)          not enter into any transaction with any Person owned or
controlled by an Affiliate of Borrowers except on an arm’s-length basis on terms
which are intrinsically fair and no less favorable than would be available for
unaffiliated third parties, and pursuant to written, enforceable agreements;

 

(ix)             not commingle its assets or funds with those of any other
Person other than as required or permitted by this Agreement;

 

(x)             except as otherwise provided in this Agreement or in any other
Loan Documents, not assume, guarantee or pay the debts or obligations of any
other Person other than with respect to the pledge of its assets to secure the
debt of the other Borrowers;

 

(xi)            correct any known misunderstanding as to its separate identity;

 

(xii)           not permit any Affiliate of Borrowers to guarantee or pay its
obligations (other than the co-Borrowers and the guarantees and indemnities set
forth in the Loan Documents and in the Environmental Indemnity Agreement);

 

(xiii)          not make loans or advances to any other Person;

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 69

HTI MOB Portfolio

 



 

 

 

(xiv)          pay its liabilities and expenses out of and to the extent of its
own funds so long as there is available cash flow from the applicable Project
and provided, however, that the foregoing shall not require any owners of any
Borrower to make additional capital contributions to any Borrower;

 

(xv)           pay the salaries of its own employees, if any, only from its own
funds;

 

(xvi)         maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities (to the extent there exists sufficient
cash flow from the applicable Individual Property to do so); provided, however,
that the foregoing shall not require any equity owner to make additional capital
contributions to any Borrower;

 

(xvii)         cause the managers, officers, employees, agents and other
representatives of each Borrower to act at all times with respect to such
Borrower consistently and in furtherance of the foregoing and in the best
interests of such Borrower;

 

(xviii)        except as expressly provided in the Loan Agreement or in the
other Loan Documents, not have any obligation to, and will not, indemnify its
partners, officers, directors or members, as the case may be, unless such an
obligation is fully subordinated to the Indebtedness and will not constitute a
claim against it in the event that cash flow in excess of the amount required to
pay the Indebtedness is insufficient to pay such obligation; and

 

(xix)          except as otherwise provided in this Agreement or in any other
Loan Documents, not pledge its assets for the benefit of any other Person other
than to Administrative Agent and Lenders in connection with the Loan.

 

Failure of any Borrower to comply with any of the foregoing covenants or any
other covenants contained in this Agreement shall not affect the status of such
Borrower as a separate legal entity.

 

(d)           Independent Manager. So long as any obligation under the Loan
Documents remains outstanding, at all times, each Borrower shall have at least
one Independent Manager. To the fullest extent permitted by law, the Independent
Manager shall consider only the interests of each Borrower and its creditors in
acting or otherwise voting on Material Actions. No resignation or removal of an
Independent Manager, and no appointment of a successor Independent Manager,
shall be effective until such successor shall have accepted his or her
appointment as an Independent Manager by a written instrument. In the event of a
vacancy in the position of Independent Manager, each Borrower shall, as soon as
reasonably practicable, appoint a successor Independent Manager.

 

Section 5.19       Compliance with International Trade Control Laws and OFAC
Regulations. Each Borrower represents, warrants and covenants to Administrative
Agent and Lenders that:

 

(a)           No Borrower Party and no Person who owns a direct interest in any
Borrower is now nor shall be at any time until after the Loan is fully repaid, a
Person with whom a U.S. Person, including a Financial Institution, is prohibited
from transacting business of the type contemplated by this Agreement, whether
such prohibition arises under U.S. law, regulation, executive orders and lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 70

HTI MOB Portfolio

 



 

 

 

(b)               Each Borrower Party and Person who owns a direct interest in
any Borrower is now, and each Borrower will remain in compliance (and will cause
each other Borrower Party and Person who owns a direct interest in any Borrower
to remain in compliance) in all material respects with all U.S. economic
sanctions laws, Executive Orders and implementing regulations as promulgated by
OFAC and all applicable Anti-Money Laundering Laws.

 

Section 5.20         Borrowers’ Funds. Each Borrower represents, warrants and
covenants to each Lender and Administrative Agent that:

 

(a)           It has taken, and shall continue to take until after the Loan is
fully repaid, such measures as are required by law to verify that the funds
invested in each Borrower are derived (i) from transactions that do not violate
U.S. law and, to the extent such funds originate outside the United States, do
not violate the laws of the jurisdiction in which they originated; and (ii) from
permissible sources under U.S. law and to the extent such funds originate
outside the United States, under the laws of the jurisdiction in which they
originated.

 

(b)           To each Borrower’s Knowledge, no Borrower Party, nor any Person
who owns a direct interest in any Borrower, nor any Person providing funds to
any Borrower (excluding Administrative Agent, Lenders and public shareholders of
REIT) (i) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities, any crimes which in the United States would be predicate
crimes to money laundering, or any violation of any Anti-Money Laundering Laws;
(ii) has been assessed civil or criminal penalties under any Anti-Money
Laundering Laws; and (iii) has had any of its/his/her funds seized or forfeited
in any action under any Anti-Money Laundering Laws.

 

(c)           Borrowers shall make payments on the Loan using funds invested in
Borrowers, rental payments or other ordinary course payments received by
Borrowers or insurance proceeds unless otherwise agreed to by Administrative
Agent.

 

(d)           To Borrowers’ Knowledge, prior to and as of the Original Closing
Date and at all times during the term of the Loan, all revenues arising from the
Projects are and will be derived from lawful business activities of Tenants of
the Projects or other permissible sources under U.S. law. On the Maturity Date,
Borrowers will take reasonable steps to verify that funds used to repay the Loan
in full (whether in connection with a refinancing, asset sale or otherwise) are
from sources permissible under U.S. law and to the extent such funds originate
outside the United States, permissible under the laws of the jurisdiction in
which they originated.

 

(e)           Each Borrower Party and Person who owns a direct interest in any
Borrower is now, and each Borrower will remain in compliance (and will cause
each Borrower Party and Person who owns a direct interest in any Borrower to
remain in compliance) with the Office of Foreign Assets Control sanctions and
regulations promulgated under the authority granted by the Trading with the
Enemy Act (“TWEA”), 50 U.S.C. App. Section 1 et seq. and the International
Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. Section 1701 et seq., as the
TWEA and the IEEPA may apply to such Borrower’s activities;

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 71

HTI MOB Portfolio

 



 

 

 

(f)            Each Borrower Party and Person who owns a direct interest in any
Borrower is now, and each Borrower will remain in compliance (and will cause
each Borrower Party and Person who owns a direct interest in any Borrower to
remain in compliance) with (i) the Patriot Act and all rules and regulations
promulgated under the Patriot Act applicable to Borrowers and (ii) other federal
or state laws relating to “know your customer” and other anti-money laundering
rules and regulations; and

 

(g)           Each Borrower Party and Person who owns a direct interest in any
Borrower (i) is not now, nor has ever been, under investigation by any
Governmental Authority for, nor has been charged with or convicted for a crime
under, 18 U.S.C. Sections 1956 or 1957 or any predicate offense thereunder, or a
violation of the Bank Secrecy Act; (ii) has never been assessed a civil penalty
under any Anti-Money Laundering Laws or predicate offenses thereunder; (iii) has
not had any of its funds seized, frozen or forfeited in any action relating to
any Anti-Money Laundering Laws or predicate offenses thereunder; (iv) has taken
such steps and implemented such policies as are reasonably necessary to ensure
that such party is not promoting, facilitating or otherwise furthering,
intentionally or unintentionally, the transfer, deposit or withdrawal of
criminally derived property, or of money or monetary instruments which are (or
which such party suspects or has reason to believe are) the proceeds of any
illegal activity or which are intended to be used to promote or further any
illegal activity; and (v) has taken such steps and implemented such policies as
are reasonably necessary to ensure that such party is in compliance with all
laws and regulations applicable to its business for the prevention of money
laundering and with anti-terrorism laws and regulations, with respect both to
the source of funds from its investors and from its operations, and that such
steps include the development and implementation of an anti-money laundering
compliance program within the meaning of Section 352 of the Patriot Act, to the
extent any such party is required to develop such a programs under the rules and
regulations promulgated pursuant to Section 352 of the Patriot Act.

 

Section 5.21         Management Agreements. A true, correct and complete copy of
each Management Agreement, together with all amendments thereto, has been
delivered to Administrative Agent; and the Management Agreement and all
amendments thereto are in full force and effect as of the Closing Date.

 

Section 5.22        Physical Condition. Except as specifically set forth in the
Property Condition Reports, to each Borrower’s Knowledge, (a) the Projects,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components located
thereon, are in good condition, order and repair in all material respects;
subject to ordinary wear and tear; and (b) there exists no structural or other
material defects or damages in the Projects. No Borrower has received written
notice from any insurance company or bonding company of any defects in any
Project, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 72

HTI MOB Portfolio

 



 

 

 

Section 5.23         No Change in Facts or Circumstances; Disclosure. There has
been no material adverse change in any condition, fact, circumstance or event
that would make the most recently delivered financial statements, rent rolls,
reports, certificates or other documents submitted in connection with the Loan
inaccurate, incomplete or otherwise (when taken as a whole) misleading in any
material respect or that otherwise materially and adversely affects the business
operations or the financial condition of Borrowers or the Projects.

 

Section 5.24         Ground Leases.

 

(a)           Recording; Modification. A memorandum of each Ground Lease has
been duly recorded. After giving effect to the ground lease estoppel delivered
by the applicable Ground Lessor in connection with the closing of the Loan, each
Ground Lease permits the interests of Borrowers to be encumbered by the
Mortgage. True and correct copies of the Ground Leases have been provided to
Administrative Agent and except as previously provided to Administrative Agent,
there have not been amendments or modifications to the terms of any Ground
Lease. After giving effect to the ground lease estoppel delivered by the
applicable Ground Lessor in connection with the closing of the Loan, no Ground
Lease may be canceled, terminated, surrendered or amended without the prior
written consent of Administrative Agent.

 

(b)           No Liens. Except for the Permitted Exceptions, no Borrower’s
interest in any Ground Lease is subject to any Liens or encumbrances superior
to, or of equal priority with, the applicable Mortgage other than the ground
lessor’s related fee interest.

 

(c)           Ground Leases Assignable. Except as set forth in the Ground
Leases, Borrowers’ interests in each Ground Lease are assignable to
Administrative Agent on behalf of Lenders upon notice to, but without the
consent of, the ground lessor (or, if any such consent is required, it has been
obtained prior to the date hereof). Except as set forth in the Ground Leases,
each Ground Lease is further assignable by Administrative Agent, its successors
and assigns without the consent of the ground lessor.

 

(d)           Default. As of the Closing Date, each Ground Lease is in full
force and effect and no default has occurred under any Ground Lease and, to
Borrower’s Knowledge, there is no existing condition which, but for the passage
of time or the giving of notice or both, could result in a default under the
terms of any Ground Lease.

 

(e)           Notice. Each Ground Lease (as modified by the applicable Ground
Lease Estoppel Certificate provided by the landlord thereunder) requires the
ground lessor to give notice of any default by Borrowers to Administrative
Agent. Each Ground Lease, or the applicable Ground Lease Estoppel Certificate,
further provides that notice of termination given under such Ground Lease is not
effective against Administrative Agent unless a copy of the notice has been
delivered to Administrative Agent in the manner described in such Ground Lease.

 

(f)            Cure. After giving effect to the ground lease estoppel delivered
by the Ground Lessor in connection with the closing of the Loan, Administrative
Agent is permitted the opportunity to cure any default by the applicable
Borrower under such Ground Lease before the ground lessor thereunder may
terminate such Ground Lease.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 73

HTI MOB Portfolio

 



 

 

 

(g)           Term. Except for the Ground Lease with ARHC MVMVNWA01, LLC that if
not renewed expires on October 31, 2046, each Ground Lease has a term which
extends at least thirty-five years past the Closing Date.

 

(h)           New Lease. After giving effect to the ground lease estoppel
delivered by the Ground Lessor in connection with the closing of the Loan, each
Ground Lease requires the ground lessor to enter into a new lease with
Administrative Agent upon termination of such Ground Lease for any reason,
including rejection of such Ground Lease in a bankruptcy proceeding.

 

(i)             Subleasing. Except as set forth in the Ground Leases, no Ground
Lease imposes any restrictions on subleasing.

 

ARTICLE 6
FINANCIAL REPORTING

 

Section 6.1           Financial Statements. Borrowers shall furnish to
Administrative Agent and shall cause each other Borrower Party to furnish to
Administrative Agent such financial statements and other financial information
as required pursuant to this Article 6 and such other financial information as
Administrative Agent may reasonably request from time to time. All such
financial statements shall accurately and fairly present the results of
operations and the financial condition of Borrowers and their subsidiaries on a
consolidated basis at the dates and for the period indicated, shall be in scope
and detail reasonably satisfactory to Administrative Agent and shall be
otherwise sufficient to permit Administrative Agent and Lenders to calculate or
verify Borrowers’ compliance with the financial covenants in Section 7.13. All
financial statements shall be delivered in Excel format.

 

(a)            Financial Information. In furtherance of the foregoing, Borrowers
will furnish to Administrative Agent (or cause to be furnished to Administrative
Agent) the following financial information and reports with respect to each
Borrower Party and/or each Project, in each case in form and format and
providing information reasonably satisfactory to Administrative Agent in its
reasonable discretion:

 

(i)              [Reserved];

 

(ii)             within fifty (50) days after the end of each calendar quarter,
(A) a detailed operating statement (showing quarterly activity and year-to-date)
stating operating revenues, operating expenses and operating income, income
statement, and balance sheet for the calendar quarter just ended and
year-to-date for each Project, and (B) a current rent roll;

 

(iii)            [Reserved];

 

(iv)           within sixty (60) days after the end of each fiscal year,
internally prepared annual financial statements prepared for each Borrower in
accordance with GAAP (except for the absence of footnotes and year-end
adjustments) and based on an accrual basis of accounting consistent with
industry standards;

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 74

HTI MOB Portfolio

 



 

 

 

(v)             within ninety-five (95) days after the end of each fiscal year,
annual consolidated audited financial statements prepared for Borrowers, each
Guarantor and REIT in accordance with GAAP and prepared by a firm of independent
public accountants reasonably satisfactory to Administrative Agent, it being
acknowledged by Administrative Agent that any of KPMG US LLP, Ernst & Young LLP,
PricewaterhouseCoopers LLP and Deloitte LLP shall each be deemed satisfactory;
provided, however, Administrative Agent and Lenders agree that the REIT’s
publicly available 10K for such period shall be sufficient for the purpose of
this Section 6.1(a)(v);

 

(vi)            financial statements provided to any Borrower Party by any
Tenant under any Triple Net Project;

 

(vii)           within fifty (50) days after the end of each calendar quarter,
internally prepared quarterly financial statements (including income statements
and balance sheets) prepared for Borrowers and each Guarantor which fairly
present the financial condition for Borrowers and each Guarantor for such
period;

 

(viii)          during any Excess Cash Flow Period, within the period set forth
in Section 7.13(b)(ii), the Cash Flow Requirements in accordance with in
Section 7.13(b)(ii); and

 

(viii)          such additional information, reports or statements regarding
Borrowers, the Projects and each Guarantor as Administrative Agent may from time
to time reasonably request.

 

All property related financial statements will contain the requested information
on a Project by Project basis, as well as a consolidated basis.

 

(b)          Certification of Financial Statements. Each financial statement
provided hereunder shall be certified by the chief financial representative of
Borrowers. Borrowers will maintain a system of accounting established and
administered in accordance with sound business practices to (i) permit
preparation of financial statements on an accrual basis consistent with industry
standards and substantially in accordance with GAAP, and (ii) provide the
information required to be delivered to Administrative Agent hereunder.

 

(c)            Additional Reports. Borrowers shall deliver to Administrative
Agent the following additional reports:

 

(i)              from time to time, if any Lender determines that obtaining
appraisals is necessary in order for such Lender to comply with applicable
Requirements of Law (including any appraisals required to comply with FIRREA),
Borrowers shall furnish to Administrative Agent appraisal reports in form and
substance and from appraisers reasonably satisfactory to Administrative Agent
stating the then current fair market value of each Project; provided, however,
that such report shall not be required more frequently than once during the term
of the Loan unless (A) an Event of Default exists or (B) any Lender is required
to obtain such report under Requirements of Law more frequently than once during
the term of the Loan;

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 75

HTI MOB Portfolio

 



 

 

 

(ii)             within thirty (30) days following the request of Administrative
Agent, a description of the type and amount of all capital expenditures at the
Projects during the prior calendar year;

 

(iii)            within thirty (30) days following the request by Administrative
Agent, evidence satisfactory to Administrative Agent that all federal and state
taxes, including, without limitation, payroll taxes, that are due have been paid
in full by each Borrower, and each other Borrower Party, to be delivered to
Administrative Agent (A) with respect to federal and state taxes (other than
payroll taxes), within ten (10) days after the required filing date of the
applicable tax return and (B) with respect to payroll taxes, within thirty (30)
days following the end of each calendar quarter;

 

(iv)            to the extent requested by Administrative Agent, copies of the
regular monthly bank statements of Borrowers; and

 

(v)             to the extent required pursuant to the terms of any Lease, and
if reasonably requested by Administrative Agent, promptly upon receipt thereof,
financial statements (including income statements and balance sheets) prepared
for any Tenant and provided to Borrowers.

 

Section 6.2           Compliance Certificate. Within fifty (50) days after the
end of each calendar quarter, Borrowers shall deliver and shall cause Guarantor
to deliver such financial reports and information as Administrative Agent shall
reasonably require evidencing compliance with the applicable financial covenants
as set forth herein and in the Guaranty, together with a fully completed
Compliance Certificate executed by an officer of Borrowers (or of their managing
member or general partner), and, if requested by Administrative Agent, back-up
documentation as Administrative Agent shall reasonably require evidencing such
compliance.

 

Section 6.3           Accounting Principles. All financial statements shall be
prepared in accordance with GAAP (or such other accounting basis reasonably
acceptable to Administrative Agent). Notwithstanding the foregoing, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof.

 

Section 6.4            Access. Borrowers shall permit Administrative Agent and
any Lender to examine such records, books and papers of Borrowers which reflect
upon its financial condition and the income and expenses of the Projects. In the
event that Borrowers fail to timely forward the financial statements required by
Section 6.1 and such failure continues for thirty (30) days after written notice
of such failure, Administrative Agent shall have the right to audit such
records, books and papers at Borrowers’ expense.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 76

HTI MOB Portfolio

 



 

 

 

Section 6.5           Annual Budget. Not later than January 31 of each calendar
year, Borrowers will provide to Administrative Agent Borrowers’ proposed annual
operating and capital improvements budget for the Projects (the “Annual Budget”)
for such calendar year. Until the occurrence of an Excess Cash Flow Trigger
Event, the Annual Budget shall be provided to Administrative Agent for
informational purposes, and during an Excess Cash Flow Period, the Annual Budget
shall be subject to Administrative Agent’s written approval, which approval
shall not be unreasonably withheld (each Annual Budget so approved in writing,
the “Approved Annual Budget”). Within thirty (30) days after the commencement of
any Excess Cash Flow Period, Borrowers shall submit to Administrative Agent the
Annual Budget for the remainder of the calendar year which shall be subject to
Administrative Agent’s written approval, which approval shall not be
unreasonably withheld. Administrative Agent shall endeavor to approve any
proposed Annual Budget within thirty (30) days following receipt of such
proposed Annual Budget (or advise Borrowers with reasonable specificity as to
any objections thereto). During an Excess Cash Flow Period, the Annual Budget
shall not take effect until reasonably approved by Administrative Agent. Until
such time that Administrative Agent approves an Annual Budget, the most recent
Approved Annual Budget shall apply (or if there is no prior Approved Annual
Budget, the most recent Annual Budget shall apply until an Approved Annual
Budget is in place); provided, however, that the most recent Annual Budget shall
automatically be adjusted to reflect actual increases in Non-Discretionary
Expenses in an amount in the aggregate not to exceed five percent (5%) of the
outstanding principal amount of the Loan and, without duplication, three percent
(3%) increases in all other expense and scheduled revenue line items. As soon as
practicable (and in any event, promptly after any payment), such Borrower Party
shall notify Administrative Agent in writing of the intention to pay (or the
payment of, as applicable) any Non-Discretionary Expenses and provide such
additional information as Administrative Agent shall reasonably request. During
an Excess Cash Flow Period, Borrowers shall operate the Projects in accordance
with and subject to the terms of the Approved Annual Budget until the expiration
of the Excess Cash Flow Period.

 

Section 6.6           Books and Records/Audits. Borrowers shall keep and
maintain or cause to be kept and maintained at all times at the Projects, or
such other place as Administrative Agent may reasonably approve in writing,
complete and accurate books of accounts and records adequate to reflect the
results of the operation of the Projects and to provide the financial statements
required to be provided to Administrative Agent pursuant to Section 6.1 above
and copies of all written contracts, material correspondence, and other material
documents affecting the Projects. Administrative Agent and its designated agents
shall have the right to inspect and copy any of the foregoing. Additionally, if
an Event of Default exists or if Administrative Agent or any Lender has a
reasonable basis to believe that Borrowers’ records are materially inaccurate,
Administrative Agent and each Lender may conduct a joint audit and determine, in
such Person’s reasonable discretion, the accuracy of Borrowers’ records and
computations, such audit to be at Borrowers’ expense.

 

Section 6.7           Borrower Representative.

 

(a)            Each of the entities comprising Borrowers hereby irrevocably
appoints and constitutes ARHC AHHFDCA01, LLC as its agent (“Borrower
Representative”) to act on behalf of each such entity pursuant to this Agreement
and the other Loan Documents in the name or on behalf of each such Borrower.
Administrative Agent may disburse proceeds of the Loan to the bank account of
any one or more of such entities without notice to any of the other entities
comprising Borrowers or any other Person at any time obligated on or in respect
of the Obligations.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 77

HTI MOB Portfolio

 



 

 

 

(b)           Each of the entities comprising Borrowers hereby irrevocably
appoints and constitutes Borrower Representative as its agent to give or receive
statements of account and all other notices from or to Administrative Agent with
respect to the Obligations or otherwise under or in connection with this
Agreement and the other Loan Documents.

 

(c)           No purported termination of the appointment of Borrower
Representative as agent for Borrowers shall be effective without the prior
written consent of Administrative Agent.

 

ARTICLE 7
COVENANTS

 

Each Borrower covenants and agrees with each Lender and Administrative Agent as
follows:

 

Section 7.1            Transfers or Encumbrance of Property.

 

(a)            No Borrower shall cause or permit a Transfer of its fee or
leasehold interest (as applicable) in any Project or any part thereof or any
legal or beneficial interest therein nor permit a Transfer of an interest in any
Borrower Party (in each case, a “Prohibited Transfer”) without the prior written
consent of Administrative Agent and Required Lenders, other than pursuant to
Leases of space in the improvements to Tenants (or other occupants as
applicable) in accordance with the provisions of Article 4 or other than a
Partial Release in accordance with Section 2.18 hereof; provided, however, that
involuntary liens being contested pursuant to Section 11.14, and the Permitted
Exceptions (such liens together with the Permitted Exceptions, collectively, the
“Permitted Encumbrances”) shall not constitute Prohibited Transfers hereunder.

 

(b)           A Prohibited Transfer shall include, but not be limited to, (i) an
installment sale agreement wherein any Borrower agrees to sell its Project or
any part thereof for a price to be paid in installments; (ii) an agreement by
any Borrower leasing all or a substantial part of its Project for other than
actual occupancy by a space tenant thereunder or a sale, assignment or other
transfer of, or the grant of a security interest in, any Borrower’s right, title
and interest in and to any Leases or any rents; (iii) if a Borrower Party is a
corporation, any merger, consolidation or Transfer of such corporation’s stock
or the creation or issuance of new stock in one or a series of transactions;
(iv) if a Borrower Party is a limited or general partnership or joint venture,
any merger or consolidation or the change, removal, resignation or addition of a
general partner or the Transfer of the partnership interest of any general or
limited partner or any profits or proceeds relating to such partnership
interests (but not including distributions or dividends) or the creation or
issuance of new partnership interests; (v) if a Borrower Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Transfer of the membership interest of any
member; (vi) if a Borrower Party is a trust or nominee trust, any merger,
consolidation or the Transfer of the legal or beneficial interest in a Borrower
Party or the creation or issuance of new legal or beneficial interests; or
(vii) a Transfer which results in an event of default under a Ground Lease.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 78

HTI MOB Portfolio

 



 

 

 

(c)            Notwithstanding anything to the contrary contained in this
Agreement, including, without limitation, Sections 7.1(a) and (b) above, or the
other Loan Documents and provided it would not result in a default beyond
applicable notice and cure periods under the Ground Leases, (i) any Transfer
that does not result in a Change of Control shall not be deemed to be a
Prohibited Transfer, and (ii) any Permitted Transfer shall not be deemed to be a
Prohibited Transfer and, in the case of clauses (b) and (c) of the definition of
Permitted Transfer only, shall not be deemed to result in a Change of Control;
provided, further, (A) Borrower shall give Lender thirty (30) days’ prior
written notice of such Transfer pursuant to clause (a) of the definition of
Permitted Transfer or, with respect to clause (c) of the definition of Permitted
Transfer, as soon as practicable, and (B) in any event, Administrative Agent
shall have received KYC searches with respect to any Person that will, as a
result of the Transfer, own twenty (20%) or more of the direct or indirect legal
or beneficial ownership interests in Borrowers, with results reasonably
acceptable to Administrative Agent. All expenses, if any, incurred by
Administrative Agent and Lenders in connection with a Permitted Transfer or a
request for a consent to a Prohibited Transfer, whether or not the Required
Lenders consent to the Prohibited Transfer, shall be payable by Borrowers.
Neither Administrative Agent nor any Lender shall be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Indebtedness immediately due and payable upon a Prohibited
Transfer made without Required Lenders’ consent. This provision shall apply to
each and every Prohibited Transfer, whether or not the Required Lenders have
consented to any previous Prohibited Transfer.

 

Section 7.2            Taxes and Utility Charges. Except to the extent sums
sufficient to pay all Taxes (defined herein) have been previously deposited with
Administrative Agent as part of the Tax Impound and subject to Borrowers’ right
to contest in accordance with Section 11.14 hereof, Borrowers shall pay before
any fine, penalty, interest or cost may be added thereto, and shall not enter
into any agreement to defer, any real estate taxes and assessments, franchise
taxes and charges, and other similar governmental charges or other Taxes of any
kind assessed against a Project or a Borrower that may become a Lien upon the
Projects or become payable during the term of the Loan. Borrowers’ compliance
with Section 3.5 of this Agreement relating to impounds for Taxes shall, with
respect to payment of such Taxes, be deemed compliance with this Section 7.2.
Except as set forth on Schedule 7.2 attached hereto, Borrowers shall not suffer
or permit the joint assessment of any Project with any other real property
constituting a separate tax lot or with any other real or personal property.
Borrowers shall promptly pay for all common area utility services provided to
the Projects.

 

Section 7.3            Management.

 

(a)           Borrowers acknowledge that Lenders are making the Loan, in part,
based upon the operational expertise of the Property Managers. Except as
expressly permitted by the terms of and/or contemplated in the Management
Agreement approved or deemed approved by Administrative Agent pursuant hereto,
Borrowers shall not (i) surrender, terminate, cancel, modify or amend in any
material respect, any Management Agreement (provided that (x) termination of a
Management Agreement upon a default by the Property Manager thereunder or
(y) expiration of the term of any such Management Agreement in accordance with
the terms thereof shall constitute a prohibited surrender or termination unless
the applicable Borrowers enters into a replacement Management Agreement with a
Pre-Approved Manager or other Property Manager reasonably approved by
Administrative Agent on or prior to such expiration or within ten (10) Business
Days (or such longer period as reasonably approved by Administrative Agent) of
such termination), (ii) except for listing agreements and new property
management agreements with a Pre-Approved Manager or other Property Manager
reasonably approved by Administrative Agent, enter into any other agreement
relating to the management or operation of any Project with Property Manager or
any other Person, or (iii) consent to the assignment by the Property Manager of
its interest under any Management Agreement, in each case without the express
written consent of Administrative Agent, which consent shall not be unreasonably
withheld, conditioned or delayed and shall be based upon Administrative Agent’s
reasonable evaluation of the proposed substitute manager’s experience in
operating and managing properties similar to the applicable Individual Projects.
Any new property manager and Borrowers shall, as a condition to the
effectiveness of such Property Management Agreement, execute and deliver to
Administrative Agent an Acknowledgment and Agreement of Property Management
Agreement in form and substance consistence with such agreements executed in
connection with the closing of the Loan or otherwise reasonably satisfactory to
Administrative Agent. Each Property Manager shall hold and maintain all
necessary licenses, certifications and permits required by Requirements of Law
to operate and manage the Projects for which it is providing management
services. Borrowers’ written requests to Administrative Agent contemplated in
this Section 7.3 shall be deemed approved upon the satisfaction of the
conditions set forth in Section 4.5; provided, however, such deemed approval
shall be limited to the matters set forth above to the extent such proposals
have comparable or superior economic terms and conditions from the immediately
preceding provisions in the applicable Management Agreement or equivalent or
superior experience and reputation compared to the applicable Property Manager
in the reasonable judgment of the Borrower Representative.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 79

HTI MOB Portfolio

 



 

 

 

(b)           Borrowers shall cause each Property Manager to manage the Projects
in accordance with the applicable Management Agreement. Borrowers shall
(i) diligently perform and observe all of the terms, covenants and conditions of
the applicable Management Agreement on the part of Borrowers to be performed and
observed, (ii) promptly notify Administrative Agent of any notice received by
Borrowers of any default by any Borrower in the performance or observance of any
of the material terms, covenants or conditions of the applicable Management
Agreement on the part of such Borrower to be performed and observed, and
(iii) promptly deliver to Administrative Agent a copy of each financial
statement, business plan, and capital expenditures plan received by it under the
applicable Management Agreement with respect to any Triple Net Project (or such
other Project upon Administrative Agent’s reasonable request therefor). Without
the prior written consent of Administrative Agent, the management fee payable
under any Management Agreement shall not exceed five percent (5%) of rental
collections with respect to the Projects.

 

(c)           Administrative Agent shall have the right to require Borrowers to
replace the Property Manager with a Person which is not an Affiliate of, but is
chosen by, Borrowers and approved by Administrative Agent, such approval not to
be unreasonably withheld or delayed, upon the occurrence of any one or more of
the following events: (i) at any time following the occurrence and continuance
of an Event of Default, and/or (ii) if Property Manager has engaged in gross
negligence, fraud or willful misconduct or if at any time the Property Manager
is insolvent or a debtor in a bankruptcy proceeding.

 

Section 7.4           Operation; Maintenance; Inspection. Borrowers shall
observe and comply with all legal requirements applicable to the ownership, use
and operation of the Projects. Borrowers shall maintain the Projects in good
condition and promptly repair any damage or casualty, normal wear and tear
excepted. Borrowers shall permit Administrative Agent, Lenders and their agents,
representatives and employees, upon reasonable prior notice to Borrowers, to
inspect the Projects and conduct such environmental and engineering studies as
Administrative Agent may require, provided such inspections and studies do not
materially interfere with the use and operation of the Projects.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 80

HTI MOB Portfolio

 



 

 

 

Section 7.5           Taxes on Security. Borrowers shall pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Note or the Liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on Administrative Agent or
any Lender. If there shall be enacted any law (a) deducting the Loan from the
value of any Project for the purpose of taxation, (b) affecting any Lien on the
Projects, or (c) changing existing laws of taxation of mortgages, deeds of
trust, security deeds, or debts secured by real property, or changing the manner
of collecting any such taxes, Borrowers shall promptly pay to Administrative
Agent, on demand, all taxes, costs and charges for which Administrative Agent or
any Lender is actually liable as a result thereof; however, if such payment
would be prohibited by law or would render the Loan usurious, then instead of
collecting such payment, Administrative Agent may declare all amounts owing
under the Loan Documents to be due and payable within ninety (90) days following
receipt of such notice by Borrowers without payment of any Prepayment Premium.

 

Section 7.6           Legal Existence, Name, Etc. Each Borrower shall:
(i) preserve and keep in full force and effect its existence as, and at all
times operate as, a Single Purpose Entity, and (ii) shall preserve and keep in
full force and effect its entity status, franchises, rights and privileges under
the laws of the state of its formation, and all qualifications, licenses and
permits applicable to and required for the ownership, use and operation of the
Projects. Neither any Borrower nor, except as expressly permitted by this
Agreement, any general partner, manager or managing member of any Borrower shall
wind up, liquidate, dissolve, reorganize, merge, or consolidate with or into any
Person, or permit any subsidiary of any Borrower to do so. Without limiting the
foregoing, no Borrower shall reincorporate or reorganize itself under the laws
of any jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the Closing Date. Each Borrower and each general partner,
manager or managing member in each Borrower shall conduct business only in its
own name and shall not change its name, identity, state of formation, or
organization type, or the County in which its chief executive office or
principal place of business unless such Borrower (a) shall have obtained the
prior written consent of Administrative Agent to such change and (b) shall have
taken all actions necessary or requested by Administrative Agent to file or
amend any financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.

 

Section 7.7           Further Assurances. Each Borrower shall promptly (a) cure
any defects in the execution and delivery of the Loan Documents and the
Environmental Indemnity Agreement, (b) provide, and cause each other Borrower
Party to provide, Administrative Agent such additional information and
documentation on each Borrower’s and each other Borrower Party’s legal or
beneficial ownership, policies, procedures, and sources of funds as
Administrative Agent deems necessary or prudent to enable Administrative Agent
and each Lender to comply with Anti-Money Laundering Laws as now in existence or
hereafter amended, and (c) execute and deliver, or cause to be executed and
delivered, all such other documents, agreements and instruments as
Administrative Agent may reasonably request to further evidence and more fully
describe the Collateral for the Loan, to correct any omissions in the Loan
Documents or the Environmental Indemnity Agreement to perfect, protect or
preserve any liens created under any of the Loan Documents and the Environmental
Indemnity Agreement, or to make any recordings, file any notices, or obtain any
consents, as may be necessary or appropriate in connection therewith. Each
Borrower grants Administrative Agent an irrevocable power of attorney coupled
with an interest for the purpose of perfecting any security interest in and to
the Collateral for the Loan. Each Borrower grants Administrative Agent an
irrevocable power of attorney coupled with an interest for the purpose of
exercising any and all rights and remedies available to Administrative Agent and
Lenders under the Loan Documents and the Environmental Indemnity Agreement, at
law and in equity, including without limitation such rights and remedies
available to Administrative Agent pursuant to this Section 7.7; provided that
Administrative Agent shall have no right to exercise such power of attorney
unless there shall be a continuing Event of Default under this Agreement. From
time to time upon the reasonable written request of Administrative Agent,
Borrowers shall deliver to Administrative Agent a schedule of the name, legal
domicile address and jurisdiction of organization, if applicable, for each
Borrower Party and each holder of a legal interest in Borrowers.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 81

HTI MOB Portfolio

 



 

 

 

Section 7.8           Estoppel Certificates Regarding Loan. Borrowers, within
ten (10) Business Days after request, shall furnish to Administrative Agent a
written statement, duly acknowledged, setting forth the amount due on the Loan,
the terms of payment of the Loan, the date to which interest has been paid,
whether any offsets or defenses exist against the Loan and, if any are alleged
to exist, the nature thereof in detail, and such other matters as Administrative
Agent reasonably may request.

 

Section 7.9           Notice of Certain Events. Borrowers shall promptly notify
Administrative Agent of any written notice received by Borrowers with respect to
(a) violations of any laws, regulations, codes or ordinances which, in each
case, could be expected to have a Material Adverse Effect; (b) any threatened or
pending legal, judicial or regulatory proceedings, including any dispute between
Borrowers and any Governmental Authority; (c) a copy of each notice of default
or termination given or made to any Operator or any Triple Net Tenant by
Borrowers or received by Borrowers from any Operator or any Triple Net Tenant;
(d) [reserved]; (e) any notice of a material Healthcare Investigation with
respect to any Triple Net Project; and (f) any threatened or pending legal,
judicial or regulatory proceedings pertaining to a material Healthcare
Investigation with respect to any Triple Net Project; and in the case of clauses
(a), (b), (c), (d), (e) or (f), promptly provide Administrative Agent with
copies of such notices referred to therein.

 

Section 7.10        Payment for Labor and Materials. Subject to Borrowers’ right
to contest in accordance with Section 11.14 hereof, Borrowers will promptly pay
or cause to be paid when due all bills and costs for labor, materials, and
specifically fabricated materials incurred by Borrower in connection with
Borrower’s fee or leasehold interest in the Projects and never permit to exist
beyond the due date thereof in respect of Borrowers’ fee or leasehold interest
in any such Project, any Lien, even though inferior to the Liens hereof, and in
any event never permit to be created or exist in respect of Borrowers’ fee or
leasehold interest in any such Project or any part thereof any other or
additional Lien other than the Liens hereof and except for the Permitted
Exceptions; provided that nothing herein shall limit any Borrower’s obligations
under this Agreement to enforce the terms and conditions of the Leases.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 82

HTI MOB Portfolio

 



 

 

 

Section 7.11         Use and Proceeds, Revenues. Borrowers shall use the
proceeds of the Loan for business purposes. No portion of the proceeds of the
Loan shall be used by Borrowers in any manner that might cause the borrowing or
the application of such proceeds to violate Regulation D, Regulation T or
Regulation X or any other regulation of the Board of Governors of the Federal
Reserve System or to violate the Securities Act of 1933 or the Securities
Exchange Act of 1934. No portion of the Loan will be funded or held with “plan
assets” within the meaning of Section 3(42) of ERISA if it would result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

 

Section 7.12         Compliance with Laws and Contractual Obligations.

 

(a)            Borrowers will comply with and will cause Operators to comply
with the Requirements of Law as are now in effect and which may be imposed upon
Borrowers or Operators or the maintenance, use or operation of the Projects or
the provision of services to the occupants of the Projects and the obligations,
covenants and conditions contained in all other material contractual obligations
of Borrowers, and as they relate to the Projects. Without limitation of the
foregoing, each Borrower shall cooperate with Administrative Agent in connection
with compliance with laws governing the National Federal Flood Insurance
Program, including by providing any information reasonably required by
Administrative Agent in order to confirm compliance with such laws.

 

(b)           Borrowers will obtain and maintain and will cause Operators to
obtain and maintain, all licenses, qualifications and permits now held or
hereafter required to be held by Borrowers or Operators for which the loss,
suspension, revocation or failure to obtain or renew, could reasonably be
expected to have a Material Adverse Effect.

 

Section 7.13         Operating and Financial Covenants.

 

(a)            The Borrowers shall maintain, on a consolidated basis, as of each
Test Date, a Debt Yield Covenant Threshold in an amount equal to or greater than
the percentage specified for each Test Date set forth below:

 

Period  Minimum Debt Yield ECF Threshold   Minimum Debt Yield Covenant
Threshold  Closing Date through and including December 20, 2024   7.5%   7.0%
December 20, 2024 and thereafter   7.75%   7.25%

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 83

HTI MOB Portfolio

 



 

 

 

(b)           Special Provisions Relating to Debt Yield.

 

(i)              If a Resize Event exists on any Test Date, Administrative Agent
shall deliver notice thereof to Borrowers of any applicable Resize Amount and,
within ten (10) Business Days after Borrowers’ receipt of such notice, Borrowers
shall either (A) make a partial prepayment of the Loan in an amount equal to
such Resize Amount (without payment of a Prepayment Premium), (B) deposit with
Administrative Agent in one or more deposit accounts designated by the
Administrative Agent an amount equal to such Resize Amount (less any amounts
then on deposit in the hereinafter defined Debt Yield Fund, the “Resize Funded
Amount”), which deposit shall be held without interest in Administrative Agent’s
name, shall not be deemed to be held in trust for the benefit of any Borrower
and may be commingled with the general funds of Administrative Agent (each, a
“Debt Yield Fund”), or (C) deliver to Administrative Agent a Specified Letter of
Credit with a face amount equal to such Resize Amount (the “Resize LC”);
provided that the Borrowers shall only be permitted to so cure such Resize
Events twice in any calendar year and a total of four times during the life of
the Loans.

 

(ii)              If no Resize Event exists but an Excess Cash Flow Trigger
Event occurs, Borrowers shall:

 

(A)             within thirty (30) days after the end of each calendar month
thereafter until such time as an Excess Cash Flow Termination Date shall have
occurred, deliver to Administrative Agent (w) internally prepared income and
cash flow statements for such month, (x) a monthly statement for each Deposit
Account maintained by Borrowers (or by a Property Manager on behalf of
Borrowers), (y) a calculation of Excess Cash Flow for such month, and (z) a
Specified Compliance Certificate as of the end of such month (collectively, the
“Cash Flow Requirements”), provided that, unless otherwise requested by
Administrative Agent, for the calendar months ending in March, June, September
and December, the foregoing shall be delivered no later than the earlier of (1)
fifty (50) days after the end of each such month and (2) contemporaneously with
the quarterly reports described in Section 6.1(a)(ii), and

 

(B)              immediately with respect to such subject month and within
thirty (30) days after the end of each calendar month thereafter, deposit any
Excess Cash Flow into a Debt Yield Fund.

 

(iii)            If the Debt Yield is less than the Debt Yield ECF Threshold on
four consecutive Test Dates, Administrative Agent may (A) cause any or all of
the funds on deposit in a Debt Yield Fund to be withdrawn, and (B) draw all or
any portion of any Specified Letter of Credit then outstanding. Any amounts
received by Administrative Agent as a result of the foregoing shall be applied
(without payment of a Prepayment Premium) (1) if no Event of Default is then in
existence, to the then-outstanding principal balance of the Loan or (2) if an
Event of Default is then in existence, to the Obligations in any order and any
manner determined by Administrative Agent in its sole discretion.

 

(iv)          Following the occurrence of (A) an Excess Cash Flow Termination
Date and provided no Resize Period exists, Administrative Agent, upon a
Borrower’s written request, shall release to Borrowers the amounts then on
deposit in a Debt Yield Fund and take such steps as a Borrower may reasonably
request (and at Borrowers’ expense) to effectuate termination of any then
outstanding Specified Letters of Credit and (B) a Resize Event Termination Date,
Administrative Agent, upon a Borrower’s written request, shall release to
Borrowers any Resize Funded Amount then on deposit in a Debt Yield Fund and take
such steps as a Borrower may reasonably request (and at Borrowers’ expense) to
effectuate termination or return of any then outstanding Resize LC.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 84

HTI MOB Portfolio

 



 

 

 

(v)             Each Borrower grants to Administrative Agent, as security for
the Obligations, a security interest in each Debt Yield Fund which shall be
effective at such time as such Deposit Account is established by Borrowers. If
an Event of Default shall occur and be continuing, Administrative Agent may (i)
cause any or all of the funds on deposit in each Debt Yield Fund to be
withdrawn, and (ii) draw all or any portion of any Specified Letter of Credit
then outstanding. Any amounts received by Administrative Agent as a result of
the foregoing may be applied on account of the Obligations in any order and any
manner determined by Administrative Agent in its sole discretion (without
payment of a Prepayment Premium).

 

(vi)             If a Borrower delivers a Specified Letter of Credit, such
Borrower shall deliver to Administrative Agent not later than thirty (30) days
prior to the expiration date of such Specified Letter of Credit and any renewal
or replacement Specified Letter of Credit, a renewal or replacement Specified
Letter of Credit substantially identical in terms and amount acceptable to
Administrative Agent, or alternatively, may (A) make a partial prepayment of the
Loan in an amount equal to such Resize Amount (without payment of a Prepayment
Premium), or (B) deposit an amount equal to such Resize Amount into a Debt Yield
Fund. Failure to deliver any renewal or replacement Specified Letter of Credit,
and failure to pay or deposit an amount equal to the Resize Amount, in each case
in accordance with the foregoing requirements within five (5) Business Days of
such thirty (30) days prior to expiration shall constitute an immediate Event of
Default without any further notice or opportunity to cure and Administrative
Agent may, in its discretion, draw upon any Specified Letter of Credit then in
its possession and apply proceeds in accordance with the terms hereof. If at any
time the applicable rating for the issuing financial institution for any
Specified Letter of Credit falls below BBB-, BAA3 or the equivalent, after
considering the credit worthiness of the Approved L/C Provider, Administrative
Agent may require within thirty (30) days of such request a replacement
Specified Letter of Credit in form and substance and from a United States bank
acceptable to Administrative Agent, in its reasonable discretion.

 

(vii)          Other than for purposes of calculating the Resize Amount, when
calculating the Debt Yield, the outstanding principal balance of the Loan will
not be deemed reduced by any amounts in a Debt Yield Fund or by the balance of
any Specified Letter of Credit.

 

(viii)         If Borrowers fail to perform their obligations under Section
7.13(b)(i), (ii) or (vi), Administrative Agent may exercise its rights under the
Deposit Account Control Agreement to cause all revenues generated by each
Borrower and the Projects to be deposited into a Debt Yield Fund. In such event,
Borrowers hereby authorizes Administrative Agent to disburse monies in a Debt
Yield Fund for the payment of all debt service, impounds, escrows, reserves and
other amounts required to be paid to Administrative Agent or Lenders under the
Loan Documents (the “Lender Party Payments”).

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 85

HTI MOB Portfolio

 



 

 

 

(c)               Notwithstanding anything to the contrary, in no event shall
Borrowers’ failure to achieve the Minimum Debt Yield ECF Threshold or the
Minimum Debt Yield Covenant Threshold be an Event of Default, unless Borrowers
fail to perform their obligations under Section 7.13(b)(i), (ii) or (vi) and so
long as no other Potential Default or Event of Default exists and the Borrowers
are diligently performing their obligations under Section 7.13(b)(i), (ii) or
(vi), as applicable.

 

Section 7.14         [Reserved].

 

Section 7.15       Transactions with Affiliates. Without the prior written
consent of Administrative Agent, Borrowers shall not engage in any transaction
affecting the Projects with an Affiliate of Borrowers, except as expressly
contemplated by this Agreement or otherwise on arm’s-length market terms.

 

Section 7.16         Representations and Warranties. All of the representations
and warranties in this Agreement, the other Loan Documents and the Environmental
Indemnity Agreement shall be true, correct and complete in all material respects
as of the Closing Date (in each case, without duplication of any materiality
qualifier contained therein), except to the extent that such representation or
warranty expressly relates to an earlier date (in which event such
representations and warranties were true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
earlier date.

 

Section 7.17         Alterations. Without the prior written consent of
Administrative Agent, Borrowers shall not make any alteration to any Individual
Project (except tenant improvements under any Lease approved by Administrative
Agent by Administrative Agent under the terms of this Agreement or as may be
required in an emergency) (a) that affects the structural components of the
Projects, utilities, HVAC or the exterior of the Projects, (b) that are
reasonably likely to cause a Material Adverse Change or (c) the cost of which
(including any related alteration, improvement or replacement) is reasonably
anticipated to exceed the Restoration Threshold, which approval may not be
unreasonably withheld or delayed.

 

Section 7.18         Business and Operations. Borrowers will continue to engage
only in the businesses currently conducted by them on the date hereof, as and to
the extent the same are necessary for the ownership and leasing of the Projects.
Borrowers shall at all times cause the Projects to be maintained in accordance
with the Projects’ use as a medical office building.

 

Section 7.19        Severability of Covenants. Any representations, warranties
or covenants made by Borrowers regarding such entities or their Affiliates (as
contrasted with the Projects) shall be deemed to have been made solely on behalf
of such entity, and Borrowers shall not be deemed to be making such
representations or covenants or warranties regarding any other entity.

 

Section 7.20         Required Repairs and Post Closing Obligations. Borrowers
shall provide evidence reasonably satisfactory to Administrative Agent that the
Required Repairs have been completed within the time periods set forth on
Schedule 11.36, as the case may be, as may be extended, if at all, in
Administrative Agent’s discretion, all of which shall be performed in a manner
reasonably satisfactory to Administrative Agent and in accordance with all
Requirements of Law and shall be subject to inspection by Administrative Agent
(at Administrative Agent’s option) during reasonable business hours upon
reasonable advance written notice. Borrowers shall also satisfy the Post Closing
Obligations within the time periods set forth on Schedule 11.36.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 86

HTI MOB Portfolio

 



 

 

 

Section 7.21          Ground Leases.

 

(a)           Each Borrower shall (i) promptly perform and observe, in all
material respects, all of the covenants required to be performed and observed by
it under each Ground Lease and do all things reasonably necessary to preserve
and to keep unimpaired its rights thereunder; (ii) promptly deliver to
Administrative Agent a copy of any written notice of a material default received
by any Borrower under any Ground Lease; and (iii) promptly enforce the
performance and observance of all of the covenants required to be performed and
observed by ground lessor under each Ground Lease. Without Administrative
Agent’s prior written consent, no Borrower shall (x) surrender, terminate, or
cancel any Ground Lease; (y) modify, change, supplement, alter or amend in any
material respect, or waive or release any of its material rights and remedies
under, any Ground Lease; or (z) suffer or permit the occurrence and continuance
of a material default by Borrower beyond any applicable cure period under any
Ground Lease. In the event any Borrower acquires or succeeds to the fee estate
of the Land, with or without any outstanding intervening estates or interests,
no merger of estates or interests shall be deemed to have occurred without
Administrative Agent’s express written consent.

 

(b)          In the event of any failure by any Borrower to keep, observe or
perform or failure, in any material respect, to cause to be kept, observed or
performed, any covenant, agreement or condition contained in any Ground Lease,
during the continuance of an Event of Default, Administrative Agent may, at
Administrative Agent’s option, perform, observe or comply with such Ground Lease
on behalf of the applicable Borrower, and any such performance, observance or
compliance by Administrative Agent shall not remove or waive, as between
Borrowers and Administrative Agent any corresponding Event of Default. Any
reasonable amount so advanced by Administrative Agent to effect such
performance, observance or compliance and all costs and expenses incurred in
connection therewith (including, without limitation, reasonable attorneys’
fees), with interest thereon at the Default Rate, shall be a demand obligation
of each Borrower to Administrative Agent, and shall be secured by the applicable
Mortgage.

 

(c)          To the extent permitted by applicable law, including, without
limitation the Bankruptcy Code, no Borrower shall, without Administrative
Agent’s prior written consent (such consent not to be unreasonably withheld, or
delayed), elect to treat any Ground Lease or the leasehold estate as terminated
under Subsection 365(h)(1)(A)(i) of the Bankruptcy Code, after rejection of such
Ground Lease by the ground lessor, or its successors and assigns, or by any
trustee of any such party, and any such election made without such consent shall
be void and ineffective to the extent provided herein.

 

(d)           Each Borrower hereby unconditionally collaterally assigns,
transfers and sets over unto Administrative Agent all of such Borrower’s claims
and rights to the payment of damages that may hereafter arise as a result of any
rejection of any Ground Lease by the ground lessor, or its successors and
assigns, or by any trustee of any such party, in a bankruptcy case with respect
to such party under the Bankruptcy Code pursuant to Section 365(a) of the
Bankruptcy Code. Administrative Agent shall have and is hereby granted the right
to proceed, in its own name or, during the continuance of an Event of Default,
in the name of any Borrower, in respect of any claim, suit, action or proceeding
relating to the rejection of any Ground Lease (including, without limitation,
the right to file and prosecute, any proofs of claim, complaints, motions,
applications, notices and other documents) in any case in respect of such lessor
or any of its successors and assigns, under the Bankruptcy Code. This assignment
constitutes a present, irrevocable and unconditional assignment of the foregoing
claims, rights and remedies, and shall continue in effect until all of the
indebtedness secured by this Mortgage shall have been satisfied and discharged
in full. Any amounts received by Administrative Agent as damages arising out of
any such rejection of any Ground Lease by the applicable ground lessor pursuant
to Section 365(a) of the Bankruptcy Code in connection with such ground lessor’s
bankruptcy case shall be applied first to all reasonable and documented,
out-of-pocket costs and expenses of Administrative Agent (including, without
limitation, reasonable and documented attorneys’ fees and out-of-pocket
expenses) incurred in connection with the exercise of its rights under this
subparagraph and then, in such manner as Administrative Agent shall reasonably
determine, to the reduction of the Indebtedness, whether or not then due, and
the balance, if any, shall then be paid to Borrowers, in each case, subject to
any applicable laws.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 87

HTI MOB Portfolio

 



 

 

 

(e)           In the event, that, pursuant to Subsection 365(h)(2) of the
Bankruptcy Code, any Borrower seeks to offset against the rent or other payments
payable under any Ground Lease, the amount of any damages caused by the
nonperformance by the ground lessor, or its successors and assigns, of such
party’s obligations under such Ground Lease after rejection thereof under the
Bankruptcy Code, Borrowers shall, to the extent reasonably practicable under the
circumstances and consistent with each Borrower’s fiduciary duties under
applicable law, prior to effecting such offset, notify Administrative Agent of
Borrowers’ intent to do so, setting forth the amounts proposed to be so offset.
Administrative Agent shall have the right to object to all or any part of such
offset, and, in the event of such reasonable objection that is sustained by a
court of competent jurisdiction (including a bankruptcy court with jurisdiction
over the applicable Borrower’s case under the Bankruptcy Code), no Borrower
shall effect any offset of the amounts so objected to by Administrative Agent,
in each case, to the extent determined by a court of competent jurisdiction. If
Administrative Agent shall have failed to object as aforesaid within five (5)
Business Days after such notice, Borrowers may proceed to effect such offset in
the amounts set forth in such notice. Neither Administrative Agent’s failure to
object as aforesaid nor any objection relating to such offset shall constitute
an approval by Administrative Agent of any such offset.

 

(f)           Borrowers shall, promptly after obtaining knowledge thereof, give
written notice to Administrative Agent of any actual or contemplated filing with
respect to the ground lessor, of a petition under the Bankruptcy Code. Borrowers
shall promptly after receipt thereof, deliver to Administrative Agent any and
all material notices, summonses, pleadings, applications and other documents
received by any Borrower in connection with any such petition and any
proceedings relating thereto.

 

(g)           In the event that any action, proceeding, motion or notice shall
be commenced or filed in respect of the ground lessor or the affected Project
(or any part thereof) in connection with any case under the Bankruptcy Code,
Administrative Agent shall have, and is hereby granted, the option, to conduct
and control any such litigation with counsel of Administrative Agent’s
reasonable choice. Administrative Agent may proceed, in its own name or in the
name of any Borrower, in connection with any such litigation, and each Borrower
agrees to execute any and all reasonable powers, pleadings, authorizations,
consents and other documents reasonably required by Administrative Agent in
connection therewith. Each Borrower shall, upon demand, pay to Administrative
Agent all reasonable and documented, out-of-pocket, costs and expenses
(including, without limitation, reasonable attorneys’ fees) paid or incurred by
Administrative Agent in connection with the prosecution or conduct of any such
proceedings, together with interest at the Default Rate, and, to the extent
permitted by law, such costs, expenses and interest shall be added to the
Indebtedness and shall be secured by the applicable Mortgage if not paid when
due. No Borrower shall, without the prior written consent of Administrative
Agent (such consent not to be un-reasonably withheld or delayed), commence any
action, suit, proceeding or case, or file any application or make any motion, in
respect of any Ground Lease in any such case under the Bankruptcy Code.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 88

HTI MOB Portfolio

 



 

 

 

Section 7.22         Restrictions on Distributions, Dividends. No distribution,
including, any preferred equity distribution or issuance of any equity to any
direct owner of any Borrower, may be made by any Borrower to its members,
partners or shareholders, as applicable, or to any other Borrower Party during
any period in which (a) an Event of Default is in existence or (b) Borrowers are
required to deposit Excess Cash Flow into a Debt Yield Fund.

 

ARTICLE 8
EVENTS OF DEFAULT

 

Each of the following shall constitute an “Event of Default” hereunder and under
the Loan:

 

Section 8.1           Payments. Failure of Borrowers to pay any regularly
scheduled installment of principal, interest or other amount due under the Loan
Documents within five (5) days of (and including) the date when due, or failure
of Borrowers to pay the Loan at the Maturity Date, whether by acceleration or
otherwise.

 

Section 8.2            Insurance. Borrowers’ failure to maintain insurance as
required under Section 3.1 of this Agreement.

 

Section 8.3            Prohibited Transfer. A Prohibited Transfer occurs, in
violation of this Agreement.

 

Section 8.4           Covenants. Subject to any shorter period for curing any
failure by Borrowers as specified in any of the other Loan Documents or
Environmental Indemnity Agreement, Borrowers’ failure to perform, observe or
comply with any of the agreements, covenants or provisions contained in this
Agreement or in any of the other Loan Documents or Environmental Indemnity
Agreement (other than those agreements, covenants and provisions referred to
elsewhere in this Article 8), and the continuance of such failure for thirty
(30) days after notice by Administrative Agent to Borrower Representative;
provided, however, subject to any shorter period for curing any failure by
Borrowers as specified in any of the other Loan Documents or Environmental
Indemnity Agreement, Borrowers shall have an additional sixty (60) days to cure
such failure if (a) such failure does not involve the failure to make payments
on a monetary obligation; (b) such failure cannot reasonably be cured within
thirty (30) days; and (c) Borrowers are diligently undertaking to cure such
default. The notice and cure provisions of this Section 8.4 do not apply to the
other Events of Default described in this Article 8 or to Borrowers’ failure to
perform, observe or comply with any of the agreements, covenants or provisions
referenced elsewhere in this Article 8 (for which no notice and cure period
shall apply).

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 89

HTI MOB Portfolio

 



 

 

 

Section 8.5           Representations and Warranties. Any representation or
warranty made in any Loan Document, the Environmental Indemnity Agreement or any
Compliance Certificate proves to be untrue in any material respect when made.

 

Section 8.6           Other Encumbrances. Any material default by any Borrower
under any material document or instrument, other than the Loan Documents,
evidencing or creating a Lien on any Project or any part thereof, is not cured
within any applicable grace or cure period therein.

 

Section 8.7           Collateral. Lender ceases to have a valid security
interest in the Collateral purported to be covered thereby or such security
interest pursuant to the terms hereof shall for any reason cease to be a
perfected and first priority security interest and Borrowers fail to cooperate
and consummate the correction of such defects within ten (10) Business Days.

 

Section 8.8           Involuntary Bankruptcy or Other Proceeding. Commencement
of an involuntary case or other proceeding against any Borrower or any other
Borrower Party (each, a “Bankruptcy Party”) which seeks liquidation,
reorganization or other relief with respect to it or its debts or other
liabilities under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeks the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any of its property, and such
involuntary case or other proceeding shall remain undismissed or unstayed for a
period of ninety (90) days; or an order for relief against a Bankruptcy Party
shall be entered in any such case under the Federal Bankruptcy Code.

 

Section 8.9           Voluntary Petitions, Etc. Commencement by a Bankruptcy
Party of a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its Debts or other
liabilities under any bankruptcy, insolvency or other similar law or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or any of its property, or consent by a Bankruptcy Party to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or the making
by a Bankruptcy Party of a general assignment for the benefit of creditors, or
the failure by a Bankruptcy Party, or the admission by a Bankruptcy Party in
writing of its inability, to pay its debts generally as they become due, or any
action by a Bankruptcy Party to authorize or effect any of the foregoing.

 

Section 8.10         Default Under Operators’ Agreements and Triple Net Leases.
Subject to Section 9.4 hereof, the occurrence of a material default by Borrowers
under any of the Operators’ Agreements or the occurrence of a default by
Borrowers under any of the Triple Net Leases, which remains uncured beyond any
applicable grace or cure periods.

 

Section 8.11         [Reserved].

 

Section 8.12        Certain Covenants. Any Borrower’s failure to (i) maintain
its status as a Single Purpose Entity; (ii) timely deliver the Compliance
Certificate and the continuance of such failure for three (3) Business Days
after notice by Administrative Agent to Borrower Representative; (iii) comply
with the provisions of Section 7.1; (iv) comply with the obligations to pay down
the Loan in accordance with the provisions of Section 7.13(c); or (v) provide
Administrative Agent with ten (10) Business Days subsequent written notice of
changes of the state of any Borrower’s formation or any Borrower’s name.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 90

HTI MOB Portfolio

 



 

 

 

Section 8.13         Financial Information. Subject to Subject to Section 8.12,
Borrowers’ failure to deliver financial statements and reports as required by
Article 6 and the continuance of such failure for three (3) Business Days after
notice by Administrative Agent to Borrower Representative.

 

Section 8.14         Default Under Guaranty. The occurrence of a default under
the Recourse Guaranty Agreement or Payment Guaranty and such default is not
cured within any grace or cure periods provided therein.

 

Section 8.15         Criminal Act. Any Borrower Party is convicted of a felony
involving fraud or embezzlement or moral turpitude.

 

Section 8.16         [Reserved].

 

Section 8.17         Environmental Indemnity Agreement. There shall have
occurred any default under the Environmental Indemnity Agreement which remains
uncured beyond any applicable grace or cure periods available under the
Environmental Indemnity Agreement.

 

Section 8.18        Required Repairs and Post Closing Obligations. The failure
to complete the Required Repairs or satisfy the Post Closing Obligations within
the time periods set forth on Schedule 11.36 subject to force majeure.

 

Section 8.19        Secured Hedge Agreement. The occurrence of a default by any
Borrower Party under a Secured Hedge Agreement, if any, which remains uncured
beyond any applicable grace or cure periods provided therein.

 

Section 8.20         Ground Leases. The (i) occurrence by Borrower of a material
default under any Ground Leases which remains uncured beyond any applicable
grace or cure periods provided therein or (ii) the modification, termination or
surrender of Ground Leases without the prior written consent of Administrative
Agent.

 

Section 8.21         [Reserved].

 

Section 8.22         Change of Control. A Change of Control occurs.

 

ARTICLE 9
REMEDIES

 

Section 9.1           Remedies – Insolvency Events. Upon the occurrence of any
Event of Default described in Sections 8.8 or 8.9, all amounts due under the
Loan Documents (excluding the Secured Hedge Agreements) immediately shall become
due and payable, all without written notice and without presentment, demand,
protest, notice of protest or dishonor, notice of intent to accelerate the
maturity thereof, notice of acceleration of the maturity thereof, or any other
notice of default of any kind, all of which are hereby expressly waived by
Borrowers; however, if the Bankruptcy Party under Sections 8.7 or 8.8 is other
than Borrowers, then all amounts due under the Loan Documents shall become
immediately due and payable at Administrative Agent’s election, in
Administrative Agent’s sole discretion.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 91

HTI MOB Portfolio

 



 

 

 

Section 9.2           Remedies – Other Events; Protective Advances.

 

(a)            Remedies – Other Events. Except as set forth in Section 9.1
above, while any Event of Default exists, Administrative Agent may, and at the
direction of the Required Lenders shall, (a) by written notice to Borrowers,
declare the entire Loan to be immediately due and payable without presentment,
demand, protest, notice of protest or dishonor, notice of intent to accelerate
the maturity thereof, notice of acceleration of the maturity thereof, or other
notice of default of any kind, all of which are hereby expressly waived by
Borrowers, (b) exercise all rights and remedies therefor under the Loan
Documents and at law or in equity, and (c) make Protective Advances that
Administrative Agent determines as necessary to protect or maintain the
Collateral. Notwithstanding anything to the contrary contained in the Loan
Documents or the Environmental Indemnity Agreement, the enforcement of the
obligations of Borrowers and the other Borrower Parties under the Loan Documents
and the Environmental Indemnity Agreement and the exercise of rights and
remedies thereunder shall be undertaken solely by Administrative Agent in its
capacity as agent for Lenders.

 

(b)           Protective Advances. All losses incurred in connection with the
Loan (including with respect to interest (including interest at the Default
Rate) and other sums payable pursuant to the Notes), the enforcement thereof, or
the realization of the security therefor, shall be borne by Lenders in
accordance with their respective pro rata share of the Loan. In addition,
Lenders shall promptly, upon request by Administrative Agent, remit to
Administrative Agent their respective pro rata share of any advances or
disbursements made or to be made to pay taxes (including special assessments or
payments in lieu of real estate taxes), maintenance costs, ground rent,
insurance premiums or other items which Administrative Agent or Required Lenders
determine are necessary to preserve the Lien (or priority of the Lien) on any
Collateral from any intervening lien, forfeiture, casualty, loss, waste or other
impairment, diminution or reduction in value or to preserve, protect, sell,
operate, manage, lease, improve, maintain, repair, defend or dispose of any
Collateral or any portion thereof), whether or not the amount necessary to be
advanced for such purposes exceeds the amount of the Loan (all such advances,
collectively, “Protective Advances”). Each Lender’s pro rata share of any
Protective Advance shall constitute obligatory advances of that Lender under
this Agreement, shall be payable by each Lender on demand by Administrative
Agent and secured by the Collateral, and, if unpaid by any Lender as set forth
below, such Lender’s pro rata share thereof shall bear interest at the rate
applicable to such amount under the Loan (or, if no longer applicable, at the
Base Rate). Administrative Agent shall notify each Lender in writing of its pro
rata share of each Protective Advance. Upon receipt of notice from
Administrative Agent of its making of a Protective Advance, each Lender shall
make the amount of such Lender’s pro rata share of the Protective Advance
available to Administrative Agent, in same day funds, to such account of
Administrative Agent as Administrative Agent may designate, (i) on or before
3:00 p.m. (Eastern Standard or Daylight Savings time) on the day Administrative
Agent provides Lenders with notice of the making of such Protective Advance if
Administrative Agent provides such notice on or before 12:00 p.m. (Eastern
Standard or Daylight Savings time), or (ii) on or before 12:00 p.m. on the
Business Day immediately following the day Administrative Agent provides Lenders
with notice of the making of such advance if Administrative Agent provides
notice after 12:00 p.m. (Eastern Standard or Daylight Savings time).

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 92

HTI MOB Portfolio

 



 

 

 

Section 9.3            Administrative Agent’s Right to Perform the Obligations.
If Borrowers shall fail, refuse or neglect to make any payment or perform any
act required by the Loan Documents or the Environmental Indemnity Agreement,
then while any Event of Default exists, and without notice to or demand upon
Borrowers and without waiving or releasing any other right, remedy or recourse
Administrative Agent may have because of such Event of Default, Administrative
Agent may (but shall not be obligated to) make such payment or perform such act
for the account of and at the expense of Borrowers, and shall have the right to
enter upon the Projects for such purpose and to take all such action thereon and
with respect to the Projects as it may deem necessary or appropriate. If
Administrative Agent shall elect to pay any sum due with reference to the
Projects, Administrative Agent may do so in reliance on any bill, statement or
assessment procured from the appropriate Governmental Authority or other issuer
thereof without inquiring into the accuracy or validity thereof. Similarly, in
making any payments to protect the security intended to be created by the Loan
Documents, Administrative Agent shall not be bound to inquire into the validity
of any apparent or threatened adverse title, lien, encumbrance, claim or charge
before making an advance for the purpose of preventing or removing the same.
Borrowers shall indemnify, defend and hold Administrative Agent harmless from
and against any and all losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs, or disbursements of
any kind or nature whatsoever, including reasonable attorneys’ fees, actually
incurred by reason of any acts performed by Administrative Agent pursuant to the
provisions of this Section 9.3, including those arising from the joint,
concurrent, or comparative negligence of Administrative Agent. All sums paid by
Administrative Agent pursuant to this Section 9.3, and all other sums expended
by Administrative Agent to which it shall be entitled to be indemnified,
together with interest thereon at the Default Rate from the date of such payment
or expenditure until paid, shall constitute additions to the Loan, shall be
secured by the Loan Documents and shall be paid by Borrowers to Administrative
Agent upon demand.

 

Section 9.4           Special Cure Right to Cure with Respect to Operational
Defaults. Notwithstanding anything contained in this Article 9 to the contrary,
if an event of default beyond any applicable notice and cure periods occurs by
Borrower under a Triple Net Lease or Operator’s Agreement (an “Operational
Default”), such Operational Default shall not constitute an “Event of Default”
under Section 8.10 hereunder if (and only if) all of the following conditions
are satisfied as determined by Administrative Agent in its reasonable
discretion:

 

(a)           There exists no other Event of Default hereunder.

 

(b)           Borrowers send notice to Lender describing in reasonable detail
the Operational Default prior the earlier of (i) thirty (30) days from the date
of such Operational Default and (ii) the date upon which the counterparty to the
applicable Operator’s Agreement or Triple Net Lease may terminate such agreement
as a result of such default.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 93

HTI MOB Portfolio

 



 

 

 

(c)           All debt service payments and all other amounts due under the Loan
Documents are paid current at all times.

 

(d)           Neither the value of the applicable Project nor the ability to
operate the Project is materially impaired as a result of the act or omission
that caused the Operational Default.

 

ARTICLE 10
ADMINISTRATIVE AGENT

 

Section 10.1          Appointment and Duties.

 

(a)           Each Lender hereby appoints CONA (together with any successor
Administrative Agent pursuant to Section 10.9) as Administrative Agent hereunder
and authorizes Administrative Agent to (i) execute and deliver the Loan
Documents and the Environmental Indemnity Agreement and accept delivery thereof
on its behalf from any Borrower or any other Borrower Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Administrative Agent under such Loan
Documents and the Environmental Indemnity Agreement and (iii) exercise such
powers as are reasonably incidental thereto.

 

(b)           Without limiting the generality of clause (a) above,
Administrative Agent shall have the sole and exclusive right and authority (to
the exclusion of Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents and the Environmental
Indemnity Agreement (including in any proceeding described in Section 8.8 or
Section 8.9 or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document and the
Environmental Indemnity Agreement to any Secured Party is hereby authorized to
make such payment to Administrative Agent, (ii) file and prove claims and file
other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
Section 8.7 or Section 8.8 or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Secured
Party), (iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document or the
Environmental Indemnity Agreement, exercise all remedies given to Administrative
Agent and the other Secured Parties with respect to the Collateral, whether
under the Loan Documents or the Environmental Indemnity Agreement, applicable
law or otherwise, (vii) execute any amendment, consent or waiver under the Loan
Documents and the Environmental Indemnity Agreement on behalf of any Lender that
has consented in writing to such amendment, consent or waiver to the extent such
consent is required hereunder; provided, however, that Administrative Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Administrative Agent and Lenders for purposes of the perfection of
all Liens with respect to the Collateral, including any deposit account
maintained by Borrowers or any other Borrower Party with, and cash and Cash
Equivalents held by, such Lender, and may further authorize and direct Lenders
to take further actions as collateral sub-agents for purposes of enforcing such
Liens or otherwise to transfer the Collateral subject thereto to Administrative
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed and (viii) provide each
Lender within ten (10) Business Days following receipt, copies of the reports
and financial information received from Borrowers under Article 6 and notices of
default delivered by or received by Administrative Agent under this Agreement.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 94

HTI MOB Portfolio

 



 

 

 

 

(c)               Under the Loan Documents and the Environmental Indemnity
Agreement, Administrative Agent (i) is acting solely on behalf of Lenders
(except to the limited extent provided in Section 2.12(b) with respect to the
Register and in Section 11.3), with duties that are entirely administrative in
nature, notwithstanding the use of the defined term “Administrative Agent”, the
terms “agent”, “administrative agent” and “collateral agent” and similar terms
in any Loan Document or the Environmental Indemnity Agreement to refer to
Administrative Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document or the Environmental Indemnity
Agreement other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Secured Party and
(iii) shall have no implied functions, responsibilities, duties, obligations or
other liabilities under any Loan Document or the Environmental Indemnity
Agreement to any Lender, and each Lender hereby waives and agrees not to assert
any claim against Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.

 

Section 10.2       Binding Effect.

 

(a)               Each Lender agrees that as between the Lenders and the
Administrative Agent, (i) any action taken by Administrative Agent or the
Required Lenders (or, if expressly required hereby, a greater proportion of
Lenders) in accordance with the provisions of the Loan Documents or the
Environmental Indemnity Agreement, (ii) any action taken by Administrative Agent
in reliance upon the instructions of Required Lenders (or, where so required,
such greater proportion of Lenders) or without reliance on any Lenders to the
extent neither this Agreement nor any of the other Loan Documents explicitly
requires the approval of Lenders or Required Lenders, and (iii) the exercise by
Administrative Agent or the Required Lenders (or, where so required, such
greater proportion of Lenders) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.

 

(b)               Borrowers may rely conclusively on any written consent,
approval or waiver of Administrative Agent that it has the authority to act for
and bind the Lenders pursuant to this Agreement or the other Loan Documents
(excluding, if applicable, any Hedge Agreement provided by a Secured Hedge
Provider).

 

Section 10.3       Use of Discretion.

 

(a)               Administrative Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection of amounts owing hereunder after an Event of Default,
except any action it is required to take or omit to take (i) under any Loan
Document or the Environmental Indemnity Agreement or (ii) pursuant to
instructions from the Required Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of Lenders).

 



AMENDED AND RESTATED LOAN AGREEMENT – PAGE 95

HTI MOB Portfolio

 



 

 

 

(b)               Notwithstanding clause (a) of this Section 10.3,
Administrative Agent shall not be required to take, or to omit to take, any
action (other than granting consents or approvals, receiving payments or any
other matters explicitly set forth in this Agreement or the other Loan Documents
and the Environmental Indemnity in each case as being in the sole discretion of
Administrative Agent (i) unless, upon demand, Administrative Agent receives an
indemnification satisfactory to it from Lenders (or, to the extent applicable
and acceptable to Administrative Agent, any other Secured Party) against all
Liabilities that, by reason of such action or omission, may be imposed on,
incurred by or asserted against Administrative Agent or any Related Person
thereof or (ii) that is, in the opinion of Administrative Agent or its counsel,
contrary to any Loan Document or the Environmental Indemnity Agreement or
applicable Requirement of Law.

 

Section 10.4       Delegation of Rights and Duties. Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by Administrative Agent. Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the Loan as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 10.5       Reliance and Liability.

 

(a)               Administrative Agent may, without incurring any liability
hereunder, (i) treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 11.3, (ii) rely on the Register to the
extent set forth in Section 2.12, (iii) consult with any of its Related Persons
and, whether or not selected by it, any other advisors, accountants and other
experts (including advisors to, and accountants and experts engaged by, any
Borrower or any other Borrower Party) and (iv) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

 

(b)               None of Administrative Agent and its Related Persons shall be
liable to the Lenders for any action taken or omitted to be taken by any of them
under or in connection with any Loan Document or the Environmental Indemnity
Agreement in its capacity as Administrative Agent (or Related Person of
Administrative Agent), and each Lender hereby waives and shall not assert any
right, claim or cause of action based thereon, except to the extent of
liabilities resulting primarily from the gross negligence or willful misconduct
of Administrative Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, Administrative Agent:

 



AMENDED AND RESTATED LOAN AGREEMENT – PAGE 96

HTI MOB Portfolio



 



 

 

 

(i)               Shall have no duties or responsibilities except those
expressly set forth in this Agreement and in the other Loan Documents and the
Environmental Indemnity Agreement, and shall not by reason of this Agreement or
any other Loan Document or the Environmental Indemnity Agreement, be a trustee
for any Lender:

 

(ii)              shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of
Administrative Agent, when acting on behalf of Administrative Agent);

 

(iii)            shall not be responsible to any Secured Party for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document or the Environmental Indemnity Agreement;

 

(iv)             makes no warranty or representation, and shall not be
responsible, to any Secured Party for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Related
Person or any Borrower or any other Borrower Party in connection with any Loan
Document, the Environmental Indemnity Agreement or any transaction contemplated
therein or any other document or information with respect to any Borrower or any
other Borrower Party, whether or not transmitted or (except for documents
expressly required under any Loan Document or the Environmental Indemnity
Agreement to be transmitted to Lenders) omitted to be transmitted by
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
Administrative Agent in connection with the Loan Documents; and

 

(v)              shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document or the
Environmental Indemnity Agreement, whether any condition set forth in any Loan
Document or the Environmental Indemnity Agreement is satisfied or waived, as to
the financial condition of any Borrower or any other Borrower Party or as to the
existence or continuation or possible occurrence or continuation of any
Potential Default or Event of Default and shall not be deemed to have notice or
knowledge of such occurrence or continuation unless it has received a notice
from Borrowers, any Lender describing such Potential Default or Event of Default
clearly labeled “notice of default” (in which case Administrative Agent shall
promptly give notice of such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender hereby waives and agrees not to assert any right, claim or cause of
action it might have against Administrative Agent based thereon.

 

Section 10.6       Administrative Agent Individually. Administrative Agent and
its Affiliates may make loans and other extensions of credit to, acquire stock
and stock equivalents of, engage in any kind of business with, any Borrower or
any other Borrower Party or Affiliate thereof as though it were not acting as
Administrative Agent and may receive separate fees and other payments therefor.
To the extent Administrative Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender,” and “Required Lender,”
and any similar terms shall, except where otherwise expressly provided in any
Loan Document or the Environmental Indemnity Agreement, include, without
limitation, Administrative Agent or such Affiliate, as the case may be, in its
individual capacity as Lender or as one of the Required Lenders, respectively.

 



AMENDED AND RESTATED LOAN AGREEMENT – PAGE 97

HTI MOB Portfolio

 



 

 

 

Section 10.7       Lender Credit Decision. Each Lender acknowledges that it
shall, independently and without reliance upon Administrative Agent, any other
Lender or any of their Related Persons or upon any document solely or in part
because such document was transmitted by Administrative Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Borrower and each other Borrower Party and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document or the
Environmental Indemnity Agreement or with respect to any transaction
contemplated in any Loan Document or the Environmental Indemnity Agreement, in
each case based on such documents and information as it shall deem appropriate.
Except for documents expressly required by any Loan Document or the
Environmental Indemnity Agreement to be transmitted by Administrative Agent to
Lenders, Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Borrower Party or any Affiliate of
any Borrower or any other Borrower Party that may come into the possession of
Administrative Agent or any of its Related Persons.

 

Section 10.8       Expenses. Each Lender agrees to reimburse Administrative
Agent and each of its Related Persons (to the extent not reimbursed by any
Borrower or any other Borrower Party) promptly upon demand for such Lender’s Pro
Rata Share with respect to the Loan of any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and other taxes
paid in the name of, or on behalf of, any Borrower or any other Borrower Party)
that may be incurred by Administrative Agent or any of its Related Persons in
connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document and the Environmental Indemnity
Agreement.

 

Section 10.9       Resignation of Administrative Agent.

 

(a)               Administrative Agent may resign at any time by delivering
written notice of such resignation to Lenders and Borrowers, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective. If Administrative Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to the reasonable approval of Borrowers and
provided that (i) no Event of Default shall have occurred and be continuing and
(ii) Borrower Representative shall be deemed to have consented to any such
appointment unless it shall object thereto by written notice to Administrative
Agent within ten (10) Business Days after receipt thereof. If, within thirty
(30) days after the retiring Administrative Agent having given written notice of
resignation, no successor Administrative Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent from among Lenders (excluding Defaulting Lenders).

 



AMENDED AND RESTATED LOAN AGREEMENT – PAGE 98

HTI MOB Portfolio



 



 

 

 

(b)               Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents and the Environmental Indemnity Agreement, (ii) Lenders shall
assume and perform all of the duties of Administrative Agent until a successor
Administrative Agent shall have accepted a valid appointment hereunder,
(iii) the retiring Administrative Agent and its Related Persons shall no longer
have the benefit of any provision of any Loan Document or the Environmental
Indemnity Agreement other than with respect to any actions taken or omitted to
be taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents, and (iv) subject to its rights under Section 9.3, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents and the Environmental Indemnity Agreement. Effective
immediately upon its acceptance of a valid appointment as Administrative Agent,
a successor Administrative Agent shall succeed to, and become vested with, all
the rights, powers, privileges and duties of the retiring Administrative Agent
under the Loan Documents and the Environmental Indemnity Agreement.

 

(c)               Administrative Agent may be removed as Administrative Agent
upon the request of all Lenders (other than Affiliates of Administrative Agent)
upon the determination by a court of competent jurisdiction that Administrative
Agent has committed actions constituting gross negligence or willful misconduct
under this Agreement. The provisions of subsection (b) above shall apply upon
such removal and Lenders shall appoint such successor Administrative Agent in
consultation with Borrower Representative.

 

Section 10.10         Additional Secured Parties. The benefit of the provisions
of the Loan Documents and the Environmental Indemnity Agreement directly
relating to the Collateral or any Lien granted thereunder shall extend to and be
available to any Secured Party that is not a Lender as long as, by accepting
such benefits, such Secured Party agrees, as among Administrative Agent and all
other Secured Parties, that such Secured Party is bound by (and, if requested by
Administrative Agent, shall confirm such agreement in a writing in form and
substance acceptable to Administrative Agent) this Article 10, Section 11.6
(Right of Setoff), Section 11.7 (Sharing of Payments, Etc.) and Section 11.23
(Non-Public Information; Confidentiality) and the decisions and actions of
Administrative Agent and the Required Lenders (or, where expressly required by
the terms of this Agreement, a greater proportion of Lenders) to the same extent
a Lender is bound; provided, however, that, notwithstanding the foregoing,
(a) such Secured Party shall be bound by Section 10.13 only to the extent of
Liabilities, costs and expenses with respect to or otherwise relating to the
Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of Pro Rata Share or similar concept, (b) except as set forth specifically
herein, each of Administrative Agent and each Lender shall be entitled to act at
its sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (c) except as set
forth specifically herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document or the
Environmental Indemnity Agreement.

 



AMENDED AND RESTATED LOAN AGREEMENT – PAGE 99

HTI MOB Portfolio



 



 

 

 

Section 10.11   Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, facsimile, telegram or cable) reasonably
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by
Administrative Agent. As to any matters not expressly provided for by this
Agreement or any other Loan Document or the Environmental Indemnity Agreement,
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Required Lenders, and any action taken or failure to act pursuant
thereto shall be binding on all of Lenders.

 

Section 10.12   Rights as a Lender. With respect to CONA’s Loan Commitment, if
any, and the advances of the Loan made by it, CONA (and any successor permitted
by the terms hereof acting as Administrative Agent) in its capacity as a Lender
hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as Administrative Agent,
and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include Administrative Agent in its individual capacity. CONA (and
any successor permitted by the terms hereof acting as Administrative Agent) and
its Affiliates may (without having to account therefor to any Lender) lend money
to, make investments in and generally engage in any kind of lending, trust or
other business with Borrowers (and any of their Affiliates) as if it were not
acting as Administrative Agent, and CONA and its Affiliates may accept fees and
other consideration from Borrowers for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

 

Section 10.13   Standard of Care; Indemnification. In performing its duties
under the Loan Documents and the Environmental Indemnity Agreement,
Administrative Agent will exercise the same degree of care as Administrative
Agent normally exercises in connection with similar loans held for its own
account, but Administrative Agent shall have no further responsibility to any
Lender except as expressly provided herein and except for its own gross
negligence or willful misconduct which resulted in actual loss to such Lender,
and, except to such extent, Administrative Agent shall have no responsibility to
any Lender for the failure by Administrative Agent to comply with any of
Administrative Agent’s obligations to Borrowers under the Loan Documents, the
Environmental Indemnity Agreement or otherwise. Lenders agree to indemnify
Administrative Agent (to the extent not reimbursed under Sections 11.5 or 11.11,
but without limiting the obligations of Borrowers under Sections 11.5 or 11.11)
ratably in accordance with each Lender’s Pro Rata Share, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Administrative Agent (including by
any Lender) arising out of or by reason of any investigation in or in any way
relating to or arising out of this Agreement or any other Loan Document, the
Environmental Indemnity Agreement or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
(including the costs and expenses that Borrowers are obligated to pay under
Section 11.11, but excluding, unless an Event of Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from Administrative Agent’s
breach of its standard of care set forth in the first sentence of this Section.

 



AMENDED AND RESTATED LOAN AGREEMENT – PAGE 100

HTI MOB Portfolio



 



 

 

 

Section 10.14   Failure to Act. Except for actions expressly required of
Administrative Agent hereunder, and under the other Loan Documents and the
Environmental Indemnity Agreement, Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its reasonable satisfaction from Lenders of
their indemnification obligations under Section 10.13 against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

 

Section 10.15   Titles. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, no arrangers,
documentation agents, or syndication agent shall have any duties or
responsibilities, nor shall any documentation agent or syndication agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any arranger, documentation agent or syndication agent. At any time that
any Lender serving (or whose Affiliate is serving) as arranger, documentation
agent and/or syndication agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan and the Loan Commitment,
such Lender (or an Affiliate of such Lender acting as arranger, documentation
agent or syndication agent) shall be deemed to have concurrently resigned as
such arranger, documentation agent and/or syndication agent.

 

ARTICLE 11

MISCELLANEOUS

 

Section 11.1       Notices.

 

(a)               Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

If to Borrowers: Healthcare Trust Operating Partnership, L.P.405 Park Avenue
New York, New York 10022
Attention: Healthcare General Counsel
Facsimile: N/A

 

With a copy to:

Eversheds Sutherland (US) LLP

The Grace Building, 40TH Floor

1114 Avenue of the Americas

New York, New York 10036-7703

Attn: John J. Busillo, Esq.

Facsimile: (212) 389-5099

 



AMENDED AND RESTATED LOAN AGREEMENT – PAGE 101

HTI MOB Portfolio

 



 

 

 

If to Administrative Agent:

Capital One, National Association

77 W. Wacker Drive, 10TH Floor

Chicago, Illinois 60601

Attention: Jeffrey Muchmore, Credit Executive Facsimile: (855) 332-1699

Reference: HTI/MOB Portfolio

 



With a copy to:

Capital One, National Association

5804 Trailridge Drive

Austin, Texas 78731

Attention: Diana Pennington, Senior Director,

Associate General Counsel

Facsimile: (855) 438-1132

Reference: HTI/MOB Portfolio

 



With a copy to:

Capital One, National Association

77 W. Wacker Drive, 10TH Floor

Chicago, Illinois 60601

Attention: Dan Eppley, Senior Director

Facsimile: (855) 544-4044

Reference: HTI/MOB Portfolio

 



With a copy to:

Capital One, National Association

77 W. Wacker Drive, 10TH Floor

Chicago, Illinois 60601

Attention: Jason LaGrippe, Vice President

Facsimile: (312) 739-3870

Reference: HTI/MOB Portfolio

 

If to a Lender:

To the address in the administrative details

provided by such Lender to Administrative

Agent

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)       Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished pursuant to an E-System pursuant to
procedures approved by Administrative Agent. Administrative Agent or Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder pursuant to an E-System pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 102

HTI MOB Portfolio

 



 

 

 

Unless otherwise agreed to by the parties, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) if a party has explicitly agreed in writing to accept
notice pursuant to E-System, notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)       Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)       E-System.

 

(i)                 Each Borrower Party agrees that Administrative Agent may,
but shall not be obligated to, make the Communications (as defined below)
available to Lenders by posting the Communications on the Platform.

 

(ii)              The E-System is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the E-System and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
E-System. In no event shall Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) or any Lender have any liability to
Borrowers, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of Borrowers or Administrative Agent’s transmission of
communications through the E-System. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrower Parties pursuant to any Loan Document or the
transactions contemplated therein which is distributed to Administrative Agent
or any Lender by means of electronic communications pursuant to this Section,
including through the E-System.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 103

HTI MOB Portfolio

 

 

 



 

Section 11.2       Amendments and Waivers.

 

(a)               No amendment or waiver of any provision of any Loan Document
(excluding any Secured Hedge Agreement) or the Environmental Indemnity Agreement
and no consent to any departure by any Borrower or any other Borrower Party
therefrom shall be effective unless the same shall be in writing and signed
(1) in the case of an amendment, consent or waiver to cure any ambiguity,
omission, defect or inconsistency or granting a new Lien for the benefit of the
Secured Parties or extending an existing Lien over additional property, by
Administrative Agent and Borrowers, (2) in the case of any other waiver or
consent, by the Required Lenders (or by Administrative Agent with the written
consent of the Required Lenders) and (3) in the case of any other amendment, by
the Required Lenders (or by Administrative Agent with the consent of the
Required Lenders) and Borrowers; provided, however, that no amendment, consent
or waiver described in clause (2) or (3) above shall be effective, unless in
writing and signed by each Lender (or by Administrative Agent with the consent
of Lenders), in addition to any other Person the signature of which is otherwise
required pursuant to any Loan Document or the Environmental Indemnity Agreement,
and such amendment, consent or waiver does any of the following:

 

(i)             waives any condition precedent to the effectiveness of this
Agreement, except any condition referring to any other provision of any Loan
Document or the Environmental Indemnity Agreement;

 

(ii)            increases the Loan Commitment of any Lender or subjects any
Lender to any additional obligation or otherwise increases the principal amount
of the Loan;

 

(iii)           reduces (including through release, forgiveness, assignment or
otherwise) (A) the principal amount of, the interest rate on, or any obligation
of Borrowers to repay (whether or not on a fixed date), any outstanding amount
under the Loan owing to Lenders or (B) any fee or accrued interest payable to
any Lender; provided, however, that this clause (iii) does not apply to (x) any
change to any provision increasing any interest rate or fee during the
continuance of an Event of Default or to any payment of any such increase or
(y) any modification to any financial covenant set forth in Article 7 or the
Recourse Guaranty Agreement or in any definition set forth therein or
principally used therein;

 

(iv)           waives or postpones any scheduled maturity date or other
scheduled date fixed for the payment, in whole or in part, of principal of or
interest on the Loan (including any agreement to forbear that would have the
same effect) or fee owing to such Lender or for the reduction of such Lender’s
Loan Commitment; provided, however, that this clause (iv) does not apply to any
change to mandatory prepayments, including those required under the Agreement,
or to the application of any payment, including as set forth in Section 2.7;

 

(v)            releases all or substantially all of the Collateral or any
Guarantor from their guaranty of any Obligation of Borrowers (other than
releases pursuant to Section 2.18 hereof);

 

(vi)           reduces or increases the proportion of Lenders required for
Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Required Lenders,” “Pro Rata Share,” or “Pro Rata
Outstandings”; or

 

(vii)          amends Section 11.7 (Sharing of Payments, Etc.) or this
Section 11.2.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 104

HTI MOB Portfolio

 



 

 

 

(b)               Anything herein to the contrary notwithstanding, (A) any
waiver of any payment applied pursuant to Section 2.6 (Application of Payments)
to, and any modification of the application of any such payment to the Loan
shall require the consent of the Required Lenders, (B) no amendment, waiver or
consent shall affect the rights or duties under any Loan Document or the
Environmental Indemnity Agreement of, or any payment to, Administrative Agent
(or otherwise modify any provision of Article 11 or the application thereof)
without the written consent of Administrative Agent, and (C) (1) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (x) the Loan Commitment or Pro Rata Share of such
Lender may not be increased or extended without the consent of such Lender,
(y) the outstanding balance of such Lender’s Pro Rata Share of the Loan may not
be forgiven without the consent of such Lender, and (z) the interest rate on the
Loan cannot be reduced unless the Defaulting Lender is treated the same as all
other Lenders; (2) each Lender is entitled to vote as such Lender sees fit on
any bankruptcy or insolvency reorganization plan that affects the Loan; (3) each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein; and (4) the
Required Lenders may consent to allow Borrowers to use cash collateral in the
context of a bankruptcy or insolvency proceeding.

 

(c)               Each waiver or consent under any Loan Document (including the
Recourse Guaranty Agreement and any Payment Guaranty) or the Environmental
Indemnity Agreement shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Borrower
or any other Borrower Party shall entitle such Person to any notice or demand in
the same, similar or other circumstances. No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.

 

(d)               This Agreement and the other Loan Documents and the
Environmental Indemnity Agreement shall not be executed, entered into, altered,
amended, or modified by electronic means. Without limiting the generality of the
foregoing, Borrowers, Administrative Agent, and each Lender hereby agree that
the transactions contemplated by this Agreement shall not be conducted by
electronic means, except as specifically set forth in Section 11.1 regarding
notices. Any reference to a Loan Document or the Environmental Indemnity
Agreement, whether in this Agreement or in any other Loan Document or the
Environmental Indemnity Agreement, shall be deemed to be a reference to such
Loan Document or the Environmental Indemnity Agreement as it may hereafter from
time to time be amended, modified, supplemented and restated in accordance with
the terms hereof.

 

(e)               Unless also consented to in writing by such Secured Hedge
Provider or by CONA in the case of a Secured Hedge Agreement provided or
arranged by CONA or an Affiliate of CONA, no such amendment, waiver or consent
with respect to this Agreement or any other Loan Document or the Environmental
Indemnity Agreement shall (i) alter the ratable treatment of Obligations arising
under the Secured Hedge Agreement such that such Obligations become junior in
right of payment to principal on the Loan or (ii) result in Obligations owing to
any Secured Hedge Provider becoming unsecured (other than releases of Liens
applicable to all Lenders and otherwise permitted in accordance with the terms
hereof), in each case in a manner adverse to such Secured Hedge Provider.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 105

HTI MOB Portfolio

 



 

 

 

(f)                   Notwithstanding anything to the contrary contained in this
Section 11.2, Agent and Borrowers may amend or modify this Agreement and any
other Loan Document to (1) cure any ambiguity, omission, defect or inconsistency
therein so long such amendment, modification or supplement is not adverse to the
interests of Lenders and (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Borrower Parties.

 

(g)                  In the event that any Lender (a “Non-Consenting Lender”)
fails to consent to any proposed amendment, modification, termination, waiver or
consent with respect to any provision hereof or of any other Loan Document that
requires the unanimous approval of all of Lenders or the approval of all of
Lenders directly affected thereby, in each case, in accordance with the terms of
this Section, Borrowers shall be permitted to (i) so long as no Event of Default
then exists, repay in full all outstanding Obligations owed to such Lender and
terminate in full all Commitments held by such Non-Consenting Lenders, or
(ii) require such Non-Consenting Lender to assign its applicable pro rata share
of the Loan, to one or more financial institutions reasonably satisfactory to
Administrative Agent, so long as the consent of the Required Lenders shall have
been obtained with respect to such amendment, modification, termination, waiver
or consent; provided that (A) such assignment does not conflict with any
Requirement of Law, (B) the assignee or assignees shall purchase, at par, all
Obligations with respect to the applicable Loans owing to the Non-Consenting
Lender pursuant to the Loan Documents on or prior to the date of such
assignment, (C) the assignee or assignees shall approve the proposed amendment,
modification, termination, waiver or consent, (D) the Non-Consenting Lender
shall be obligated to make such assignment in accordance with the provisions of
Section 11.3(b) hereof (provided that Borrowers shall be obligated to pay the
administrative fee referred to in Section 11.3(b)(iv) hereof), and (E) until
such time as such assignment shall be consummated, Borrowers shall pay to the
Non-Consenting Lender all additional amounts (if any) required pursuant to
Sections 2.8, 2.9, 2.10 and 2.17, as the case may be. With respect to both (i)
and (ii) above, (A) the Borrower Representative shall provide at least three (3)
Business Days’ prior notice to the Non-Consenting Lender of such repayment or
assignment, (B) Borrowers shall be liable to the Non-Consenting Lender for all
costs payable to it hereunder and under the other Loan Documents (including,
without limitation, any LIBOR Breakage), and (C) any such repayment or
assignment shall not be deemed to be a waiver of any rights that Borrowers,
Administrative Agent or any other Lender shall have against the Non-Consenting
Lender. In the event any Non-Consenting Lender fails to execute the agreements
required under Section 11.3 hereof in connection with an assignment pursuant to
this Section, the Borrower Representative may, upon two (2) Business Days’ prior
notice to the Non-Consenting Lender, execute such agreements on behalf of the
Non-Consenting Lender, and each such Lender hereby grants to the Borrower
Representative an irrevocable power of attorney (which shall be coupled with an
interest) for such purpose.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 106

HTI MOB Portfolio

 



 

 

 

(h)                  If a Lender does not notify or inform Administrative Agent
of whether or not it consents to, or approves of or agrees to any matter of any
nature whatsoever with respect to which the unanimous consent, approval or
agreement of all Lenders is required under the express provisions of this
Agreement, within ten (10) Business Days (or such longer period as may be
specified by Administrative Agent) after such unanimous Lender consent, approval
or agreement is requested by Administrative Agent, such Lender shall be deemed
to have rejected such request for consent, approval or agreement, as the case
may be, with respect to the matter in question. For any matter not expressly
requiring the unanimous consent of all Lenders, if a Lender does not notify or
inform Administrative Agent of whether or not it consents to, or approves of or
agrees to any matter of any nature whatsoever with respect to which its consent,
approval or agreement is required under the express provisions of this Agreement
or with respect to which its consent, approval or agreement is otherwise
requested by Administrative Agent, in each case, with the following language
prominently displayed at the top and on the cover of any such request in ALL
CAPS, boldface, 14 point type or larger: “IMMEDIATE RESPONSE REQUIRED, CONSENT
DEEMED GIVEN IF NO RESPONSE WITHIN 10 BUSINESS DAYS” in connection with the Loan
or any matter pertaining to the Loan, within ten (10) Business Days (or such
longer period as may be specified by Administrative Agent) after such consent,
approval or agreement is requested by Administrative Agent, then Administrative
Agent shall provide a second request for consent, approval or agreement to such
Lender, in each case, with the following language prominently displayed at the
top and on the cover of any such request in ALL CAPS, boldface, 14 point type or
larger: “IMMEDIATE RESPONSE REQUIRED, CONSENT DEEMED GIVEN IF NO RESPONSE WITHIN
5 BUSINESS DAYS”, and if such Lender does not notify or inform Administrative
Agent of whether it consents, approves or agrees within five (5) Business Days
of such second request, Lender shall be deemed to have given its consent,
approval or agreement, as the case may be, with respect to the matter in
question.

 

Section 11.3       Successors and Assigns.

 

(a)                  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that none of Borrowers may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of clause (b) of this Section 11.3, (ii) by way of
participation in accordance with the provisions of clause (e) of this
Section 11.3, and (iii) by way of pledge or assignment to secure obligations to
a Federal Reserve Bank or any central bank having jurisdiction over such Lender
in accordance with the provisions of clause (g) of this Section 11.3 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
and permitted by clause (e) of this Section 11.3 and, to the extent expressly
contemplated hereby, the Affiliates of each of Administrative Agent and Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                  Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that:

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 107

HTI MOB Portfolio

 



 

 

 

(i)                 (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s applicable portion of the Loan at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender, or an Approved Fund, no minimum amount need be assigned and (B) in any
case not described in clause (b)(i)(A) above, a portion of the principal
outstanding balance of the Loans of the assigning Lender subject to each
assignment (determined as of the date the Assignment Agreement with respect to
such assignment is delivered to Administrative Agent or, if “Trade Date” is
specified in the Assignment Agreement, as of the Trade Date) provided such
portion shall not be less than $10,000,000 (unless Administrative Agent and, so
long as no Event of Default is continuing, Borrower Representative otherwise
consents, such consent not to be unreasonably withheld or delayed);

 

(ii)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
both this Agreement with respect to the Loans;

 

(iii)            no consent shall be required for any assignment except to the
extent required by Section 11.3(b)(i) and, in addition:

 

(A)             so long as no Event of Default is continuing, the consent of the
Borrower Representative (such consent not to be unreasonably withheld or
delayed) shall be required unless such assignment is to a Lender, an Affiliate
of a Lender, or an Approved Fund of any existing Lender; provided that the
Borrower Representative shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to Administrative Agent within
ten (10) Business Days after having received notice thereof; provided, further,
that Borrowers’ consent shall not be required during the primary syndication of
the Loan; and

 

(B)              the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(iv)             the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment Agreement, with such assignment becoming
effective upon written acknowledgement and acceptance by Administrative Agent
(and receipt of all applicable consents required pursuant to the terms hereof),
together with an administrative fee of $3,500 (other than for assignments to
Lenders or Affiliates (including any Approved Fund) of Lenders), and the
Eligible Assignee, if it shall not be a Lender, shall deliver to Administrative
Agent an Administrative Questionnaire; and

 

(v)               If required by Requirement of Law, each Lender shall, and
shall cause each of its assignees to, provide to Administrative Agent on or
prior to the effective date of any assignment an appropriate form supporting
such Lender’s or assignee’s position that no withholding by the Borrower
Representative or Administrative Agent for income tax payable by such Lender or
assignee in respect of amounts received by it hereunder is required.

 

(c)                  Subject to acceptance and recording thereof by
Administrative Agent pursuant to clause (d) of this Section 11.3, from and after
the effective date specified in each Assignment Agreement for purposes of which
each Lender agrees to provide Administrative Agent prompt written notice of any
assignments of its interests hereunder, the Eligible Assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment Agreement, be released from its obligations
under this Agreement (and, in the case of an Assignment Agreement covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.8, and 2.9 hereof with respect to facts and
circumstances occurring prior to the effective date of such assignment.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 108

HTI MOB Portfolio

 



 

 

 

(d)                  Administrative Agent, acting solely for this purpose as an
agent of Borrowers, shall maintain at one of its offices specified in
Section 11.1, a copy of each Assignment Agreement delivered to it and the
Register required pursuant to Section 2.12(b).

 

(e)                  Any Lender may at any time, without the consent of, or
notice to, Borrowers or Administrative Agent sell participations to any Person
(other than a natural person or Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the applicable portion of the Loan owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Guarantor, Borrowers,
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect to the right to approve or disapprove decreases in the interest rate,
increases in the principal amount of the Loans participated in by such
Participant, decreases in fees, extensions of any Maturity Date, or other dates
of the scheduled principal repayments of the Loans set forth in Section 2.3
hereof and any release of all or substantially all of the Collateral for the
Loans (other than Collateral disposed of in accordance with the provisions of
this Agreement). Each Lender, acting solely for this purpose as an agent of
Borrowers, shall maintain at one of its offices a register for the recordation
of the names and addresses of its Participants, and the principal amount and
stated interest of each Participant’s interest in the Loans or other obligations
under the Loan Documents (the “Participant Register”); provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Loan Commitments, the Loan, or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan Commitment, the Loan,
or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

 

(f)                [Reserved].

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 109

HTI MOB Portfolio

 



 

 

 

(g)                  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(h)                  Subject to the confidentiality provisions set forth herein,
Lender may furnish any information concerning Borrowers or any of their
Affiliates in the possession of such Lender from time to time to assignees,
participants and pledgees, including prospective assignees, participants and to
Borrowers or Affiliates. Anything in this Section 11.3 to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to Borrowers or any of their Affiliates without the prior
written consent of each Lender.

 

Section 11.4       Indemnity.

 

(a)                  Each Borrower Party agrees to indemnify, hold harmless and
defend Agent, each Lender and each of their respective Related Persons (each
such Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Obligation (or the repayment thereof), the use or intended use of the proceeds
of any Loan or any securities filing of, or with respect to, any Borrower Party,
(ii) [reserved], (iii) any actual or prospective investigation, litigation or
other proceeding, whether or not brought by any such Indemnitee or any of its
Related Persons, any holders of securities or creditors (and including
reasonable, out-of-pocket, attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise, or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Borrower Party shall have any
liability under this Section 11.4 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted from (x) the gross negligence or willful
misconduct of any Indemnitee, as determined by a court of competent jurisdiction
in a final non-appealable judgment or order or (y) any dispute solely between or
among Indemnitees that has not resulted from an action or omission by any
Borrower Party as determined by a court of competent jurisdiction in a final
non-appealable judgment or order, except that Administrative Agent shall remain
indemnified in such capacity. Furthermore, each Borrower and each other Borrower
Party executing this Agreement waives and agrees not to assert against any
Indemnitee, any right of contribution with respect to any Liabilities that may
be imposed on, incurred by or asserted against any Related Person. For purposes
of this Section 11.4, Liabilities shall not include any amount for or on account
of Excluded Taxes or Taxes specifically addressed in Section 2.17.

 

(b)               Without limiting the foregoing, “Indemnified Matters” includes
all matters subject to indemnification under the Environmental Indemnity
Agreement.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 110

HTI MOB Portfolio

 



 

 

 

Section 11.5       Debtor-Creditor Relationship. The relationship between
Lenders and Administrative Agent, on the one hand, and Borrowers, on the other
hand, is solely that of debtor and creditor. No Secured Party has any fiduciary
relationship or duty to any Borrower or any other Borrower Party arising out of
or in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and Borrowers and any of the other
Borrower Parties by virtue of, any Loan Document, the Environmental Indemnity
Agreement or any transaction contemplated therein.

 

Section 11.6       Right of Setoff. Each of Administrative Agent, each Lender,
and each Affiliate (including each branch office thereof) of any of them is
hereby authorized, without notice or demand (each of which is hereby waived by
Borrowers), at any time after an Event of Default and from time to time during
the continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits of
Borrowers (whether general or special, time or demand, provisional or final) at
any time held and other indebtedness, claims or other obligations at any time
owing by Administrative Agent, such Lender, or any of their respective
Affiliates to or for the credit or the account of Borrowers against any
Obligation of any Borrower or any other Borrower Party now or hereafter
existing, whether or not any demand was made under any Loan Document or the
Environmental Indemnity Agreement with respect to such Obligation. Each of
Administrative Agent and each Lender agrees promptly to notify Borrowers and
Administrative Agent after any such setoff and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application. The rights under this
Section 11.6 are in addition to any other rights and remedies (including other
rights of setoff) that Administrative Agent, Lenders, and their Affiliates and
other Secured Parties may have.

 

Section 11.7       Sharing of Payments, Etc. If any Lender, directly or through
an affiliate or branch office thereof, obtains any payment of any Obligation of
any Borrower or any other Borrower Party (whether voluntary, involuntary or
through the exercise of any right of setoff or the receipt of any Collateral or
“proceeds” (as defined under the applicable UCC) of Collateral) other than
pursuant to Section 2.8 (Increased Costs), 2.10 (Interest Rate Protection) and
Section 2.11 (Libor Breakage Amount) and such payment exceeds the amount such
Lender would have been entitled to receive if all payments had gone to, and been
distributed by, Administrative Agent in accordance with the provisions of the
Loan Documents, such Lender shall purchase for cash from other Secured Parties
such participations in their Obligations as necessary for such Lender to share
such excess payment with such Secured Parties to ensure such payment is applied
as though it had been received by Administrative Agent and applied in accordance
with this Agreement (or, if such application would then be at the discretion of
Borrowers, applied to repay the Obligations in accordance herewith); provided,
however, that (a) if such payment is rescinded or otherwise recovered from such
Lender in whole or in part, such purchase shall be rescinded and the purchase
price therefor shall be returned to such Lender without interest and (b) such
Lender shall, to the fullest extent permitted by applicable Requirements of Law,
be able to exercise all its rights of payment (including the right of setoff)
with respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation.

 

Section 11.8       Marshaling; Payments Set Aside. No Secured Party shall be
under any obligation to marshal any property in favor of any Borrower or any
other Borrower Party or any other party or against or in payment of any
Obligation. To the extent that any Secured Party receives a payment from any
Borrower or any other Borrower Party, from the proceeds of the Collateral, from
the exercise of its rights of setoff, any enforcement action or otherwise, and
such payment is subsequently, in whole or in part, invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 111

HTI MOB Portfolio

 



 

 

 

Section 11.9       Limitation on Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrowers, Administrative Agent and Lenders with respect to the Loan are
hereby expressly limited so that in no event, whether by reason of acceleration
of maturity or otherwise, shall the amount paid or agreed to be paid to
Administrative Agent and any Lender or charged by Administrative Agent or any
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law. If the Loan would be
usurious under applicable law (including the laws of the State of New York and
the laws of the United States of America), then, notwithstanding anything to the
contrary in the Loan Documents: (a) the aggregate of all consideration which
constitutes interest under applicable law that is contracted for, taken,
reserved, charged or received under the Loan Documents and the Environmental
Indemnity Agreement shall under no circumstances exceed the maximum amount of
interest allowed by applicable law, and any excess shall be credited on the Note
by the holder thereof (or, if the Note has been paid in full, refunded to
Borrowers); and (b) if maturity is accelerated by reason of an election by
Administrative Agent permitted by the express terms of the Loan Documents, or in
the event of any prepayment, then any consideration which constitutes interest
may never include more than the maximum amount allowed by applicable law. In
such case, excess interest, if any, provided for in the Loan Documents and the
Environmental Indemnity Agreement, or otherwise, to the extent permitted by
applicable law, shall be amortized, prorated, allocated and spread from the date
of advance until payment in full so that the actual rate of interest is uniform
through the term hereof. If such amortization, proration, allocation and
spreading is not permitted under applicable law, then such excess interest shall
be canceled automatically as of the date of such acceleration or prepayment and,
if theretofore paid, shall be credited on the Note (or, if the Note has been
paid in full, refunded to Borrowers). The terms and provisions of this
Section 11.9 shall control and supersede every other provision of the Loan
Documents. The Loan Documents and the Environmental Indemnity Agreement are
contracts made under and shall be construed in accordance with and governed by
the laws of the State of New York, except that if at any time the laws of the
United States of America permit Administrative Agent or Lenders to contract for,
take, reserve, charge or receive a higher rate of interest than is allowed by
the laws of the State of New York (whether such federal laws directly so provide
or refer to the law of any state), then such federal laws shall to such extent
govern as to the rate of interest which Administrative Agent or Lenders may
contract for, take, reserve, charge or receive under the Loan Documents and the
Environmental Indemnity Agreement.

 

Section 11.10   Invalid Provisions. If any provision of any Loan Document or the
Environmental Indemnity Agreement is held to be illegal, invalid or
unenforceable, such provision shall be fully severable; the Environmental
Indemnity Agreement and the Loan Documents shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
thereof; the remaining provisions thereof shall remain in full effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance therefrom; and in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of such Environmental
Indemnity Agreement and/or such Loan Document a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible to be legal,
valid and enforceable.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 112

HTI MOB Portfolio

 



 

 

 

Section 11.11   Reimbursement of Expenses. Any action taken by any Borrower or
any other Borrower Party under or with respect to any Loan Document, the
Environmental Indemnity Agreement, even if required under any Loan Document or
the Environmental Indemnity Agreement or at the request of any Secured Party,
shall be at the expense of or such Borrower or Borrower Party, and no Secured
Party shall be required under any Loan Document or the Environmental Indemnity
Agreement to reimburse any Borrower or any other Borrower Party therefor except
as expressly provided therein. In addition, Borrowers jointly and severally
agree to pay or reimburse upon demand, except as expressly otherwise provided
herein (a) Administrative Agent for all reasonable and documented out-of-pocket
costs and expenses incurred by it or any of its Related Persons in connection
with the investigation, development, preparation, negotiation, syndication,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document or the Environmental Indemnity Agreement,
any commitment or proposal letter therefor, any other document prepared in
connection therewith or the consummation and administration of any transaction
contemplated therein (including periodic audits in connection therewith and
environmental audits and assessments limited to once per year absent an Event of
Default), in each case including the reasonable fees, charges and disbursements
of legal counsel to Administrative Agent or such Related Persons, fees, costs
and expenses incurred in connection with Intralinks®, Syndtrak®, or any other
E-System and allocated to the Loan by Administrative Agent in its sole
discretion and fees, charges and disbursements of the auditors, appraisers,
printers and other of their Related Persons retained by or on behalf of any of
them or any of their Related Persons, (b) Administrative Agent and each Lender
for all reasonable costs and expenses incurred by them or any of their Related
Persons in connection with internal audit reviews, field examinations, financial
investigation, and Collateral examinations, including, without limitation, any
tax service company, (c) each of Administrative Agent, its Related Persons, and
each Lender for all costs and expenses incurred in connection with (i) any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out”, (ii) the enforcement or preservation of any right or
remedy with respect to any Obligation, the Collateral or under any Loan Document
or the Environmental Indemnity Agreement, or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Borrower Party, any Loan Document, the
Environmental Indemnity Agreement, any Obligation or related transaction (or the
response to and preparation for any subpoena or request for document production
relating thereto), including reasonable fees and disbursements of outside
counsel, (d) costs incurred in connection with settlement of condemnation and
casualty awards, premiums for title insurance and endorsements thereto, and
(e) fees and costs for Uniform Commercial Code and litigation searches and
background checks customarily undertaken by Administrative Agent or any Lenders.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 113

HTI MOB Portfolio

 



 

 

 

Section 11.12    Approvals; Third Parties; Conditions. All approval rights
retained or exercised by Administrative Agent or Lenders with respect to Leases,
contracts, plans, studies and other matters are solely to facilitate
Administrative Agent’s and Lenders’ credit underwriting and shall not be deemed
or construed as a determination that Administrative Agent or Lenders have passed
on the adequacy thereof for any other purpose and may not be relied upon by
Borrowers or any other Person. This Agreement is for the sole and exclusive use
of Administrative Agent (and its successors and permitted assigns), Lenders (and
their successors and permitted assigns and participants), and Borrowers and may
not be enforced, nor relied upon, by any Person other than Administrative Agent
(and its successors and permitted assigns), Lenders (and their successors and
permitted assigns and participants), and Borrowers. All conditions of the
obligations of Administrative Agent and Lenders hereunder, including the
obligation to make advances, are imposed solely and exclusively for the benefit
of Administrative Agent and Lenders, their successors and assigns, and no other
Person shall have standing to require satisfaction of such conditions or be
entitled to assume that any Lender will refuse to make advances in the absence
of strict compliance with any or all of such conditions, and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by any
Lender at any time in such Lender’s sole discretion.

 

Section 11.13   Administrative Agent and Lenders Not in Control; No Partnership.
None of the covenants or other provisions contained in this Agreement shall, or
shall be deemed to, give Administrative Agent or Lenders the right or power to
exercise control over the affairs or management of Borrowers, the power of
Administrative Agent and Lenders being limited to the rights to exercise the
remedies referred to in the Environmental Indemnity Agreement or the Loan
Documents. No covenant or provision of the Environmental Indemnity Agreement or
the Loan Documents is intended, nor shall it be deemed or construed, to create a
partnership, joint venture, agency or common interest in profits or income among
Administrative Agent and Lenders or any of them, on the one hand, and Borrowers,
on the other hand, or to create an equity interest in the Projects in
Administrative Agent or any Lender. None of Administrative Agent nor any Lender
undertakes or assumes any responsibility or duty to Borrowers or to any other
Person with respect to the Projects or the Loan, except as expressly provided in
the Environmental Indemnity Agreement and the Loan Documents; and
notwithstanding any other provision of the Environmental Indemnity Agreement or
the Loan Documents: (a) none of Administrative Agent or any Lender are, and
shall not be construed as, a partner, joint venturer, alter ego, manager,
controlling person or other business associate or participant of any kind of
Borrowers or Borrowers’ stockholders, members, or partners and Administrative
Agent and Lenders do not intend to ever assume such status; (b) Administrative
Agent and Lenders shall in no event be liable for any Debts, expenses or losses
incurred or sustained by Borrowers; and (c) Administrative Agent and Lenders
shall not be deemed responsible for or a participant in any acts, omissions or
decisions of Borrowers or any Borrower’s stockholders, members, or partners.
Administrative Agent and Lenders and Borrowers disclaim any intention to create
any partnership, joint venture, agency or common interest in profits or income
among Administrative Agent and Lenders or any of them, on the one hand, and
Borrowers, on the other hand, or to create an equity interest in the Projects in
Administrative Agent or Lenders, or any sharing of liabilities, losses, costs or
expenses.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 114

HTI MOB Portfolio

 



 

 

 

 

Section 11.14   Contest of Certain Claims. Borrowers may contest the validity of
Taxes or any mechanic’s or materialman’s or other lien asserted against the
Project so long as (a) Borrowers notify Administrative Agent that they intend to
contest such Taxes or liens, as applicable, (b) Borrowers provide Administrative
Agent with an indemnity, bond or other security reasonably satisfactory to
Administrative Agent assuring the discharge of Borrowers’ obligations for such
Taxes or liens, as applicable, including interest and penalties, (c) Borrowers
are diligently contesting the same by appropriate legal proceedings in good
faith and at their own expense and conclude such contest prior to the tenth
(10th) day preceding the earlier to occur of the Maturity Date or the date on
which any Project are scheduled to be sold for non-payment, and (d) Borrowers
promptly upon final judicial determination thereof pay the amount of any such
Taxes or liens, as applicable, together with all costs, interest and penalties
which may be payable in connection therewith. Notwithstanding the foregoing,
Borrowers shall immediately upon request of Administrative Agent pay any such
Taxes or liens, as applicable, notwithstanding such contest if, in the opinion
of Administrative Agent, any Project or any part thereof or interest therein may
be in danger of being sold, forfeited, foreclosed, terminated, canceled or lost.
Administrative Agent may pay over any cash deposit or part thereof to the
claimant entitled thereto at any time when, in the reasonable judgment of
Administrative Agent, the entitlement of such claimant is established.

 

Section 11.15   Time of the Essence. Time is of the essence with respect to this
Agreement.

 

Section 11.16   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                  the application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)                  the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 115

HTI MOB Portfolio

 





 

 

 

Section 11.17   Renewal, Extension or Rearrangement; Continued Effectiveness; No
Novation.

 

(a)               All provisions of the Environmental Indemnity Agreement and
the Loan Documents shall apply with equal effect to each and all promissory
notes and amendments thereof hereinafter executed which in whole or in part
represent a renewal, extension, increase or rearrangement of the Loan.

 

(b)               Anything contained herein to the contrary notwithstanding,
this Agreement is not intended to and shall not serve to effect a novation of
the Obligations under the Original Loan Agreement. Instead, it is the express
intention of the parties hereto to reaffirm the indebtedness created under the
Original Loan Agreement which is secured by the Collateral. It is expressly
understood and agreed that the grant and conveyance of a security interest in
the Collateral is in confirmation of (and not replacement of) the grant and
conveyance of a security interest in the Collateral to the extent previously
made pursuant to or in accordance with the Original Loan Agreement; that the
liens created by such prior grant and conveyance of a security interest in the
Collateral remain in full force and effect; and that the grant of and conveyance
of a security interest in the Collateral pursuant hereto shall be supplemental
to such prior grant and conveyance. Each Borrower acknowledges and confirms that
it has no defense (other than the defense of indefeasible payment and/or
performance), set off, claim or counterclaim arising prior to the Closing Date
against Administrative Agent and the Lenders with regard to the indebtedness,
liabilities and obligations created under the Original Loan Agreement and the
liens and security interests granted pursuant to the Loan Documents secure the
indebtedness, liabilities and obligations of Borrowers to Administrative Agent
and the Lenders under the Original Loan Agreement, as amended and restated
hereby, and that the term “Obligations” as used in the Loan Documents (or any
other term used therein to describe or refer to the indebtedness, liabilities
and obligations of Borrowers to Administrative Agent and the Lenders under the
Loan Documents) includes, without limitation, the indebtedness, liabilities and
obligations of Borrowers under this Agreement, as the same further may be
amended, modified, supplemented and/or restated from time to time. The Loan
Documents and all agreements, instruments and documents executed or delivered in
connection with any of the foregoing shall each be deemed to be amended to the
extent necessary to give effect to the provisions of this Section. All
references in the Loan Documents to the “Obligations” of the Borrower Parties
owing from time to time and at any time to Administrative Agent and the Lenders
or other Secured Parties shall be deemed to refer to, without limitation, the
“Obligations” of Borrowers under, pursuant to and as defined in this Agreement.
All references in the Loan Documents to the “Loan Agreement” shall be deemed to
refer to this Agreement. All references in the Loan Documents to the “Loan
Documents” shall be deemed to refer to the “Loan Documents” as defined herein.
Cross-references in the Loan Documents to particular section numbers in the
Original Loan Agreement shall be deemed to be cross-references to the
corresponding sections, as applicable, of this Agreement.

 

(c)               Notwithstanding the modifications effectuated by this
Agreement of the representations, warranties and covenants of Original Borrowers
contained in the Original Loan Agreement, Original Borrowers acknowledge and
agree that any causes of action or other rights created in favor of
Administrative Agent, Lenders and their successors or assigns arising out of the
representations and warranties of Credit Parties contained in or delivered in
connection with the Original Loan Agreement shall survive the execution and
delivery of this Agreement.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 116

HTI MOB Portfolio

 



 

 

 

(d)               All indemnification obligations of Original Borrowers pursuant
to the Original Loan Agreement (including any arising from a breach of the
representations thereunder) shall survive the amendment and restatement of the
Original Loan Agreement pursuant to this Agreement.

 

Section 11.18   Waivers.

 

(a)               No course of dealing on the part of Administrative Agent or
Lenders or their respective officers, employees, consultants or agents, nor any
failure or delay by Administrative Agent or any Lender with respect to
exercising any right, power or privilege of Administrative Agent or Lenders
under the Environmental Indemnity Agreement and any of the Loan Documents, shall
operate as a waiver thereof.

 

(b)               Each Borrower hereby waives any right under the UCC or any
other applicable law to receive notice and/or copies of any filed or recorded
financing statements, amendments thereto, continuations thereof or termination
statements and releases and excuses Administrative Agent and each Lender from
any obligation under the UCC or any other applicable law to provide notice or a
copy of any such filed or recorded documents.

 

(c)               Cumulative Rights; Joint and Several Liability. Rights and
remedies of Administrative Agent (on behalf of Lenders) under the Environmental
Indemnity Agreement and the Loan Documents shall be cumulative, and the exercise
or partial exercise of any such right or remedy shall not preclude the exercise
of any other right or remedy. If more than one person or entity has executed
this Agreement as a “Borrower”, the obligations of all such persons or entities
hereunder shall be joint and several.

 

Section 11.19   Joint and Several Liability of all Borrowers.

 

(a)               Each of Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each Borrower and in consideration of the undertakings of each Borrower to
accept joint and several liability for the obligations of each of them.

 

(b)               Each Borrower hereby agrees such Borrower is, and each such
Borrower’s successors and assigns are, jointly and severally liable for, and
hereby absolutely and unconditionally guarantees to Administrative Agent and
Lenders and their respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all of the Indebtedness and all other Obligations of Borrowers under any Loan or
other Borrower Party under a Secured Hedge Agreement, it being the intention of
the parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them. Each
Borrower agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and performance and not of collection, that its obligations under
this Section 11.19 shall not be discharged until payment and performance, in
full, of the Obligations has occurred, and that its obligations under this
Section 11.19 shall be absolute and unconditional.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 117

HTI MOB Portfolio

 



 

 

 

(c)               If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations hereunder as and when due or to
perform any of such Obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such Obligation.

 

(d)               Subject to Section 12.1 hereof, the guaranty obligations of
each Borrower under the provisions of this Section 11.19 constitute full
recourse obligations of such Borrower, enforceable against it to the full extent
of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever (except
the defense of payment), including the following:

 

(i)                 the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document, the
Environmental Indemnity Agreement, or any other agreement, document or
instrument to which any other Borrower is or may become a party;

 

(ii)              the absence of any action to enforce this Agreement (including
this Section 11.19) or any other Loan Document or the waiver or consent by
Administrative Agent and Lenders with respect to any of the provisions thereof;

 

(iii)            the existence, value or condition of, or failure to perfect any
lien or any security for the Obligations or any action, or the absence of any
action, by Administrative Agent and Lenders in respect thereof (including the
release of any such security);

 

(iv)             the insolvency of any other Borrower;

 

(v)               the institution of any proceeding under the Federal Bankruptcy
Code, or any similar proceeding, by or against a Borrower or Administrative
Agent’s election in any such proceeding of the application of Section 1111(b)(2)
of the Federal Bankruptcy Code;

 

(vi)             any borrowing or grant of a security interest by any Borrower
as debtor-in-possession, under Section 364 of the Federal Bankruptcy Code;

 

(vii)          the disallowance, under Section 502 of the Federal Bankruptcy
Code, of all or any portion of Administrative Agent’s claim(s) for repayment of
any of the Obligations; or

 

(viii)        any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor other than
the payment and performance, in full, of the Obligations.

 

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 118

HTI MOB Portfolio

 



 

 

 

(e)               Except as otherwise expressly provided herein, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
occurrence of any Potential Default or Event of Default (except to the extent
notice is expressly required to be given pursuant to the terms of this
Agreement), or of any demand for any payment under this Agreement (except to the
extent demand is expressly required to be given pursuant to the terms of this
Agreement), notice of any action at any time taken or omitted by Administrative
Agent or any Lender under or in respect of any of the Obligations hereunder, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Agreement. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations hereunder, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Lenders at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Administrative Agent
or Lenders in respect of any of the Obligations hereunder, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of such Obligations or the addition, substitution or
release, in whole or in part, of any Borrower. Without limiting the generality
of the foregoing, each Borrower assents to any other action or delay in acting
or any failure to act on the part of Administrative Agent or any Lender,
including any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder
which might, but for the provisions of this Section 11.19, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its obligations under this Section 11.19, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the obligations of such Borrower under this Section 11.19 shall not be
discharged except by performance and then only to the extent of such
performance. The obligations of each Borrower under this Section 11.19 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower, Administrative Agent or any Lender. The joint and several
liability of Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower, Administrative Agent or any Lender.

 

(f)                Notwithstanding anything to the contrary in this Agreement or
in any other Loan Document or the Environmental Indemnity Agreement, and except
as set forth in Section 11.19(j), each Borrower hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Obligations are indefeasibly paid in full in
cash. Each Borrower acknowledges and agrees that this subordination is intended
to benefit Administrative Agent and Lenders and shall not limit or otherwise
affect such Borrower’s liability hereunder or the enforceability of this
Section 11.19, and that Administrative Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 11.19. For the avoidance of doubt,
Borrowers hereby agree to the foregoing subordination.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 119

HTI MOB Portfolio

 



 

 

 

(g)               If Administrative Agent or any Lender may, under applicable
Law, proceed to realize its benefits under any of the Loan Documents or the
Environmental Indemnity Agreement giving Administrative Agent or such Lender a
lien upon any Collateral, whether owned by any Borrower or by any other Person,
either by judicial foreclosure or by non-judicial sale or enforcement,
Administrative Agent or any Lender may, at its sole option, determine which of
its remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 11.19. If, in the exercise of any of its rights and
remedies, Administrative Agent or any Lender shall forfeit any of its rights or
remedies, including its right to enter a deficiency judgment against any
Borrower or any other Person, whether because of any applicable Laws pertaining
to “election of remedies” or the like, each Borrower hereby consents to such
action by Administrative Agent or such Lender and waives any claim based upon
such action, even if such action by Administrative Agent or such Lender shall
result in a full or partial loss of any rights of subrogation that each Borrower
might otherwise have had but for such action by Administrative Agent or such
Lender. Any election of remedies that results in the denial or impairment of the
right of Administrative Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Administrative Agent or any Lender
shall bid at any foreclosure or trustee’s sale or at any private sale permitted
by law or the Loan Documents, Administrative Agent or such Lender may bid all or
less than the amount of the Obligations and the amount of such bid need not be
paid by Administrative Agent or such Lender but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether
Administrative Agent, Lender or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 11.19, notwithstanding that any present or future law or
court decision or ruling may have the effect of reducing the amount of any
deficiency claim to which Administrative Agent or any Lenders might otherwise be
entitled but for such bidding at any such sale.

 

(h)               The provisions of this Section 11.19 are made for the benefit
of Administrative Agent, Lenders and their respective successors and assigns,
and may be enforced by any such Person from time to time against any of the
applicable Borrowers as often as occasion therefor may arise and without
requirement on the part of Administrative Agent or any Lender first to marshal
any of its claims or to exercise any of its rights against any of the other
Borrowers or to exhaust any remedies available to it against any of the other
Borrowers or to resort to any other source or means of obtaining payment of any
of the Obligations or to elect any other remedy. The provisions of this
Section 11.19 shall remain in effect until all the Obligations hereunder shall
have been paid in full or otherwise fully satisfied. If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by Lenders upon the
insolvency, bankruptcy or reorganization of any of Borrowers, or otherwise, the
provisions of this Section 11.19 will forthwith be reinstated and in effect as
though such payment had not been made.

 

(i)                 Each Borrower’s liability under this Section 11.19 shall be
limited to an amount not to exceed as of any date of determination the greater
of the following:

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 120

HTI MOB Portfolio

 



 

 

 

(i)                 the Allocated Loan Amount for the Project owned by such
Borrower; and

 

(ii)              the amount that could be claimed by Administrative Agent and
any Lender from such Borrower under this Section 11.19 without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law after taking into
account, among other things, such Borrower’s right of contribution and
indemnification from each other Borrower under Section 11.19(j) below.

 

(j)                 Contribution with Respect to Guaranty Obligations:

 

(i)                 To the extent that any Borrower (the “Overpaying Borrower”)
incurs (i) any payment in excess of its Allocated Loan Amount, or (ii) a loss of
its Collateral due to the foreclosure (or other realization by Lenders) of, or
the delivery of deeds in lieu of foreclosure relating to it Collateral, and the
value of such Collateral exceeded its Allocated Loan Amount (the “Overpayment
Amount”), then such Overpaying Borrower shall be entitled, after indefeasible
payment in full and the satisfaction of all Obligations to Lenders under this
Agreement, to contribution from each of the benefited Borrowers, on a pro rata
basis, for the amounts so paid, advanced or benefited, in an amount equal to the
difference between the Overpayment Amount and such benefited Borrower’s then
current Allocated Loan Amount. Any such contribution payments shall be made
within ten (10) Business Days after demand therefor.

 

(ii)              This Section 11.19(j) is intended only to define the relative
rights of Borrowers and nothing set forth in this Section 11.19(j) is intended
to or shall impair the obligations of Borrowers, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Agreement, including Section 11.19(a) above. Nothing contained
in this Section 11.19(j) shall limit the liability of any Borrower to pay all or
any part of the Loan made directly or indirectly to that Borrower and accrued
interest, fees and expenses with respect thereto for which such Borrower shall
be primarily liable.

 

(iii)            The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of Borrower to which such
contribution and indemnification is owing.

 

(iv)             The rights of the indemnifying Borrowers against other
Borrowers under this Section 11.19(j) shall be exercisable only upon the full
and indefeasible payment of the Obligations.

 

(k)               The liability of Borrowers under this Section 11.19 is in
addition to and shall be cumulative with all liabilities of each Borrower to
Administrative Agent and Lenders under this Agreement, the other Loan Documents
and the Environmental Indemnity Agreement to which such Borrower is a party or
in respect of any Obligations or obligation of the other Borrowers, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 121

HTI MOB Portfolio

 

 

 

 

(l)                 Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Borrower to honor
all of its obligations in respect of Swap Obligations under any Secured Hedge
Agreement (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.19(l) for the maximum amount of such liability than
can be hereby incurred without rendering its obligations under this
Section 11.19(l), voidable under applicable Requirements of Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 11.19(l)
shall remain in full force and effect until the guarantees in respect of Swap
Obligations under each Secured Hedge Agreement have been discharged, or
otherwise released or terminated in accordance with the terms of this Agreement.
Each Qualified ECP Guarantor intends that this Section 11.19(l) constitute, and
this Section 11.19(l) shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Borrower for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 11.20   Singular and Plural. Words used in this Agreement, the other
Loan Documents and the Environmental Indemnity Agreement, in the singular, where
the context so permits, shall be deemed to include the plural and vice versa.
The definitions of words in the singular in this Agreement, the other Loan
Documents, and the Environmental Indemnity Agreement shall apply to such words
when used in the plural where the context so permits and vice versa.

 

Section 11.21   Exhibits and Schedules. The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.

 

Section 11.22   Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this
Agreement, the other Loan Documents, and the Environmental Indemnity Agreement
or the exhibits hereto and thereto are only for the convenience of the parties
and shall not be construed to have any effect or meaning with respect to the
other content of such articles, sections, subsections or other divisions, such
other content being controlling as to the agreement between the parties hereto.

 

Section 11.23   Non-Public Information; Confidentiality.

 

(a)                  Non-Public Information. Each of Administrative Agent and
each Lender acknowledges and agrees that it may receive material non-public
information (“MNPI”) hereunder concerning the Borrower Parties and their
Affiliates and agrees to use such information in compliance with all relevant
policies, procedures and applicable Requirements of Laws (including United
States federal and state security laws and regulations).

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 122

HTI MOB Portfolio

 



 

 

 

(b)                  Confidential Information. Each of Administrative Agent and
each Lender severally agrees to maintain the confidentiality of information
obtained by it pursuant to any Loan Document, except that such information may
be disclosed (i) with the Borrower Representative’s consent, (ii) to Related
Persons of such Lender, or Administrative Agent, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential in accordance with the terms hereof, (iii) to
the extent such information presently is or hereafter becomes (A) publicly
available other than as a result of a breach of this Section 11.23 or
(B) available to such Lender, or Administrative Agent or any of their Related
Persons, as the case may be, from a source (other than any Borrower Party) not
known by them to be subject to disclosure restrictions, (iv) to the extent
disclosure is required by applicable Requirements of Law or other legal process
or requested or demanded by any Governmental Authority, provided that the
applicable Borrower Party shall be given prior written notice thereof to the
extent permitted by applicable Requirements of Law or no Governmental Authority
has requested otherwise, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Borrower Parties, (vii) to current
or prospective assignees, financing sources to any Lender, SPVs (including the
investors or prospective investors therein) or participants, direct or
contractual counterparties to any Hedge Agreements and to their respective
Related Persons, in each case to the extent such assignees, investors,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 11.23 (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above), (viii) to any other party hereto, and (ix) in connection
with the exercise or enforcement of any right or remedy under any Loan Document,
in connection with any litigation or other proceeding to which such Lender, or
Administrative Agent or any of their Related Persons is a party or bound, or to
the extent necessary to respond to public statements or disclosures by Borrower
Parties or their Related Persons referring to a Lender, or Administrative Agent
or any of their Related Persons. In the event of any conflict between the terms
of this Section 11.23 and those of any other contractual obligation entered into
with any Borrower Party (whether or not a Loan Document), the terms of this
Section 11.23 shall govern. This Section 11.23(b) shall survive the termination
of this Agreement for a period of 12 months.

 

(c)                  Tombstones. Each Borrower Party consents to the publication
by Administrative Agent or any lead arranger named on the cover hereto of
advertising material relating to the financing transactions contemplated by this
Agreement using any Borrower Party’s name, product photographs, logo or
trademark. Administrative Agent or such lead arranger shall provide a draft of
any additional advertising material to Borrower Representative for review and
comment prior to the publication thereof.

 

(d)                  Press Release and Related Matters. No Borrower Party shall,
and no Borrower Party shall permit any of its Affiliates to, issue any press
release or other public disclosure (other than any document filed with any
Governmental Authority relating to a public offering of securities of any
Borrower Party) using the name, logo or otherwise referring to Administrative
Agent or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which Administrative Agent is party without the prior
consent of Administrative Agent (such consent not to be unreasonably withheld or
delayed) except to the extent required to do so under applicable Requirements of
Law and then, only after delivering a copy thereof to Administrative Agent.
Neither Administrative Agent nor any Lender shall issue any press release or
other public disclosure with respect to the Loan Documents or any transaction
contemplated therein using the name, logo or otherwise referring to any Borrower
Party or any terms and conditions with respect to the Loan Documents without the
prior consent of Borrower Representative except to the extent required to do so
under applicable Requirements of Law.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 123

HTI MOB Portfolio

 



 

 

 

(e)                  Distribution of Materials to Lenders. The Borrower Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Borrower Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Administrative Agent, and
made available, to Lenders by posting such Borrower Materials on an E-System.
The Borrower Parties authorize Administrative Agent to download copies of their
logos from its website and post copies thereof on an E-System reasonably
selected by Administrative Agent.

 

Section 11.24   Survival. All indemnities hereunder under the indemnification
provisions of the other Loan Documents and under the Environmental Indemnity
Agreement, shall survive the repayment in full of the Loan and the release of
the liens evidencing or securing the Loan, and shall survive the transfer (by
sale, foreclosure, conveyance in lieu of foreclosure or otherwise) of any or all
right, title and interest in and to the Projects to any party, whether or not an
Affiliate of Borrower in accordance with the provisions of any such Loan
Document.

 

Section 11.25   Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWERS, ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE ENVIRONMENTAL INDEMNITY AGREEMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE
RIGHTS UNDER THE LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY AGREEMENT OR IN
ANY WAY RELATING TO THE LOAN OR THE PROJECT (INCLUDING, WITHOUT LIMITATION, ANY
ACTION TO RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING
THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).
THIS WAIVER IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND EACH LENDER TO
ENTER INTO THIS AGREEMENT.

 

Section 11.26   Waiver of Punitive or Consequential Damages. None of
Administrative Agent, any Lender, nor Borrowers shall be responsible or liable
to the other or to any other Person for any punitive, exemplary or consequential
damages which may be alleged as a result of the Loan or the transaction
contemplated hereby, including any breach or other default by any party hereto.
Borrowers represent and warrant to Administrative Agent and each Lender that as
of the Closing Date neither Borrowers nor any other Borrower Party has any
claims against Administrative Agent or any Lender in connection with the Loan.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 124

HTI MOB Portfolio

 



 

 

 

Section 11.27   Governing Law. UNLESS OTHERWISE NOTED THEREIN TO THE CONTRARY,
THE LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO NEW YORK’ PRINCIPLES OF CONFLICTS OF LAW) AND
APPLICABLE UNITED STATES FEDERAL LAW, EXCEPT FOR THOSE PROVISIONS IN THE LOAN
DOCUMENTS AND, IF APPLICABLE, THE ENVIRONMENTAL INDEMNITY PERTAINING TO THE
CREATION, PERFECTION OR VALIDITY OF OR EXECUTION ON LIENS OR SECURITY INTERESTS
ON PROPERTY LOCATED IN THE STATE WHERE THE PROJECT IS LOCATED, WHICH PROVISIONS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
WHERE THE PROJECT IS LOCATED AND APPLICABLE UNITED STATES FEDERAL LAW.

 

Section 11.28   Entire Agreement. This Agreement, the other Loan Documents and
the Environmental Indemnity Agreement embody the entire agreement and
understanding between Administrative Agent and each Lender and Borrowers and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents and
the Environmental Indemnity Agreement may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.

 

Section 11.29   Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

Section 11.30   Consents and Approvals. To the extent that Administrative Agent,
Lenders and/or Required Lenders provide any consent or approval as provided for
in this Loan Agreement, such consent shall be limited to the specific matter
approved and shall NOT be construed to (a) relieve Borrowers from compliance
with all of the other terms and obligations of the Loan Agreement,
(b) constitute a consent to any further similar action (as to which a
prospective consent or approval shall be required and may not necessarily be
granted), or (c) constitute a consent to any other obligation to which any
Lender may be a party.

 

Section 11.31   Effectiveness of Facsimile Documents and Signatures. The Loan
Documents and Environmental Indemnity Agreement may be transmitted and/or signed
by facsimile or electronic transmission. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all parties to the Loan
Documents and Environmental Indemnity Agreement, as applicable. Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document,
electronic transmission or signature.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 125

HTI MOB Portfolio

 



 

 

 

Section 11.32   Venue. EACH PARTY HERETO CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO
ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN
SUCH COURTS. EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS.
BORROWERS HEREBY AGREE THAT ALL SERVICE OF PROCESS MAY BE MADE UPON BORROWERS BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWERS,
AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

Section 11.33   Important Information Regarding Procedures for Requesting
Credit. Each of Administrative Agent and Lenders hereby notifies the Borrower
Parties that in order to help the government fight the funding of terrorism and
money laundering activities, federal law requires all financial institutions to
obtain, verify and record information that identifies each individual or
business that requests credit. Accordingly, in connection with the loans or any
other request for credit, Administrative Agent and Lenders will ask for the
business name, business address, Employer Identification Number, and other
information which allows them to identify each Borrower Party and may ask for
other identifying documents showing existence of each Borrower Party.

 

Section 11.34   Method of Payment. All amounts payable under this Agreement and
the other Loan Documents must be paid by Borrowers in accordance with
Section 2.6(c). Payments in the form of cash, money order, third party payment,
cashier’s check, a check drawn on a foreign bank or non-bank financial
institution, or any form of payment other than those provided in the preceding
sentence will not be accepted.

 

Section 11.35   Libor Rate. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of Libor Rate or Alternate Rate or with respect to
any comparable or successor rate thereto.

 

Section 11.36   Post-Closing Obligations of Borrowers. Notwithstanding the fact
that Borrowers have not satisfied certain of the conditions to the advance of
the Loan proceeds as of the Closing Date, Lenders have agreed to advance the
proceeds of the Loan to Borrowers, subject to the satisfaction of the
requirements set forth in Schedule 11.36 attached hereto.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 126

HTI MOB Portfolio

 



 

 

 

Section 11.37   Release and Waiver Regarding Special Audits. Borrowers and
Lenders acknowledge that from time to time during the term of the Loan, one or
more Lenders and/or Borrowers may request that CONA provide Borrower and/or
Lenders (collectively, the “Recipient”) with certain internally generated
reports (whether oral and/or written, the “Reports”), which Reports may include
oral and/or written information, assessments, notes, memoranda and analyses
prepared by employees of CONA for the limited purpose of preparing an audit of
the progress one or more of the Projects has made with respect to a plan of
correction (or similar remedied obligation of any Borrower or any Operator under
any Healthcare Laws) that may be issued from time to time with respect to any
Project. With respect to any Reports that may be provided to the Recipient from
time to time during the term of the Loan, Lenders and Borrowers hereby
acknowledge and agree as follows: (a) the Reports may be prepared based on
procedures that may not include all procedures deemed necessary for the
Recipient’s own purposes; (b) CONA will not be able or willing to make any
recommendations based on the Reports and CONA shall not in any way be deemed a
consultant, agent or other representative to the Recipient in any manner;
(c) the Recipient does not acquire any rights as a result of the disclosure of
the Reports and its access thereto, and CONA assumes no duties or obligations in
connection with, or as a result of, such access; (d) the Recipient is not
entitled to rely on the Report; (e) the Recipient will not distribute or
disclose the Reports or the information contained therein to any third party,
except if compelled by legal process, and it will, to the extent permitted by
applicable Law, indemnify and hold harmless CONA, together with its employees,
officers, advisors and Affiliates from and against any and all claims, losses or
expenses (including attorneys’ fees) arising as a result of CONA having
disclosed the Reports to the Recipient; (f) the Recipient waives its right to
recover from, and releases and discharges any legal action against, CONA with
respect to any and all suits, actions, proceedings, investigations, demands,
claims, liabilities, fines, penalties, liens, judgments, losses, injuries,
damages, settlement expenses or costs of whatever kind or nature, whether direct
or indirect, known or unknown, contingent or otherwise, including, without
limitation, attorneys’ and experts’ fees and expenses, and investigation and
remediation costs that may arise on account of or in any way be connected with
the Report; and (g) and with respect to the Reports, CONA is not acting as an
agent, fiduciary or representative for the Recipient, and the Recipient will
(i) make its own independent investigation of the subject matter of the Reports
and (ii) be solely responsible for its own review, assessments, conclusions and
decisions with respect to the Loan, the Projects, Borrowers and/or Operator.

 

ARTICLE 12
LIMITATIONS ON LIABILITY

 

Section 12.1       Limitation on Liability.

 

(a)               Subject to the qualifications below, neither Administrative
Agent nor any Lender shall enforce the liability and obligation of Borrowers to
perform and observe the Obligations by any action or proceeding wherein a money
judgment shall be sought against Borrowers, except that Administrative Agent and
Lenders may bring a foreclosure action, an action for specific performance or
any other appropriate action or proceeding to enable Administrative Agent and
Lenders to enforce and realize upon its interest under the Note, this Agreement,
the Mortgage and the other Loan Documents, or in the Projects, or any other
Collateral given to Administrative Agent and Lenders pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein,
(i) any judgment in any such action or proceeding shall be enforceable against
Borrowers only to the extent of Borrowers’ interest in the Projects and in any
other collateral given to Administrative Agent and Lenders to secure the
Obligations, and (ii) Administrative Agent and each Lender, as applicable, by
accepting the Note, this Agreement, the Mortgage and the other Loan Documents,
shall not sue for, seek or demand any deficiency judgment against Borrowers in
any such action or proceeding under or by reason of or under or in connection
with the Note, this Agreement, the Mortgage or the other Loan Documents.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 127

HTI MOB Portfolio

 



 

 

 

(b)               The provisions of this Section 12.1 shall not, however,
(i) constitute a waiver, release or impairment of any Obligation evidenced or
secured by any of the Loan Documents; (ii) impair the right of Administrative
Agent or any Lender to name any Borrower as a party defendant in any action or
suit for foreclosure and sale under the Mortgage; (iii) affect the validity or
enforceability of any guaranty made in connection with the Loan or Obligations
or any of the rights and remedies of Administrative Agent or any Lender
thereunder; (iv) impair the right of Administrative Agent or any Lender to
obtain the appointment of a receiver; (v) impair the enforcement of the
assignment of leases and rents provisions set forth in the Mortgages;
(vi) constitute a prohibition against Administrative Agent or any Lender to
commence any appropriate action or proceeding in order for Administrative Agent
or any Lender to exercise its remedies against any Project; or (vii) constitute
a waiver of the right of Administrative Agent or any Lender to enforce the
liability and obligation of Borrowers, by money judgment or otherwise, to the
extent of any Liability, which may be imposed upon, incurred by or awarded
against Administrative Agent or any Lender or any Affiliate thereof as a result
of, arising out of or in connection with (and Borrowers shall be personally
liable and shall indemnify Administrative Agent and such Lender for) the
following:

 

(i)             [reserved];

 

(ii)            commission of a criminal act by any Borrower Party, Guarantor or
any Affiliate or agent of any Borrower Party or Guarantor (which agent is under
the control of such Borrower Party or such Guarantor) which results in the
exercise by any Person of Forfeiture Rights with respect to a Project;

 

(iii)           the failure by Borrowers or any other Borrower Party to apply
any insurance proceeds and condemnation awards in accordance with the terms of
the Loan Documents;

 

(iv)           any intentional material misrepresentation by Borrowers or any
other Borrower Party made in or in connection with the Loan Documents or the
Loan

 

(v)            misappropriation (including failure to turn over to
Administrative Agent on demand following an Event of Default) of tenant security
deposits and rents collected in advance, or of funds derived from the Project;

 

(vi)           any assertion of defenses or counterclaims made by any Borrower
Party in bad faith (as reasonably determined by Administrative Agent) that
hinders, delays or interferes in any material respect with the enforcement by
Administrative Agent or Lender of its rights under the Loan Documents or the
realization of the Collateral;

 

(vii)         Borrowers’ failure to turn over to Administrative Agent all
Security Deposits upon Administrative Agent’s demand following an Event of
Default, except to the extent any such Security Deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of such Event of Default;

 

(viii)        Borrowers’ failure to maintain insurance as required by this
Agreement, in each case (1) to the extent that Borrowers failed to apply cash
flow from the Projects to do so, and (2) there are not sufficient funds
available to Administrative Agent in the Insurance Impound to pay for such
insurance;

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 128

HTI MOB Portfolio

 



 

 

 

(ix)           Borrowers’ failure to pay any Taxes or assessments affecting the
Projects before the delinquency thereof, in each case (1) to the extent that
Borrowers failed to apply cash flow from the Projects to do so, and (2) there
are not sufficient funds available to Administrative Agent in the Tax Impound to
pay such Taxes or assessments;

 

(x)            damage or destruction to any Project caused by the intentional
acts or omissions of any Borrower Party;

 

(xi)           any Borrower’s failure to perform its obligations under the
Environmental Indemnity Agreement;

 

(xii)          material physical waste of any Project (excluding alterations
made in good faith) after an Event of Default;

 

(xiii)         the removal or disposal of any material personal property from
any Project by any Borrower in which Administrative Agent or Lenders have a
security interest in violation of the terms and conditions of the Loan Documents
unless (A) the property removed is replaced by property of the same utility and
of the same or greater value or (B) such removal takes place in the ordinary
course of operation of the applicable Project and does not constitute material
physical waste;

 

(xiv)         the payment of any distributions to any Borrower or any Guarantor
or any of their Affiliates that are expressly prohibited by this Agreement; or

 

(xv)          any fees paid by Borrowers to any Guarantor or any of their
Affiliates after the occurrence and during the continuation of an Event of
Default under the Loan Documents; or

 

(xvi)         [reserved]; or

 

(xvii)        the commission of fraud by any Borrower or any other Borrower
Party in connection with the Loan; or

 

(xviii)       any Transfer of any Project or any part thereof or any legal or
beneficial interest therein or any Transfer of an interest in any Restricted
Party in breach of any of the covenants in this Agreement or the Mortgage to the
extent solely and directly resulting from the execution of a Lease; or

 

(xix)         the modification, termination or surrender of any Ground Lease
without Administrative Agent’s prior written consent (to the extent such consent
is required pursuant to the terms of the Loan Documents).

 

(xx)           either or both (x) the modification or termination of a Triple
Net Lease without Administrative Agent’s prior written consent (to the extent
such consent is required pursuant to the terms of the Loan Documents) or (y) any
Borrower’s consent (to the extent Borrower has the ability or right to consent)
to the of an assignment or surrender of a Triple Net Lease without
Administrative Agent’s prior written consent (to the extent such consent is
required pursuant to the terms of the Loan Documents).

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 129

HTI MOB Portfolio

 



 

 

 

(c)               Notwithstanding anything to the contrary in this Agreement,
the Note or any of the Loan Documents, all of the Obligations shall be fully
recourse to Borrowers and Borrowers shall be personally liable therefor in the
event of:

 

(i)                 any Transfer of any Project or any part thereof or any legal
or beneficial interest therein or any Transfer of an interest in any Restricted
Party in breach of any of the covenants in this Agreement or the Mortgage;

 

(ii)              any Borrower’s failure to comply with the covenants in
Section 5.18 hereof and such failure results in the actual or substantive
consolidation in whole or in part of any Borrower’s assets with the assets of
another Person in any bankruptcy or insolvency proceeding;

 

(iii)            any Borrower Party files a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;

 

(iv)             a Person, an Affiliate, officer, director, or representative
which Controls any Borrower Party files, or joins in the filing of, an
involuntary petition against any Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against any
Borrower from any Person;

 

(v)               any Borrower Party files an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or solicits or causes to be solicited petitioning creditors
for any involuntary petition from any Person;

 

(vi)             a Person, any Affiliate, officer, director, or representative
which Controls Borrowers consents to or acquiesces in or joins in an application
for the appointment of a custodian, receiver, trustee, or examiner for any
Borrower or any portion of the Collateral; or

 

(vii)          any Borrower Party makes an assignment for the benefit of
creditors, or admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due.

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 130

HTI MOB Portfolio

 



 

 

 

(d)               Borrowers also shall be personally liable to Administrative
Agent and Lenders for any and all reasonable attorneys’ fees and expenses and
court costs incurred by Administrative Agent and Lenders in enforcing this
Section 12.1 or otherwise incurred by Administrative Agent or any Lender in
connection with any of the foregoing matters, regardless whether such matters
are legal or equitable in nature or arise under tort or contract law. The
limitation on the personal liability of Borrowers in this Section 12.1 shall not
modify, diminish or discharge the personal liability of any Guarantor under any
Guaranty. Nothing herein shall be deemed to be a waiver of any right which
Administrative Agent or any Lender may have under Sections 506(a), 506(b),
1111(b) or any other provision of the United States Bankruptcy Code, as such
sections may be amended, or corresponding or superseding sections of the
Bankruptcy Amendments and Federal Judgeship Act of 1984, to file a claim for the
full amount due to Administrative Agent and Lenders under the Loan Documents or
to require that all collateral shall continue to secure the amounts due under
the Loan Documents.

 

Section 12.2       Limitation on Liability of Administrative Agent and Lenders’
Officers, Employees, Etc. Any obligation or liability whatsoever of
Administrative Agent or any Lender which may arise at any time under this
Agreement, any other Loan Document, or the Environmental Indemnity Agreement
shall be satisfied, if at all, out of Administrative Agent’s or such Lender’s
assets only. No such obligation or liability shall be personally binding upon,
nor shall resort for the enforcement thereof be had to, the property of any of
Administrative Agent’s or such Lender’s shareholders, directors, officers,
employees or agents, regardless of whether such obligation or liability is in
the nature of contract, tort or otherwise. None of Administrative Agent and its
Related Persons shall be liable for any action taken or omitted to be taken by
any of them under or in connection with any Loan Document or the Environmental
Indemnity Agreement in its capacity as Administrative Agent (or Related Person
of Administrative Agent), and Borrowers (on their own behalf and on behalf of
the other Borrower Parties) hereby waive and shall not assert any right, claim
or cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of Administrative
Agent or, as the case may be, such Related Person (each as determined in a
final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein.

 

[Continued on following page.]

 

AMENDED AND RESTATED LOAN AGREEMENT – PAGE 131

HTI MOB Portfolio

 



 

 

 

 

EXECUTED as of the date first written above.

 

ADMINISTRATIVE AGENT: CAPITAL ONE, NATIONAL ASSOCIATION       By: /s/Jeffrey
Fattal   Name: Jeffrey Fattal   Title: Vice President

 

[Signatures Continued on Following Page]

 

LOAN AGREEMENT – Signature Page

HTI – MOB Portfolio

 



 

 

 

LENDER: CAPITAL ONE, NATIONAL ASSOCIATION       By: /s/Jeffrey Fattal   Name:
Jeffrey Fattal   Title: Vice President

 

[Signatures Continued on Following Page]

 

LOAN AGREEMENT – Signature Page

HTI – MOB Portfolio

 



 

 

 

LENDER: FIRST BANK       By: /s/Phillip M. Lykeris   Name: Phillip M. Lykeris  
Title: Senior Vice President

 

[Signatures Continued on Following Page]

 

LOAN AGREEMENT – Signature Page

HTI – MOB Portfolio

 



 

 

 

LENDER: Siemens Financial Services, Inc.       By: /s/Katherine Forbes-Hunter  
Name: Katherine Forbes-Hunter   Title: Senior Transaction Coordinator

 

  By: /s/Ernest Errigo   Name: Ernest Errigo   Title: Sr. Transaction
Coordinator

 

[Signatures Continued on Following Page]

 

LOAN AGREEMENT – Signature Page

HTI – MOB Portfolio

 



 

 

 

LENDER: RAYMOND JAMES BANK, N.A.       By: /s/Douglas S. Marron   Name: Douglas
S. Marron   Title: Senior Vice President

 

[Signatures Continued on Following Page]

 

LOAN AGREEMENT – Signature Page

HTI – MOB Portfolio

 



 

 

 

  ARHC CSDOUGA01, LLC   ARHC BGBOWMD01, LLC   ARHC CAROCMI02, LLC   ARHC
CAROCMI01, LLC   ARHC UCELKCA01, LLC   ARHC BRHBGPA01, LLC   ARHC CHHBGPA01, LLC
  ARHC FOMBGPA01, LLC   ARHC FMMUNIN02, LLC   ARHC MVMVNWA01, LLC   ARHC
CPHAMVA01, LLC   ARHC ESMEMTN01, LLC   ARHC BLHBGPA01, LLC   ARHC MSHBGPA01, LLC
  ARHC PCSHVMS01, LLC   ARHC PVPHXAZ01, LLC   ARHC AORMDVA01, LLC   ARHC
AHHFDCA01, LLC   ARHC CMCNRTX01, LLC   ARHC LMPLNTX01, LLC   ARHC SCVSTCA01, LLC
  ARHC GMCLKTN01, LLC   ARHC PRPEOAZ05 TRS, LLC   ARHC PRPEOAZ01, LLC   ARHC
CSCLWFL01, LLC   ARHC DELVSNV01, LLC   ARHC DELVSNV02, LLC   ARHC WIGNFWI01, LLC
  ARHC WISMLWI01, LLC   ARHC SAVENFL01, LLC   ARHC PCLMYPA01, LLC   ARHC
PPLVLGA01, LLC   ARHC WISTFWI01, LLC,   each a Delaware limited liability
company       By: /s/Michael Anderson   Name: Michael Anderson   Title:
Authorized Signatory

 

LOAN AGREEMENT – Signature Page

HTI – MOB Portfolio

 



 

 

 

Exhibit B

 

1.ARHC CSDOUGA01, LLC

2.ARHC BGBOWMD01, LLC

3.ARHC CAROCMI02, LLC

4.ARHC CAROCMI01, LLC

5.ARHC UCELKCA01, LLC

6.ARHC BRHBGPA01, LLC

7.ARHC CHHBGPA01, LLC

8.ARHC FOMBGPA01, LLC

9.ARHC FMMUNIN02, LLC

10.ARHC MVMVNWA01, LLC

11.ARHC CPHAMVA01, LLC

12.ARHC ESMEMTN01, LLC

13.ARHC BLHBGPA01, LLC

14.ARHC MSHBGPA01, LLC

15.ARHC PCSHVMS01, LLC

16.ARHC PVPHXAZ01, LLC

17.ARHC AORMDVA01, LLC

18.ARHC AHHFDCA01, LLC

19.ARHC CMCNRTX01, LLC

20.ARHC LMPLNTX01, LLC

21.ARHC SCVSTCA01, LLC

22.ARHC GMCLKTN01, LLC

23.ARHC PRPEOAZ05 TRS, LLC

24.ARHC PRPEOAZ01, LLC

25.ARHC CSCLWFL01, LLC

26.ARHC DELVSNV01, LLC

27.ARHC DELVSNV02, LLC

28.ARHC WIGNFWI01, LLC

29.ARHC WISMLWI01, LLC

30.ARHC SAVENFL01, LLC

31.ARHC PCLMYPA01, LLC

32.ARHC PPLVLGA01, LLC

33.ARHC WISTFWI01, LLC,

 

LOAN AGREEMENT – Exhibit B

HTML MOB Portfolio

 



 

 



 

Exhibit C

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Loan Agreement identified below (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.Assignor: *  

 

2.Assignee: *  

 

3.Borrower: *  

 

4.Administrative Agent: Capital One, National Association.

 

5.Loan Agreement:

Loan Agreement, dated as of *___________________,

among Borrower, the Persons party thereto from time to

time as Lenders, and Capital One, National Association, as Administrative Agent.

 



AMENDED AND RESTATED LOAN AGREEMENT – Annex I to Exhibit C – Page 1

HTI MOB Portfolio



 



 

 

 

6.Assigned Interest:

  

 

 

Assignor    Assignee   Aggregate
Amount of
Commitment
/ Loans for all
Lenders  Amount of
Commitment /
Loans Assigned  Percentage
Assigned of
Commitment
/ Loans    CUSIP Number           $  $  * %   

 

The terms set forth in this Assignment and Assumption are hereby agreed to.

 

Effective Date: *  

 

[Remainder of Page Intentionally Left Blank.

Signature Pages Follow.]

 

LOAN AGREEMENT – Annex I to Exhibit C – Page 2

HTI MOB Portfolio



 



 

 

 

SIGNATURE PAGE OF ASSIGNOR TO ASSIGNMENT AND ASSUMPTION

 

*    By:    Name:    Title:  

 

LOAN AGREEMENT – Annex I to Exhibit C – Page 3

HTI MOB Portfolio

 



 

 

 

SIGNATURE PAGE OF ASSIGNEE TO ASSIGNMENT AND ASSUMPTION

 

*    By:    Name:    Title:  

 



LOAN AGREEMENT – Annex I to Exhibit C – Page 4

HTI MOB Portfolio



 



 

 

 

SIGNATURE PAGE OF ADMINISTRATIVE AGENT TO

ASSIGNMENT AND ASSUMPTION

 

Consented to and Accepted:

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:       Name:     Title: Authorized Signatory

 



LOAN AGREEMENT – Annex I to Exhibit C – Page 5

HTI MOB Portfolio



 



 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                  Representations and Warranties.

 

1.1.       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement, any other Loan Document or the Environmental Indemnity Agreement,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or the Environmental Indemnity Agreement or any
collateral thereunder, (iii) the financial condition of Borrower or Guarantor or
their Affiliates or any other Person obligated in respect of any Loan Document
or the Environmental Indemnity Agreement, or (iv) the performance or observance
by Borrower or Guarantor or their Affiliates or any other Person of any of their
respective obligations under any Loan Document or the Environmental Indemnity
Agreement.

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an assignee under *Section 11.3(b) of the Loan
Agreement (subject to such consents, if any, as may be required under *Section
11.3(b) of the Loan Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Loan Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in *Section 5.3 thereof or delivered pursuant to *Section 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest, and (vi) if it is a Non-U.S. Lender
Party, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Loan Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and Environmental Indemnity Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents and Environmental Indemnity Agreement are required to be
performed by it as a Lender.

 

LOAN AGREEMENT – Annex I to Exhibit C – Page 6

HTI MOB Portfolio



 



 

 

 

2.                  Payments. From and after the Effective Date, Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.                  General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.

 

4.                  THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 



LOAN AGREEMENT – Annex I to Exhibit C – Page 7

HTI MOB Portfolio

 



 

 

  



EXHIBIT E

 

Lender Addresses and Commitments

 

Lender Name  Address  Commitment Amount  Capital One, National Association 

See addresses for

Administrative Agent see

Section 11.1(a)

  $293,500,000  Raymond James Bank, N.A.  Raymond James
710 Carillon Parkway
St. Petersburg, FL 33716
  $50,000,000  Siemens Financial Services, Inc.  Siemens Financial Services,
Inc.
170 Wood Avenue South
Iselin, NJ 08830
  $20,000,000  First Bank  First Bank
11901 Olive Boulevard
Creve Coeur, MO 63141
Attn: Phillip M. Lykens
 
With a copy to:
 
First Bank
600 James S McDonnell Blvd.,
Hazelwood, MO 63042
Attn: Andrea Abaza, Loan Servicing Manager  $15,000,000     Total: 
$378,500,000 

 



LOAN AGREEMENT – Exhibit E – Page 1

HTI MOB Portfolio

 



 

 